Exhibit 10.2

Execution version

DIEBOLD, INCORPORATED

 

 

BRIDGE CREDIT AGREEMENT

dated as of November 23, 2015

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

THE LENDERS PARTY HERETO

 

 

J.P. MORGAN SECURITIES LLC,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and Bookrunners

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Rules of Construction

     39   

1.3

 

Accounting Terms; GAAP

     40   

1.4

 

[Reserved]

     41   

1.5

 

Foreign Currency Calculations

     41   

ARTICLE II THE CREDITS

     41   

2.1

 

Commitments

     41   

2.2

 

Repayment of Loans; Evidence of Debt

     41   

2.3

 

Procedures for Borrowing Loans

     42   

2.4

 

Termination or Reduction

     42   

2.5

 

Fees

     43   

2.6

 

Optional and Mandatory Principal Payments

     43   

2.7

 

Conversion and Continuation of Outstanding Advances

     46   

2.8

 

Interest Rates, Interest Payment Dates; Interest and Fee Basis

     46   

2.9

 

Rates Applicable After Default

     47   

2.10

 

Pro Rata Payment, Method of Payment; Proceeds of the Guaranty

     48   

2.11

 

Telephonic Notices

     49   

2.12

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

     49   

2.13

 

Lending Installations

     49   

2.14

 

Non-Receipt of Funds by the Administrative Agent

     49   

2.15

 

[Reserved]

     50   

2.16

 

[Reserved]

     50   

2.17

 

Defaulting Lenders

     50   

2.18

 

Guaranties

     51   

2.19

 

Permanent Refinancing; Option to Exchange Initial Bridge Loans for Exchange
Notes

     51   

2.20

 

Inability to Determine Rates

     54   

ARTICLE III CHANGE IN CIRCUMSTANCES, TAXES

     55   

3.1

 

[Reserved]

     55   

3.2

 

Increased Costs

     55   

3.3

 

Break Funding Payments

     56   

3.4

 

Withholding of Taxes; Gross-Up

     56   

3.5

 

Mitigation Obligations; Replacement of Lenders

     60   

ARTICLE IV CONDITIONS PRECEDENT

     61   

4.1

 

Execution Date

     61   

4.2

 

Acquisition Closing Date

     63   

4.3

 

Actions by Lenders During the Certain Funds Period

     65   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     66   

5.1

 

Corporate Existence and Standing

     66   

 

i



--------------------------------------------------------------------------------

5.2

 

Authorization and Validity

     66   

5.3

 

No Conflict; Government Consent

     66   

5.4

 

Financial Statements

     67   

5.5

 

Material Adverse Change

     67   

5.6

 

Taxes

     67   

5.7

 

Litigation and Guarantee Obligations

     67   

5.8

 

Subsidiaries

     68   

5.9

 

ERISA

     68   

5.10

 

Accuracy of Information

     68   

5.11

 

Regulations T, U and X

     68   

5.12

 

Use of Proceeds

     69   

5.13

 

Compliance With Laws; Properties

     69   

5.14

 

Plan Assets; Prohibited Transactions

     69   

5.15

 

Environmental Matters

     69   

5.16

 

Investment Company Act

     69   

5.17

 

[Reserved]

     69   

5.18

 

Insurance

     69   

5.19

 

Ownership of Properties

     70   

5.20

 

Labor Controversies

     70   

5.21

 

Burdensome Obligations

     70   

5.22

 

Patriot Act

     70   

5.23

 

Anti-Corruption Laws and Sanctions

     70   

5.24

 

[Reserved]

     70   

5.25

 

Solvency

     70   

5.26

 

Business Combination Agreement; Non-Tender Documents

     71   

ARTICLE VI COVENANTS

     71   

6.1

 

Financial Reporting

     72   

6.2

 

Use of Proceeds

     74   

6.3

 

Notice of Default

     74   

6.4

 

Conduct of Business

     74   

6.5

 

Taxes

     74   

6.6

 

Insurance

     75   

6.7

 

Compliance with Laws

     75   

6.8

 

Properties; Inspection

     75   

6.9

 

Further Assurances, Etc.

     75   

6.10

 

Maintenance of Ratings

     75   

6.11

 

Offer to Repurchase upon Change of Control

     76   

6.12

 

Guaranties

     77   

6.13

 

Merger; Consolidations; Fundamental Changes

     77   

6.14

 

Sale of Assets

     78   

6.15

 

Investments and Acquisitions

     80   

6.16

 

Liens

     83   

6.17

 

Affiliates

     86   

6.18

 

Indebtedness

     86   

6.19

 

Negative Pledge Clauses

     90   

6.20

 

Limitation on Restrictions on Subsidiary Distributions

     91   

 

ii



--------------------------------------------------------------------------------

6.21

 

Hedging Agreements

     92   

6.22

 

[Reserved]

     92   

6.23

 

[Reserved]

     92   

6.24

 

Receivables Indebtedness

     92   

6.25

 

Restricted Payments

     92   

6.26

 

Certain Payments of Indebtedness

     94   

6.27

 

Amendments to Organizational Documents

     94   

6.28

 

Additional Covenants

     94   

6.29

 

The Offer, the Acquisition and Related Matters

     95   

6.30

 

Designation of Certain Subsidiaries

     96   

ARTICLE VII DEFAULTS

     97   

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     100   

8.1

 

Acceleration

     100   

8.2

 

Amendments

     100   

8.3

 

Preservation of Rights

     102   

ARTICLE IX [RESERVED]

     102   

ARTICLE X GENERAL PROVISIONS

     102   

10.1

 

Survival of Representations

     102   

10.2

 

Governmental Regulation

     103   

10.3

 

Headings

     103   

10.4

 

Entire Agreement; Integration

     103   

10.5

 

Several Obligations; Benefits of this Agreement

     103   

10.6

 

Expenses; Indemnification

     103   

10.7

 

Severability of Provisions

     104   

10.8

 

Nonliability of Lenders

     105   

10.9

 

Confidentiality

     105   

10.10

 

Nonreliance

     106   

10.11

 

USA PATRIOT Act

     106   

10.12

 

Interest Rate Limitation

     107   

ARTICLE XI THE ADMINISTRATIVE AGENT

     107   

11.1

 

Appointment

     107   

11.2

 

Rights as a Lender

     107   

11.3

 

Limitation of Duties and Immunities

     107   

11.4

 

Reliance on Third Parties

     108   

11.5

 

Sub-Agents

     108   

11.6

 

Successor Agent

     108   

11.7

 

Independent Credit Decisions

     109   

11.8

 

Other Agents

     109   

11.9

 

Permitted Release of Guarantors

     109   

11.10

 

[Reserved]

     110   

11.11

 

Lender Affiliates Rights

     110   

11.12

 

Actions in Concert

     110   

 

iii



--------------------------------------------------------------------------------

ARTICLE XII SETOFF; ADJUSTMENTS AMONG LENDERS

     110   

12.1

 

Setoff

     110   

12.2

 

Ratable Payments

     111   

ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     111   

13.1

 

Successors and Assigns

     111   

13.2

 

Dissemination of Information

     115   

ARTICLE XIV NOTICES

     115   

14.1

 

Notices

     115   

14.2

 

Change of Address

     116   

ARTICLE XV COUNTERPARTS

     116   

ARTICLE XVI CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL,
JUDGMENT CURRENCY

     117   

16.1

 

Choice of Law

     117   

16.2

 

WAIVER OF JURY TRIAL

     117   

16.3

 

Submission to Jurisdiction; Waivers

     117   

16.4

 

Acknowledgments

     118   

16.5

 

[Reserved]

     119   

16.6

 

Judgment

     119   

16.7

 

Other Matters

     119   

EXHIBITS

 

EXHIBIT A    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT B    [RESERVED] EXHIBIT
C    NOTE EXHIBIT D    TAX CERTIFICATE EXHIBIT E    SOLVENCY CERTIFICATE EXHIBIT
F    COMPLIANCE CERTIFICATE EXHIBIT G    EXCHANGE INDENTURE TERMS EXHIBIT H   
REGISTRATION RIGHTS AGREEMENTS TERMS

SCHEDULES

 

SCHEDULE 1.1(a)    COMMITMENTS SCHEDULE 1.1(b)    INTEGRATED SERVICE CONTRACT
DEBT SCHEDULE 5.7    LITIGATION SCHEDULE 5.8    SUBSIDIARIES SCHEDULE 6.16   
LIENS SCHEDULE 6.18    INDEBTEDNESS

 

iv



--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT

THIS BRIDGE CREDIT AGREEMENT (this “Agreement”), dated as of November 23, 2015,
is among DIEBOLD, INCORPORATED, an Ohio corporation (the “Company”), the lenders
from time to time parties hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Acquisition” means the initial acquisition by AcquisitionCo (and/or, if
applicable, the Company) of a number of shares in the Target which represent
(after taking into account any treasury shares held by the Target subject to the
Non-Tender Agreement) at least 75% of the voting rights in the Target via a
tender offer completed pursuant to the Acquisition Documentation.

“AcquisitionCo” means Diebold Holding Germany Incorporated & Co. KGaA a German
partnership limited by shares (Kommanditgesellschaft auf Aktien - KGaA) that is
a Wholly Owned Restricted Subsidiary of the Company and whose general partner is
the Company.

“Acquisition Closing Date” means the first date on which all conditions
precedent set forth in Section 4.3 are satisfied or waived in accordance with
Section 8.2.

“Acquisition Documentation” means, collectively, the Offer Documentation and the
Business Combination Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Advance and for
each Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period.

“Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or otherwise acceptable to the Administrative Agent.

“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans of the same Type and
further, in the case of Eurocurrency Loans, for the same Interest Period, made
by the Lenders on the same Borrowing Date (or converted or continued by the
Lenders on the same date of conversion or continuation).

 

1



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Syndication Agent.

“Aggregate Commitments” means the aggregate amount of the Commitments of all
Lenders.

“Aggregate Outstandings” means as at any date of determination with respect to
any Lender, the sum of the aggregate unpaid principal amount of such Lender’s
Loans on such date.

“Agreed Currency” has the meaning assigned to such term in the Senior Credit
Agreement (as such agreement is in effect on the date hereof).

“Agreement” is defined in the recitals hereto.

“Agreement Currency” is defined in Section 16.6.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that notwithstanding the
rate calculated in accordance with the foregoing, at no time shall the Alternate
Base Rate be less than 2.00% per annum. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
primarily or in any material manner concerning or relating to bribery or
corruption, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977 and the United Kingdom Bribery Act of 2010.

“Applicable Margin” means, as of the Acquisition Closing Date, 6.75% per annum,
with such margin increasing by 0.50% per annum on the last day of each
three-month period after the Acquisition Closing Date.

“Approved Fund” has the meaning assigned to such term in Section 13.1.

“Arranger Fee Letter” means that certain Arranger Fee Letter related to this
Agreement, entered into by the Company and dated November 23, 2015.

 

2



--------------------------------------------------------------------------------

“Arrangers” means J.P. Morgan Securities LLC and Credit Suisse Securities (USA)
LLC.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale Prepayment Event” means any Disposition of property or series of
related Dispositions of property (excluding any such Disposition permitted by
Section 6.14 other than clauses (vi), (xvi) and, except to the extent proceeds
are received and used prior to the Acquisition Closing Date to repay Senior
Notes, clause (xv)) that yields gross proceeds to the Company or any Restricted
Subsidiary (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $15.0
million, provided that all such Dispositions excluded under such de-minimis
exception (including any Recovery Events excluded pursuant to the definition
thereof) shall not exceed $50.0 million in any fiscal year of the Company.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 13.1), and accepted by the Administrative Agent, substantially in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Authorized Officer” means, with respect to the Company, any of the president,
the chief executive officer, any Designated Financial Officer or the secretary
or assistant secretary of the Company or any other Person designated by any of
the foregoing in writing to the Administrative Agent from time to time to act on
behalf of the Company which designation has not been rescinded in writing, in
each case acting singly, provided that two Authorized Officers shall be required
to modify the wiring instructions for any Advance.

“Available Amount” has the meaning assigned to such term in the Senior Secured
Credit Agreement (as such agreement is in effect on the date hereof).

“BaFin” means the German Federal Financial Supervisory Authority (Bundesanstalt
für Finanzdienstleistungsaufsicht).

“Bankruptcy Event” means, with respect to any Lender or a Parent of any Lender,
such Lender or Parent becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (x) any ownership interest, or the acquisition of any
ownership interest, in such Lender or Parent by a Governmental Authority or
instrumentality thereof or (y) in the case of a solvent Lender and Parent, the
precautionary appointment of an administrator, guardian or custodian or similar
official by a Governmental Authority under or based on the law of the country
where such Lender or Parent is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed; provided,
further, that such ownership interest or

 

3



--------------------------------------------------------------------------------

appointment does not result in or provide such Lender or Parent with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender or
Parent (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender or Parent.

“Bi-lateral LC/WC Agreement” means an agreement between the Company and/or any
of its Restricted Subsidiaries and a financial institution providing for foreign
and/or domestic revolving credit facilities, and/or the issuance of letters of
credit, bank guarantees and/or similar obligations which agreement has been
designated in writing as a Bi-lateral LC/WC Agreement by the Company to the
Administrative Agent, which designation shall include a certification as to the
maximum principal exposure amount permitted under such agreement and a
designation as to the amount of such maximum exposure amount that shall
constitute Obligations. For the avoidance of doubt the Company may rescind such
designation (or deliver a certificate certifying as to a modified amount of such
maximum exposure amount that shall constitute Obligations) by written notice to
the Administrative Agent. On and after the Acquisition Closing Date, it is
agreed that Liens on Collateral securing Bi-lateral LC/WC Agreements, whether or
not constituting Obligations, shall be required to be secured pursuant to
Section 6.16(xviii) and/or (xix). Prior to the Acquisition Closing Date,
Bi-lateral LC/WC Agreements shall be required to be outstanding pursuant to
Section 6.18(xxii).

“Blocked Account Agreement” means a blocked account agreement between Deutsche
Bank AG, the Company, Target and Wincor Nixdorf Facility GmbH in customary form.

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function;
(3) with respect to a partnership, the Board of Directors of the general partner
of the partnership; and (4) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3, as a date on which the Company requests the Lenders to make Loans
hereunder.

“Borrowing Notice” is defined in Section 2.3.

“Bridge Facility” means the Commitments and the extensions of credit made
thereunder.

“Business Combination Agreement” means the Business Combination Agreement dated
November 23, 2015 (including all exhibits, schedules, annexes and other
attachments thereto) among the Company and Target.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are authorized or required by
law to remain closed; the term “Business Day” shall also exclude any day on
which banks are not open for general business in London.

 

4



--------------------------------------------------------------------------------

“Capital Stock” means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means (i) Dollars, Canadian Dollars, Swiss Francs, Pounds
Sterling, Japanese Yen, Euros, any national currency of any participating member
state of the EMU and any other Agreed Currencies; (ii) securities issued
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof), (iii) Dollar
denominated time deposits, certificates of deposit, demand deposits, overnight
bank deposits and bankers’ acceptances of any domestic or foreign commercial
bank having capital and surplus of not less than $500,000,000 in the case of
U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks (any such bank, an “Approved
Lender”), (iv) commercial paper issued by any Lender or Approved Lender or by
the parent company of any Lender or Approved Lender, commercial paper with a
short-term commercial paper rating of at least investment grade or the
equivalent thereof, marketable short-term money market and similar funds of at
least investment grade or the equivalent thereof, (v) investment grade bonds and
preferred stock of investment grade companies, including but not limited to
municipal bonds, corporate bonds, treasury bonds, etc., (vi) readily marketable
direct obligations issued by (x) any state, commonwealth or territory of the
United States or any political subdivision or taxing authority thereof or
(y) any foreign government or any political subdivision or public
instrumentality, in each case of at least investment grade or the equivalent
thereof, (vii) foreign Investments that are of similar type of, and that have a
rating comparable to, any of the Investments referred to in the preceding
clauses (i) through (vi) above, (viii) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (vii) above and (ix) other securities and
financial instruments which offer a security comparable to those listed above.

“Cash Management Agreement” means any agreement providing cash management
services for collections, treasury management services (including controlled
disbursement, overdraft, automated clearing house fund transfer services, return
items and interstate depository network services), any demand deposit, payroll,
trust or operating account relationships, commercial credit cards, merchant
card, purchase or debit cards, non-card e-payables services, and other cash
management services, including electronic funds transfer services, lockbox

 

5



--------------------------------------------------------------------------------

services, stop payment services and wire transfer services that is in effect on
the Execution Date or thereafter and is by and among the Company or any of its
Restricted Subsidiaries and a Cash Management Bank; provided that, any Cash
Management Agreement may be designated in writing by the Company and such Cash
Management Bank to the Administrative Agent to not be a Cash Management
Agreement.

“Cash Management Bank” means the Administrative Agent, any Lender or an
Affiliate thereof that is a party to a Cash Management Agreement with the
Company or any of its Restricted Subsidiaries and any Person that was the
Administrative Agent, a Lender or an Affiliate thereof at the time it entered
into a Cash Management Agreement with the Company or any of its Restricted
Subsidiaries.

“Certain Funds Advances” is defined in Section 4.6(a).

“Certain Funds Commitments” is defined in Section 4.6(a).

“Certain Funds Event of Default” means the occurrence of a Change of Control or
a Default arising from any of the following provisions (but excluding in any
event, Defaults with respect to the Target Group):

(a) a Default in respect of the failure of the Company or any of its
Subsidiaries to observe or perform any covenant or agreement applicable thereto
contained in (i) Section 6.2 (Use of Proceeds), Section 6.4 (Conduct of
Business); Section 6.7 (Compliance with Laws); Section 6.13 (Merger);
Section 6.14 (Sale of Assets); Section 6.15 (Investments and Acquisitions);
Section 6.16 (Liens); Section 6.18 (Indebtedness); Section 6.19 (Negative Pledge
Clauses); Section 6.20 (Limitation on Restrictions on Subsidiary Distributions);
Section 6.25 (Restricted Payments); Section 6.26 (Certain Payments of
Indebtedness); Section 6.27 (Amendments to Organizational Documents);
Section 6.29 (the Offer, the Acquisition, and Related Matters) (but in the case
of Section 6.29, not clauses (e)(iii) or (iv) thereto, and not, on or prior to
the Acquisition Closing Date, clauses (f), (h) or (j) thereto); or

(b) Sections 7.2, 7.6, 7.7, or 7.12;

“Certain Funds Period” means the period commencing on the Execution Date and
ending on the first date on which a Mandatory Cancellation Date occurs or
exists.

“Certain Funds Purposes” means (i) payment of the cash price payable by Company
(or as applicable, AcquisitionCo) (x) to the holders of the Target Shares in
consideration for the acquisition of such Target Shares and (y) for the treasury
shares of Target, in each case, being acquired (directly or indirectly) by
Company (or as applicable, AcquisitionCo); (ii) payment (directly or indirectly)
of any cash payments required for the acquisition or settlement of any options
over Target Shares; (iii) financing (directly or indirectly) the fees, costs and
expenses in respect of the Transactions; (iv) the Existing Company Debt
Refinancing, (v) the Target Refinancing and the refinancing of other
Indebtedness of the Target; and (vi) (x) down-streaming of cash to AcquisitionCo
for such purposes or (y) depositing cash in escrow to the extent release thereof
is limited to use for any such purposes.

 

6



--------------------------------------------------------------------------------

“Certain Funds Representations” means each of the following: Section 5.1 (with
respect to the Company and the Guarantors); Section 5.2 (with respect to
enforceability of the Loan Documents); Section 5.3 (with respect to no conflicts
between the Loan Documents and the organizational documents of the Company and
the Guarantors); Section 5.11; Section 5.12; Section 5.16; Section 5.22;
Section 5.23; Section 5.25 (with respect to the Acquisition Closing Date,
immediately after the consummation of the Transactions to occur on the
Acquisition Closing Date); and Section 5.26.

“Change in Law” means the occurrence, after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means (i) a majority of the members of the Board of
Directors of the Company shall not be Continuing Directors; or (ii) any Person,
including a “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) which includes such Person, shall
purchase or otherwise acquire, directly or indirectly, beneficial ownership of
Voting Stock of the Company and, as a result of such purchase or acquisition,
any such Person (together with its Affiliates), shall directly or indirectly
beneficially own in the aggregate Voting Stock representing more than 30% of the
combined voting power of the Company’s Voting Stock.

“Change of Control Offer” has the meaning assigned to such term in
Section 6.11(a).

“Change of Control Prepayment” has the meaning assigned to such term in
Section 6.11(a).

“Charges” is defined in Section 10.12.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, as to each Lender, its obligation to make Initial Bridge
Loans to the Company hereunder, expressed as an amount representing the maximum
principal amount of the Initial Bridge Loans to be made by such Lender under
this Agreement, as such commitment may be reduced or increased from time
pursuant to Sections 2.4, 13.1 or any other applicable provisions hereof. The
initial amount of each Lender’s Commitment is set forth on Schedule 1.1(a) under
the caption “Commitment” or, otherwise, in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as the case may
be. The initial aggregate amount of the Commitment as of the Execution Date is
$500,000,000.

 

7



--------------------------------------------------------------------------------

“Commitment and Acceptance” is defined in Section 2.19.

“Commitment Parties” means J.P. Morgan Securities LLC, Credit Suisse AG, Cayman
Islands Branch, JPMorgan Chase Bank, N.A., Credit Suisse Securities (USA) LLC
and such other financial institutions that become party to that certain
commitment letter entered into by the Company, related to this agreement, and
dated November 23, 2015, or the Arranger Fee Letter.

“Company” is defined in the preamble hereto.

“Compliance Certificate” is defined in Section 6.1(iv).

“Condemnation” is defined in Section 7.8.

“Consolidated Net Income” means as of any period, the consolidated net income
(or loss) of the Company and its Restricted Subsidiaries for such period
determined in conformity with GAAP.

“Continuing Directors” means individuals who at the beginning of any period of
two consecutive calendar years constituted the board of directors of the
Company, together with any new directors whose election by such board of
directors or whose nomination for election was approved by a vote of at least a
majority of the members of such board of directors then still in office who
either were members of such board of directors at the beginning of such period
or whose election or nomination for election was previously so approved.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Sections 414(b), (c), (m) or (o) of the Code.

“Conversion/Continuation Notice” is defined in Section 2.7.

“Credit Party” means the Administrative Agent or any other Lender.

“Credit Parties” means the Administrative Agent and the Lenders, collectively.

“Cumulative Company’s ECF Share” has the meaning assigned to such term in the
Senior Secured Credit Agreement (as such agreement is in effect on the date
hereof).

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically

 

8



--------------------------------------------------------------------------------

identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Demand Failure Event” has the meaning assigned to such term in the Arranger Fee
Letter.

“Designated Financial Officer” means, with respect to the Company, its chief
financial officer, director of treasury services, treasurer, assistant
treasurer, or any position similar to any of the foregoing.

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Equity Interests” means any Equity Interest that by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for scheduled payments of dividends
in cash or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interest that would constitute Disqualified Equity
Interests, in each case, on or prior to the 91st day following the Latest
Maturity Date; provided that (i) any Equity Interests that would constitute
Disqualified Equity Interests solely because the holders thereof have the right
to require the Company to repurchase such Disqualified Equity Interests upon the
occurrence of a change of control or asset sale shall not constitute
Disqualified Equity Interests if the terms of such Equity Interests (and all
securities into which they are convertible or for which they are exchangeable)
provide that the Company may not repurchase or redeem any such Equity Interests
(and all securities into which they are convertible or for which they are
exchangeable) pursuant to such provision unless the Obligations (other than
contingent indemnification claims) are fully satisfied prior thereto or
simultaneously therewith and (ii) only the portion of the Equity Interests
meeting one of the foregoing clauses (a) through (d) prior to the date that is
ninety-one (91) days after the Latest Maturity Date will be deemed to be
Disqualified Equity Interests. Notwithstanding the preceding sentence, (A) if
such Equity Interest is issued pursuant to any plan for the benefit of
directors, officers, employees, members of management, managers or consultants
or by any such plan to such directors, officers, employees, members of
management, managers or consultants, in each case in the ordinary course of
business of the Company or any

 

9



--------------------------------------------------------------------------------

Restricted Subsidiary, such Equity Interest shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by the
issuer thereof in order to satisfy applicable statutory or regulatory
obligations, and (B) no Equity Interest held by any future, present or former
employee, director, officer, manager, member of management or consultant (or
their respective Affiliates or immediate family members) of the Company (or any
Subsidiary) shall be considered Disqualified Equity Interests because such stock
is redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.

“Disqualified Lender” means (a) banks, financial institutions and other
institutional lenders separately identified in writing by the Company to the
Administrative Agent prior to the Execution Date, (b) any competitors of the
Company, the Target or their respective Subsidiaries that were separately
identified in writing by the Company to the Administrative Agent prior to the
Execution Date, and (c) in the case of each of the entities covered by clauses
(a) and (b), any of their Affiliates (other than bona fide debt funds) that are
either (i) identified in writing by the Company to the Administrative Agent from
time to time or (ii) clearly identifiable on the basis of such Affiliate’s name.
In no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any prospective assignee is a Disqualified Lender or have
any liability with respect to any assignment made to a Disqualified Lender.

“Dollar Equivalent Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is in Dollars or (ii) the Equivalent Amount of
Dollars if such currency is any currency other than Dollars as determined
pursuant to Section 1.5.

“Dollars”, “U.S. Dollars” and “$” means lawful currency of the United States of
America.

“Domestic Loan Party” means a Loan Party that is not a Foreign Subsidiary.

“Domestic Restricted Subsidiaries” means any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means each present and future Subsidiary of the Company
that is not a Foreign Subsidiary.

“Domination Agreement” means a domination agreement (Beherrschungvertrag in the
meaning of Sec 291(1) of the German Stock Corporation Act) among AcquisitionCo
(or the Company or any other of its direct or indirect Wholly Owned Restricted
Subsidiaries), the Target and the other parties thereto.

“Domination Agreement Effective Date” means the initial date on which the
Domination Agreement is effective.

“Drop Dead Date” means November 21, 2016.

 

10



--------------------------------------------------------------------------------

“EBIT” means, for any period, the sum of:

(a) the Consolidated Net Income of the Company and its Restricted Subsidiaries
for such period determined in conformity with GAAP

plus, each of the following to the extent not duplicative of amounts included in
determining Consolidated Net Income:

(b) Taxes based on income, profits or capital for such period, including,
without limitation, state franchise and similar Taxes and foreign withholding
Taxes, and Interest Expense (without, however, giving effect to the proviso to
the definition thereof), and any extraordinary or non-recurring losses and
charges and any non-cash losses and non-cash charges and related tax effects in
accordance with GAAP; plus

(c) net income of the Target and its Restricted Subsidiaries attributable to the
minority equity interests in the Target after the Acquisition (calculated for
the applicable period on a Pro Forma Basis as if the Acquisition had occurred on
the first day of such period), it being understood any such increases pursuant
to this clause (c) shall only be available subject to the consummation of the
Acquisition and not in contemplation thereof; plus

(d) (i) fees, costs and expenses (including, without limitation, any taxes paid
in connection therewith and retention payments in respect of the Target)
incurred in connection with the Acquisition or Future Acquisitions,
(ii) non-recurring costs, charges and expenses relating to (x) the exercise of
options and (y) stock issued by Target or the target of a Future Acquisition,
(iii) any fees, costs, expenses or charges related to any equity offering,
Future Acquisition, Disposition or other Investment permitted hereunder,
recapitalization or incurrence or amendments of Indebtedness permitted to be
made under this Agreement (whether or not successful) and (iv) any costs or
expenses incurred by the Company or a Restricted Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Company or Net Cash Proceeds of an issuance of Equity
Interests of the Company; plus

(e) any loss realized as a result of the cumulative effect of a change in
accounting principles; plus

(f) any fees, expenses, charges or losses that are covered by indemnification or
other reimbursement provisions or insurance in connection with any Future
Acquisition, Disposition, Investment, sale, conveyance, transfer or other
disposition of assets permitted hereunder, to the extent actually reimbursed,
or, so long as the Company has made a determination that a reasonable basis
exists for indemnification or reimbursement and only to the extent that such
amount is in fact indemnified or reimbursed within 365 days of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365
days); plus

(g) synergies and cost-savings of the Company and its Restricted Subsidiaries
related to operational changes, restructuring, reorganizations, operating
expense reductions, operating improvements and similar restructuring initiatives
(“Synergies”) and non-recurring costs, charges, accruals, reserves or expenses
of the Company and its Restricted Subsidiaries

 

11



--------------------------------------------------------------------------------

attributable or related to such Synergies (“Costs of Synergies”), in each case
relating to the Acquisition (it being understood any such increases pursuant to
this clause (g) shall only be available subject to the consummation of the
Acquisition and not in contemplation thereof), in each case, that are set forth
in a certificate of a Designated Financial Officer of the Company and that are
factually supportable (in the good faith determination of the Company, as
certified in the applicable certificate) and, in the case of Synergies, are
reasonably anticipated by the Company in good faith to result from actions taken
or with respect to which substantial steps have been taken or are expected to be
taken, or in the case of Costs of Synergies, such costs or expenses are
incurred, in each case within 24 months following the consummation of the
Acquisition (calculated on a Pro Forma Basis and net of the amount of actual
benefits realized during such period from such actions to the extent already
included in consolidated net income for such period); provided that the
aggregate amount of Synergies added back in reliance on this clause (g) in any
four-fiscal quarter period shall not exceed $160,000,000; plus

(h) Synergies and Costs of Synergies, in each case relating to any Future
Acquisition, any Disposition by the Company or its Restricted Subsidiaries
outside the ordinary course of business or any initiatives relating to
restructuring, reorganization, operating expense reductions, operating
improvements and similar restructuring initiatives enacted after the date hereof
(it being understood any such increases pursuant to this clause (h) related to a
Future Acquisition or Disposition shall only be available subject to the
consummation of the Future Acquisition or Disposition and not in contemplation
thereof), in each case, that are set forth in a certificate of a Designated
Financial Officer of the Company and that are factually supportable (in the good
faith determination of the Company, as certified in the applicable certificate)
and, in the case of Synergies, are reasonably anticipated by the Company in good
faith to result from actions taken or with respect to which substantial steps
have been taken or are expected to be taken within 18 months following the
consummation of the Future Acquisition or Disposition or the decision implement
such restructuring initiative (calculated on a Pro Forma Basis and net of the
amount of actual benefits realized during such period from such actions to the
extent already included in consolidated net income for such period); provided
that the aggregate amount added back in reliance on this clause (h) in any
four-fiscal quarter period shall not exceed 10% of EBITDA for such four-fiscal
quarter period (calculated before giving effect to any addbacks and adjustments
in this clause (h) and in clauses (g) above and (i) below); plus

(i) non-recurring costs, charges, accruals, reserves or expenses attributable or
related to operational changes, restructuring, reorganizations, operating
expense reductions, operating improvements and similar restructuring initiatives
incurred by the Target and its Restricted Subsidiaries prior to March 31, 2016
that are set forth in a certificate of a Designated Financial Officer of the
Company and are factually supportable (in the good faith determination of the
Company, as certified in the applicable certificate), it being understood any
such increases pursuant to this clause (i) shall only be available subject to
the consummation of the Acquisition and not in contemplation thereof; provided
that the aggregate amount of all amounts added back in reliance on this clause
(i) in any four-fiscal quarter period shall not exceed €80 million; plus

 

12



--------------------------------------------------------------------------------

minus, each of the following to the extent included in determining Consolidated
Net Income (without duplication):

(j) (i) the income (or loss) of any Person (other than a Restricted Subsidiary
of the Company) in which any Person other than the Company or any of its
Restricted Subsidiaries has a joint interest or a partnership interest or other
ownership interest, except to the extent that any such income is actually paid
to or otherwise received in cash by the Company or any of its Restricted
Subsidiaries during such period, (ii) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Restricted Subsidiaries or
that Person’s assets are acquired by the Company or any of its Restricted
Subsidiaries, except as provided in the definitions of “EBIT” and “Pro Forma
Basis” herein, (iii) the income (or loss) attributable to any Unrestricted
Subsidiary of the Company, except to the extent that any such income is actually
paid to or otherwise received in cash by the Company or a Restricted Subsidiary
of the Company during such period; (iv) gains (or losses) from the sale,
exchange, transfer or other disposition of property or assets not in the
ordinary course of business of the Company and its Restricted Subsidiaries, and
related tax effects in accordance with GAAP, (v) any other extraordinary or
non-recurring gains or other income not from the continuing operations of the
Company or its Restricted Subsidiaries, any non-cash gains for such period, and
in each case, related tax effects in accordance with GAAP and (vi) the income of
any Restricted Subsidiary of the Company (other than Restricted Subsidiaries
which are not material in the aggregate as agreed upon between the Company and
the Administrative Agent and other than the Target and its Subsidiaries prior to
the Domination Agreement Effective Date) to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary; minus

(k) net loss of the Target and its Restricted Subsidiaries attributable to the
minority equity interests in the Target after the Acquisition (calculated on a
Pro Forma Basis), it being understood any such decreases pursuant to this clause
(k) shall be subject to the consummation of the Acquisition and not in
contemplation thereof; minus

(l) without duplication, the aggregate amount of cash payments made during such
period in respect of any non-cash accrual, reserve or other non-cash charge or
expense accounted for in a prior period which were added to Consolidated Net
Income to determine EBIT for such prior period and which do not otherwise reduce
Consolidated Net Income for the current period; minus

(m) any gain realized as a result of the cumulative effect of a change in
accounting principles.

For the avoidance of doubt, the foregoing shall be calculated as set forth in
Section 1.2

“EBITDA” means, for any period, the sum of (a) EBIT for such period plus (b) to
the extent deducted in determining Consolidated Net Income for such period, all
amounts attributable to depreciation expense and amortization expense (including
amortization of intangibles, deferred financing fees and actuarial gains and
losses related to pensions and other post-employment benefits, but excluding
amortization of prepaid cash expenses that were paid in a prior period), in each
case, determined in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“EMU” means the European Economic and Monetary Union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

“Environmental Laws” means, with respect to the Company or any of its
Subsidiaries, any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health,
(c) emissions, discharges or releases of Hazardous Substances into surface
water, ground water or land, or (d) the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Substances
or the clean-up or other remediation thereof, in each case, applicable to the
Company’s or any of its Subsidiary’s operations or Property.

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests but excluding any debt securities convertible into such
Equity Interests.

“Equivalent Amount” of any currency with respect to any amount of any other
currency at any date means the equivalent in such currency of such amount of
such other currency, calculated pursuant to Section 1.5.

“ERISA” means the Employee Retirement Income Security Act of l974, as amended
from time to time, and any rule or regulation issued thereunder.

“Escrow Funding” is defined in Section 16.7.

“Euro” or “€” means the means the single currency unit of the member states of
the European Union that have the euro as its lawful currency in accordance with
the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Advance, means that such
Loan, or the Loans comprising such Advance, bears interest at a rate determined
by reference to the Adjusted LIBO Rate.

“Eurocurrency Rate” means, with respect to any Advance for any Interest Period,
an interest rate per annum equal to the sum of the Adjusted LIBO Rate plus the
Applicable Margin.

“Exchange Date” is defined in Section 2.19(b)(i).

“Exchange Notice” is defined in Section 2.19(b)(i).

“Exchange Notes” is defined in Section 2.19(b).

 

14



--------------------------------------------------------------------------------

“Exchange Indenture” means the indenture governing the terms of the Exchange
Notes, among the Company, the Guarantors and the Trustee, which will include the
Exchange Indenture Terms and otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

“Exchange Indenture Terms” means the terms set forth in Exhibit G hereto.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent Amount of any currency, the rate at which such other currency may be
exchanged into U.S. Dollars at the time of determination on such day on the
Bloomberg WCR Page for such currency. If such rate does not appear on any
Bloomberg WCR Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Company or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of U.S. Dollars for delivery two
(2) Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems in
good faith appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.

“Excluded Hedging Agreement” is defined in the definition of “Hedging
Agreement”.

“Excluded Subsidiaries” means (i) any Foreign Subsidiary, (ii) any Domestic
Subsidiary of a Foreign Subsidiary, (iii) any Domestic Subsidiary substantially
all of the assets of which are Capital Stock or indebtedness of Excluded
Subsidiaries, (iv) any other subsidiary in respect of which either (a) the
pledge of more than 662/3% of the voting Capital Stock of such Subsidiary in
support of the Obligations of any U.S. Person or (b) the guaranteeing by such
Subsidiary of the Obligations of any U.S. Person, could reasonably be expected
to, in the good faith judgment of the Company, result in adverse tax
consequences to the Company or any other Restricted Subsidiary that is a U.S.
Person, and (v) SPCs.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) income or franchise Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) any Tax attributable to such Recipient’s failure to
comply with Section 3.4(f), (c) in the case of a Lender, any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 3.5(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4,

 

15



--------------------------------------------------------------------------------

amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office or (d) any withholding Taxes
imposed by FATCA.

“Execution Date” means the first date on which all conditions precedent set
forth in Section 4.1 are satisfied or waived in accordance with Section 8.2.

“Existing Company Debt Refinancing” means the Existing Loan Agreement
Refinancing, the Existing Senior Notes Refinancing and the refinancing or
repayment of the Company’s industrial revenue bonds outstanding as of the
Execution Date.

“Existing Loan Agreement” means the Loan Agreement dated as of June 30, 2011, as
amended, supplemented or otherwise modified, among the Company, the subsidiary
borrowers party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as agent for such lenders.

“Existing Loan Agreement Refinancing” means the repayment in full of all
outstanding amounts (other than contingent indemnification obligations not then
due) under the Existing Loan Agreement and the termination in full of all
commitments thereunder and any guarantees in respect thereof (or, if the
Replacement Facilities do not become effective hereunder on or prior to the
Acquisition Closing Date, an amendment, amendment and restatement or replacement
of the Existing Loan Agreement in form and substance reasonably satisfactory to
the Arrangers).

“Existing Senior Notes Refinancing” means the repayment in full of all
outstanding amounts (other than contingent indemnification obligations not then
due) owing under the Senior Notes and the termination in full of any guarantees
in respect thereof.

“Extended Term Loan Maturity Date” is defined in the definition of “Maturity
Date”.

“Extended Term Loans” is defined in Section 2.19

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into in connection therewith, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any current or future regulations
or official interpretations of any of the foregoing.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing reasonably selected by the
Administrative Agent. It is agreed that if the Federal Funds Effective Rate is
less than zero, such rate shall be deemed to be zero.

 

16



--------------------------------------------------------------------------------

“Final Settlement Date” means the latest date on which all payments to be made
by AcquisitionCo in connection with the Offer to settle acceptances during the
Initial Acceptance Period pursuant to Section 16(1) of the German Takeover Code
and the Subsequent Acceptance Period pursuant to Section 16(2) of the German
Takeover Code have been made.

“Floating Rate” means, for any day, a rate per annum equal to the sum of (a) the
Applicable Margin plus (b) the Alternate Base Rate for such day, in each case
changing when and as the Alternate Base Rate changes.

“Floating Rate Loan” or “Floating Rate Advance” means a Loan which bears
interest at the Floating Rate pursuant to Section 2.20.

“Foreign Plan” means each employee benefit plan (as defined under Section 3(3)
of ERISA) that is not subject to the laws of the United States and is maintained
or contributed to by the Company or any member of the Controlled Group.

“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (B) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered; or (C) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.

“Future Target” is defined in the definition of Hostile Acquisition.

“Future Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, other than the
Acquisition, by which the Company or any of its Restricted Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
Person, business line or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the Voting Stock of any Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“German Takeover Code” means the German Securities Acquisition and Takeover Code
(Wertpapiererwerbs- und Übernahmegesetz).

“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the

 

17



--------------------------------------------------------------------------------

guaranteeing Person that guarantees or in effect guarantees, or which is given
to induce the creation of a separate obligation by another Person (including any
bank under any letter of credit) that guarantees or in effect guarantees, any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

“Guarantor” means, with respect to the Obligations of the Company, each present
and future Subsidiary of the Company executing a Guaranty as a guarantor at any
time.

“Guaranty” means, with respect to any Guarantor, each guaranty agreement in
respect of the Obligations in form and substance reasonably acceptable to the
Administrative Agent and agreed by the Company, executed and delivered by each
such Guarantor to the Administrative Agent, including any amendment,
modification, renewal or replacement of such guaranty agreement.

“Hazardous Substances” means any material or substance: (1) which is or becomes
defined as a hazardous substance, pollutant, or contaminant, pursuant to the
Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”)
(42 USC §9601 et. seq.) as amended and regulations promulgated under it;
(2) containing gasoline, oil, diesel fuel or other petroleum products; (3) which
is or becomes defined as hazardous waste pursuant to the Resource Conservation
and Recovery Act (“RCRA”) (42 USC §6901 et. seq.) as amended and regulations
promulgated under it; (4) containing polychlorinated biphenyls (PCBs);
(5) containing asbestos; (6) which is radioactive; (7) the presence of which
requires investigation or remediation under any Environmental Law; (8) which is
or becomes defined or identified as a hazardous waste, hazardous substance,
hazardous or toxic chemical, pollutant, contaminant, or biologically Hazardous
Substance under any Environmental Law.

“Hedging Agreement” means any agreement (i) with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic,

 

18



--------------------------------------------------------------------------------

financial or pricing indices or measures of economic, financial or pricing risk
or value, or credit spread transaction, repurchase transaction, reserve
repurchase transaction, securities lending transaction, weather index
transaction, spot contracts, fixed price physical delivery contracts, or any
similar transaction or any combination of these transactions, in each case of
the foregoing, whether or not exchange traded; provided, that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or any of the Subsidiaries shall be a Hedging Agreement or (ii) in respect of a
hedging transaction entered into by the Company or its Restricted Subsidiaries
to hedge or mitigate risks of the Company or its Restricted Subsidiaries that is
in effect on the Execution Date or thereafter and, in the case of both clauses
(i) and (ii) above, is by and among the Company or any of its Restricted
Subsidiaries and a Hedge Bank; provided that, any Hedging Agreement may be
designated in writing by the Company and such Hedge Bank to the Administrative
Agent to not be a Hedging Agreement (any such agreement, an “Excluded Hedging
Agreement”).

“Hedge Bank” means the Administrative Agent, any Lender or an Affiliate thereof
that is a party to a Hedging Agreement with the Company or any of its Restricted
Subsidiaries and any Person that was the Administrative Agent, a Lender or an
Affiliate thereof at the time it entered into a Hedging Agreement with the
Company or any of its Restricted Subsidiaries.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) each Hedging Agreement (other
than Excluded Hedging Agreements), and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Hedging Agreement (other than
Excluded Hedging Agreements); provided, however, that the definition of ‘Hedging
Obligations’ shall not create any Guaranty or other Guarantee Obligation by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

“Hostile Acquisition” means any Future Acquisition of the Capital Stock of a
Person (the “Future Target”) through a tender offer or similar solicitation of
the owners of such Capital Stock which has not been approved prior to such
acquisition by resolutions of the Board of Directors of the Future Target or by
similar action if the Future Target is not a corporation (and which approval has
not been withdrawn).

“Immaterial Subsidiary” means each Restricted Subsidiary of the Company now
existing or hereafter acquired or formed and each successor thereto, which
accounts for not more than (a) 5.0% of the consolidated gross revenues (after
intercompany eliminations) of the Company and its Restricted Subsidiaries or
(b) 5.0% of the Total Assets (after intercompany eliminations) of the Company
and its Restricted Subsidiaries, in each case, as of the last day of the most
recently completed fiscal quarter of the Company for which financial statements
were delivered pursuant to Section 6.10(i) or (ii); provided that if the
Restricted Subsidiaries that constitute Immaterial Subsidiaries pursuant to the
preceding portion of this definition account for, in the aggregate, more than
10.0% of such consolidated gross revenues and more than 10.0% of the Total
Assets, each as described in the preceding portion of this definition, then the
term “Immaterial Subsidiary” shall not include each such Subsidiary (starting
with the Subsidiary that accounts for

 

19



--------------------------------------------------------------------------------

the most consolidated gross revenues or Total Assets and then in descending
order) necessary to account for at least 90% of the consolidated gross revenues
and 90% of the Total Assets, each as described in clause (a) above.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money or similar obligations, (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable and/or accrued expenses and commercial Letters of Credit with
respect to the foregoing, in each case arising in the ordinary course of such
Person’s business payable in accordance with customary practices),
(c) obligations which are evidenced by notes, acceptances, or other instruments
(other than Hedging Agreements), to the extent of the amounts actually borrowed,
due, payable or drawn, as the case may be, (d) Capitalized Lease Obligations,
(e) all reimbursement obligations in respect of Letters of Credit (other than
commercial Letters of Credit referenced in clause (b)), whether drawn or
undrawn, contingent or otherwise, (f) any other obligation for borrowed money or
similar financial accommodation which in accordance with GAAP would be shown as
a liability on the consolidated balance sheet of such Person, (g) Off-Balance
Sheet Liabilities and Receivables Indebtedness, (h) Guarantee Obligations with
respect to any of the foregoing and (i) all obligations of the kind referred to
in the foregoing clauses secured by (or for which the holder of such obligation
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, provided that, if such Person has not assumed such obligations, then
the amount of Indebtedness of such Person for purposes of this clause (i) shall
be equal to the lesser of the amount of the obligations of the holder of such
obligations and the fair market value of the assets of such Person which secure
such obligations.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Indemnitee” is defined in Section 10.6(b).

“Indicative Company Rating” means the indicative public corporate credit rating
or public corporate family rating, as applicable, in respect of the Company,
from S&P and Moody’s, giving effect to the Transactions.

“Ineligible Person” means (a) a natural person or (b) other than as set forth
and in accordance with Section 13.1(b)(iii), the Company or any of its
Subsidiaries or other controlled Affiliates.

“Initial Acceptance Period” means the acceptance period (Annahmefrist) for the
Offer pursuant to Section 16(1) of the German Takeover Code specified in the
Offer Document (including any extensions thereof, if any, consented to by the
Arrangers).

“Initial Bridge Loan” means a Loan made pursuant to Section 2.1(a).

“Initial Bridge Loan Maturity Date” is defined in the definition of “Maturity
Date”.

 

20



--------------------------------------------------------------------------------

“Integrated Service Contract” means a contract pursuant to which the Company
and/or a Subsidiary provides both equipment and services to an customer.

“Integrated Service Contract Debt” means Indebtedness of a type described on
Schedule 1.1(b).

“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Restricted Subsidiaries in
accordance with GAAP during such period, net of any cash interest income
received by the Company and its Restricted Subsidiaries during such period from
Investments, provided that any Interest Expense on the portion of Integrated
Service Contract Debt that is excluded from Total Debt shall be excluded from
Interest Expense. As used in this definition, the term “interest” shall include,
without limitation, all interest, fees and costs payable with respect to the
obligations under this Agreement (other than fees and costs which may be
capitalized as transaction costs in accordance with GAAP), any discount in
respect of sales of accounts receivable and/or related contract rights and the
interest portion of Capitalized Lease payments during such period, all as
determined in accordance with GAAP.

“Interest Period” means with respect to any Eurocurrency Loan:

(a) initially, the period commencing on the borrowing or conversion date with
respect to such Eurocurrency Loan and ending three months thereafter; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending three months
thereafter;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period pertaining to a Eurocurrency Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period applicable to a Eurocurrency Loan that would otherwise
extend beyond the termination or maturity date of the Bridge Facility, may be
elected but shall end on the termination or maturity date of the Bridge Facility
(and such Loan shall be due and payable on the termination or maturity date of
the Bridge Facility and any amounts due under Section 3.4 shall be payable)
unless the termination or maturity date of the Bridge Facility is extended on or
before the last day of such Interest Period to a date beyond the end of such
Interest Period; and

(iii) any Interest Period pertaining to a Eurocurrency Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

 

21



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to the nearest 1/1000th of 1%) reasonably determined in
good faith by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate (for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which such LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the LIBOR Screen Rate is available, the LIBOR
Screen Rate for purposes of paragraph (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, in relation to any
currency, the overnight rate for such currency reasonably determined in good
faith by the Administrative Agent from such service as the Administrative Agent
may reasonably select in good faith.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable and/or accrued
expenses arising in the ordinary course of business payable in accordance with
customary practices and loans to employees in the ordinary course of business)
or equity investment or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person.

“IRS” means the United States Internal Revenue Service.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, and any successor-in-interest thereto.

“Judgment Currency” is defined in Section 16.6.

“Key Offer Terms” means the (a) maximum cash component of the consideration to
be paid for Target Shares (provided, however, for the avoidance of doubt, that
issuances or sales of capital stock of the Company representing or in connection
with elections by shareholders of the Target to receive all or a portion of the
equity component of their consideration in the form of cash from the sale of all
or a portion of such equity component by the Company or its Subsidiaries shall
not be part of the maximum cash consideration for the purposes of this
definition), (b) the conditions to the Offer, including the market and Target
“material adverse change” conditions and the minimum tender condition (i.e. so
many shares have to be tendered that after consummation of the Offer,
AcquisitionCo (along, with, if applicable, the Company) holds (or otherwise
controls or is attributed) a number of the voting shares of the Target which
represents (after deducting any treasury shares held by the Target at the time
of the consummation of the Offer) at least 75% of the voting rights in the
Target), (c) the drop-dead date and (d) the limitations in Section 7.8 of the
Business Combination Agreement regarding Indebtedness of the Target and its
Subsidiaries, in each case set forth in the Business Combination Agreement in
the form delivered to the Arrangers on or prior to the Execution Date.

 

22



--------------------------------------------------------------------------------

“Latest Maturity Date” means with respect to the issuance or incurrence of any
Indebtedness or Equity Interests, the latest maturity date applicable to the
Bridge Facility as determined on the date such Indebtedness is issued or
incurred or such Equity Interests are issued.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or otherwise party hereto as a Lender from time to time, and their
respective successors and, to the extent permitted by Section 13.1, assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent, as the case may be.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“LIBO Rate” means, with respect to any Eurocurrency Advance and for any
applicable Interest Period, the London interbank offered rate administered by
the ICE Benchmark Administration Limited (or any other Person that generally
takes over the administration of such rate) for Dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01, LIBOR02 of the
Reuters screen or, if such rate does not appear on either of such Reuters pages,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (the “LIBOR Screen Rate”) as of the Specified Time on the
Quotation Day for such Interest Period; provided, that, (a) if a LIBOR Screen
Rate shall not be available at the applicable time for the applicable Interest
Period (the “Impacted Interest Period”), then the Eurocurrency Rate for such
currency and Interest Period shall be the Interpolated Rate, subject to
Section 2.20, (b) if a LIBOR Screen Rate is less than zero it shall be deemed
equal to zero and (c) notwithstanding the rate calculated in accordance with the
foregoing, at no time shall the LIBO Rate be less than 1.00% per annum.

“LIBOR Screen Rate” is defined in the definition of LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means any acquisition the consummation of which
by the Company or any of its Restricted Subsidiaries is not expressly
conditioned on the availability of, or on obtaining, third party financing.

“Loan” means the Initial Bridge Loan or Extended Term Loan made by the Lenders
to the Company pursuant to this Agreement.

 

23



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes and any Guaranties (including
in each case, any amendments thereto).

“Loan Party” means the Company or any Guarantor.

“Mandatory Cancellation Date” means the earliest of (a) the date on which all
payments made or to be made for Certain Funds Purposes have been paid in full in
cleared funds; (b) the Drop Dead Date, (c) the date of the closing of the
Acquisition without the use of the Bridge Facility and (d) the date that the
Company or its Affiliate publicly announces that the Offer has lapsed or has
been terminated, the date that BaFin has prohibited the Offer or February 15,
2016 to the extent the Offer Documentation has not been filed with BaFin on or
prior to such date.

“Margin Stock” means “margin stock” as defined in Regulations U or X or
“marginable OTC stock” or “foreign margin stock” within the meaning of
Regulation T.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (ii) the ability of the Company and
Guarantors, taken as a whole, to pay the Obligations under the Loan Documents,
or (iii) the validity or enforceability of any of the Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders thereunder.

“Maturity Date” means (a) if the Initial Bridge Loans have not been converted to
Extended Term Loans, the date that is one year after the Acquisition Closing
Date (the “Initial Bridge Loan Maturity Date”) or (b) if the Loans have been
converted to Extended Term Loans, the date that is eight years after the
Acquisition Closing Date (with respect to clause (b) only, the “Extended Term
Loan Maturity Date”).

“Maximum Rate” is defined in Section 10.12.

“Moody’s” means Moody’s Investors Service, Inc., and any successor-in-interest
thereto.

“Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.

“Net Cash Proceeds” means (a) in connection with any Asset Sale Prepayment Event
or any Recovery Event, the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale
Prepayment Event or Recovery Event and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

24



--------------------------------------------------------------------------------

“New Senior Unsecured Notes” means senior unsecured notes (including any
Securities (as defined in the Arranger Fee Letter) issued in lieu thereof) in an
aggregate principal amount not to exceed $500,000,000 at any one time
outstanding, issued by the Company for the purpose of consummating the
Acquisition, including any senior unsecured exchange notes issued in lieu of all
or a portion thereof.

“Non-Tender Agreement” means a non-tender agreement among the Company, Target
and certain of their Affiliates to be entered into substantially
contemporaneously with the Business Combination Agreement in substantially in
the form provided to BaFin on November 2, 2015.

“Non-Tender Documents” means (i) the Non-Tender Agreement and (ii) the Blocked
Account Agreement, collectively.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Notes” is defined in Section 2.2.4.

“Obligations” means collectively, the unpaid principal of and interest on the
Loans and all other obligations and liabilities of the Company and each
Guarantor to the Administrative Agent or the Lenders under this Agreement and
the other Loan Documents (including, without limitation, interest accruing at
the then applicable rate provided in this Agreement or any other applicable Loan
Document after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company or any
Guarantor, as the case may be, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the other Loan Documents or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Company or any Guarantor pursuant to the terms of this Agreement or
any other Loan Document).

“Off-Balance Sheet Liability” of a Person means (i) any obligation under a Sale
and Leaseback Transaction which is not a Capitalized Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) any factoring or similar sale of accounts
receivable and related rights to the extent recourse to the Company or any of
its Restricted Subsidiaries (including without limitation, to the extent so
recourse, pursuant to any Permitted Factoring, under an Integrated Service
Contract, or otherwise in connection with the incurrence of Integrated Service
Contract Debt, but excluding any Permitted Securitization), or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing (in the case of
transactions described in, or equivalent to those described in clause
(iii) above, solely to the extent recourse to the Company or any of its
Restricted Subsidiaries) but which does not constitute a liability on the
balance sheet of such Person; in all of the foregoing cases,

 

25



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, the outstanding amount of any
Off-Balance Sheet Liability shall be calculated based on the aggregate
outstanding amount of obligations outstanding under the legal documents entered
into as part of any such transaction on any date of determination that would be
characterized as principal if such transaction were structured as a secured
lending transaction, whether or not shown as a liability on a consolidated
balance sheet of such Person, in a manner reasonably satisfactory to the
Administrative Agent.

“Offer” means the public offer by AcquisitionCo for Target Shares in connection
with the Acquisition.

“Offer Document” means the tender offer document (Angebotsunterlage) (including
all exhibits, schedules, annexes and other attachments thereto) published by
AcquisitionCo in connection with the Acquisition.

“Offer Documentation” means (i) the Offer Document and (ii) and all other
related documents made available by AcquisitionCo or the Company to BaFin in
respect to the acquisition of the Target Shares.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 3.5(b)).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” is defined in Section 13.1(c).

 

26



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in Section 13.1(c).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Date” means the last Business Day of each March, June, September and
December occurring after the Execution Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Encumbrances” means:

(a) Liens imposed by law or any Governmental Authority for taxes, assessments or
governmental charges or levies that are not yet overdue for a period of more
than 45 days or are being contested in good faith by appropriate proceedings and
with respect to which reserves have been set aside in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings and with respect to which
reserves have been set aside in accordance with GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
employment laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, tenders,
government contracts, leases, statutory obligations, surety, stay, custom and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute a Default
under Section 7.9 or that secure appeal or surety bonds related to such
judgments;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Restricted Subsidiary;

(g) easements, zoning restrictions, rights-of-way, use restrictions,
encroachments, protrusions, minor defects or irregularities in title,
reservations (including reservations in any original grant from any government
of any water or mineral rights or interests therein) and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company and its Subsidiaries, taken as a whole;

 

27



--------------------------------------------------------------------------------

(h) Liens in favor of payor banks having a right of setoff, revocation, refund
or chargeback with respect of money or instruments of the Company or any
Subsidiary on deposit with or in possession of such bank;

(i) Liens granted by (1) a Domestic Loan Party to another Domestic Loan Party,
(2) a Subsidiary that is not a Domestic Loan Party to a Domestic Loan Party and
(3) a Subsidiary that is not a Domestic Loan Party to another Subsidiary that is
not a Domestic Loan Party;

(j) for the avoidance of doubt, other Liens (not securing Indebtedness)
incidental to the conduct of the business of the Company or any of its
Subsidiaries, as the case may be, or the ownership of their assets which do not
individually or in the aggregate materially adversely affect the value of the
Company or materially impair the operation of the business of the Company or its
Subsidiaries;

(k) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligation in respect of banker’s acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment, or storage of such inventory or
other goods;

(l) leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the Company or any Subsidiaries and do not secure any
Indebtedness;

(m) deposits in the ordinary course of business to secure liability to insurance
carriers;

(n) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like
permitted to be made under this Agreement;

(o) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Company or
any of its Subsidiaries in the ordinary course of business of the Company or
such Subsidiary;

(p) rights of set-off, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions (i) in relation to the establishment, maintenance or administration
of deposit accounts, securities accounts or arrangements relating to a Cash
Management Agreement or Hedging Agreement, (ii) in relation to pooled deposit or
sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Company or any Subsidiary or
(iii) in relation to the right of setoff, revocation, refund or chargeback of a
collecting bank with respect to money or instruments in the possession of such
bank;

(q) Liens in favor of customs and revenues authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and

(r) precautionary financing statement filings in connection with operating
leases.

 

28



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Factoring” means a factoring or similar sale of accounts receivable
and related rights and property on a non-recourse basis which is not entered
into in connection with or as part of a Permitted Securitization and is not
Integrated Service Contract Debt, in each case pursuant to documentation
reasonably customary for such transactions.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, renew, refinance, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon, any committed or undrawn amounts and underwriting discounts, defeasance
costs, fees, commissions and expenses, associated with such Permitted
Refinancing Indebtedness), (b) the final maturity date and weighted average life
of such Permitted Refinancing Indebtedness is no earlier than the final maturity
date and weighted average life of the Indebtedness being Refinanced, (c) if the
original Indebtedness being Refinanced is by its terms subordinated in right of
payment to the Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, taken as a whole, (d) no Permitted Refinancing
Indebtedness shall have obligors or contingent obligors that were not obligors
or contingent obligors in respect of the Indebtedness being Refinanced unless
such obligor or contingent obligor would be permitted to otherwise incur such
Indebtedness hereunder and (e) if the Indebtedness being Refinanced is (or would
have been required to be) secured by any collateral securing the Senior Secured
Credit Facilities, such Permitted Refinancing Indebtedness may be secured by
such collateral on terms no less favorable, taken as a whole, to the Lenders
than those contained in the documentation governing the Indebtedness being
Refinanced, taken as a whole, or on terms that are otherwise permitted by
Section 6.16 (as determined by the Company in good faith).

“Permitted Securitization” means any receivables financing program providing for
the sale of accounts receivable and related rights and property by the Company
or any of its Restricted Subsidiaries to an SPC in transactions purporting to be
sales (and treated as sales for GAAP purposes), which SPC shall finance the
purchase of such assets by the sale, transfer, conveyance, lien or pledge of
such assets to one or more limited purpose financing companies, special purpose
entities and/or other financial institutions, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and permitted under Section 6.24.

 

29



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture, limited
liability company, partnership, association, enterprise, company or other entity
or organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA and as to which the Company or any member of the
Controlled Group has any obligation to contribute to on or after the Execution
Date or has made contributions within the preceding five years.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Pre-Closing Sweep Amount” is defined in Section 2.4(c).

“Press Releases” means the October 22, 2013 press releases regarding the Company
issued by (a) the United States Department of Justice and (b) the SEC.

“Prime Rate” means the per annum rate announced or established by the
Administrative Agent from time to time as its “prime rate” (it being
acknowledged that such announced rate may not necessarily be the lowest rate
charged by the Administrative Agent to any of its customers) or the corporate
base rate of interest announced or established by the Administrative Agent,
which Prime Rate shall change simultaneously with any change in such announced
or established rates.

“Pro Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof which refers to a Pro Forma Basis, that
the transaction in question (including any related Future Acquisition, or other
Investment and, in each case, payment of consideration therefor) shall be deemed
to have occurred as of the first day of the most recent period of four
consecutive fiscal quarters of the Company for which financial statements are
required to have been delivered pursuant to Section 6.1(a) or (b) or, if such
calculation is made prior to the first delivery of such financial statements, as
of the first day of the period of four consecutive fiscal quarters ending on
September 30, 2015. In connection with any calculation of the Secured Net
Leverage Ratio or the Total Net Leverage Ratio, in each case upon giving effect
to a transaction on a “Pro Forma Basis”, (i) any Indebtedness incurred or repaid
by the Company or any of its Restricted Subsidiaries in connection with such
transaction (or any other transaction which occurred during the relevant four
fiscal quarter period or during the period from the last day of such period to
and including the date of determination) shall be deemed to have been incurred
or repaid, as the case may be, as of the first day of the relevant four fiscal
quarter period, (ii) if such Indebtedness has a floating or formula rate, then
the rate of interest for such Indebtedness for the applicable period for
purposes of the calculations contemplated by this definition shall be determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of such calculations (giving consideration
to any applicable rate “floor”), (iii) in the case of any determination of the
permissibility of the incurrence of Indebtedness, if such Indebtedness is
revolving in nature, a borrowing of the maximum amount of loans available shall
be assumed, (iv) in the case of any determination of the permissibility of the
incurrence of Indebtedness, the cash proceeds of all such Indebtedness shall be
disregarded in calculating the Secured Net Leverage Ratio or the Total Net
Leverage

 

30



--------------------------------------------------------------------------------

Ratio, as applicable, (v) income statement items (whether positive or negative)
attributable to all property acquired in such transaction or to the Investment
comprising such transaction, as applicable, shall be included as if such
transaction has occurred as of the first day of the relevant four-fiscal-quarter
period and (vi) without duplication of subclauses (g), (h) or (i) of the
definition of “EBIT”, such calculation shall give effect to Synergies and Costs
of Synergies resulting from or relating to the transaction in question and
projected by the Company in good faith to be realized by the Company and its
Restricted Subsidiaries subject, in any calculation of pro forma EBIT or EBITDA,
to the applicable limitations on such Synergies and Cost Savings set forth in
the definition of “EBIT”.

“Pro Rata Share” means, for each Lender, the ratio that such Lender’s
outstanding Loans and Commitments bear to the aggregate amount of all
outstanding Loans and Aggregate Commitments.

“Property” of a Person means any and all property, whether real, personal,
movable, immovable, tangible, intangible, or mixed, of such Person, or other
assets owned, leased or operated by such Person.

“Proposed New Lender” is defined in Section 2.19.

“Quotation Day” means, with respect to any Eurocurrency Advance for any Interest
Period two Business Days prior to the commencement of such Interest period.

“Receivables Indebtedness” means, at any time and without duplication, the
aggregate amount of outstanding obligations incurred by the Company and its
Restricted Subsidiaries (including any SPC) in connection with a Permitted
Securitization that would be characterized as principal if such Permitted
Securitization in its entirety were structured as a secured lending transaction
rather than a purchase (regardless, in either case, of whether any liability of
the Company or any Restricted Subsidiary thereof in respect of related accounts
receivable and related rights and property would be required to be reflected on
a balance sheet of such Person in accordance with generally accepted accounting
principles).

“Recipient” means, as applicable, (a) the Administrative Agent, and (b) any
Lender.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Property of the Company or any Restricted Subsidiary, in an amount that if
constituting a Disposition of such Property would have constituted an Asset Sale
Prepayment Event.

“Refinance” is defined in the definition of “Permitted Refinancing
Indebtedness”.

“Registration Rights Agreement” means the registration rights agreement related
to the Exchange Notes, among the Company, the Guarantors and the Administrative
Agent, which will include the Registration Rights Agreement Terms and otherwise
be in form and substance reasonably satisfactory to the Administrative Agent.

“Registration Rights Agreement Terms” means the terms set forth in Exhibit H
hereto.

 

31



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 13.1(b)(v).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any Restricted Subsidiary
in connection therewith that are not applied to prepay the Loans pursuant to
Section 2.6.2 as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Asset Sale Prepayment Event or Recovery Event in
respect of which the Company has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by an Authorized Officer
stating that no Unmatured Default or Default has occurred and is continuing and
that the Company (directly or indirectly through a Restricted Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale Prepayment Event or Recovery Event to acquire, maintain,
develop, construct, improve, upgrade or repair assets (other than current
assets) useful in its business or to make a Future Acquisition or other
Investments consisting of an acquisition of such assets.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets (other
than current assets) useful in the Company’s or its Restricted Subsidiaries’
business or to make a Future Acquisition or other Investment consisting of an
acquisition of such assets.

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets (other than current assets)
useful in the Company’s or its Restricted Subsidiaries’ business with all or any
portion of the relevant Reinvestment Deferred Amount or to make a Future
Acquisition or other Investment consisting of an acquisition of such assets with
all or any portion of the relevant Reinvestment Deferred Amount (it being
understood that if any portion of

 

32



--------------------------------------------------------------------------------

the relevant Reinvestment Deferred Amount is not used within twelve months after
any Reinvestment Event but within such twelve month period is contractually
committed to be used, then such remaining portion if not so used within six
months following the end of such twelve month period shall constitute Net Cash
Proceeds as of such date).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors, representatives and controlling persons of such Person and such
Person’s Affiliates.

“Release” means any release, spill, leak, discharge or leaching of any Hazardous
Substances into the environment in violation of any Environmental Law.

“Remedial Action” means an action to address a Release or other violation of
Environmental Laws required by any Environmental Law.

“Replacement Facilities” has the meaning assigned to such term in the Senior
Secured Credit Agreement (as such agreement is in effect on the date hereof).

“Replacement Facilities Effective Date” has the meaning assigned to such term in
the Senior Secured Credit Agreement (as such agreement is in effect on the date
hereof).

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with Section 4043(a) of
ERISA or of the minimum funding standard under Section 412(c) of the Code.

“Required Lenders” means Lenders whose Aggregate Outstandings and Aggregate
Commitments (without duplication) exceed 50% of the Aggregate Outstandings and
Aggregate Commitments (without duplication) of all Lenders.

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Reserve Requirement” means, with respect to an Interest Period for Eurocurrency
Loans, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves), assessments or similar requirements
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D).

“Restricted Indebtedness” is defined in Section 6.26.

 

33



--------------------------------------------------------------------------------

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

“Rollover Date” means the earlier to occur of the first anniversary of the date
hereof and the date of the occurrence of a Demand Failure Event.

“S&P” means Standard & Poor’s Financial Services, LLC and any
successor-in-interest thereto.

“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease or use such Property as lessee or in any
other similar capacity (but excluding, for the avoidance of doubt, any sale and
leaseback of inventory or equipment that is subleased or otherwise leased
directly or indirectly to any customer of the Company or a Restricted
Subsidiary).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (which, as of the Execution Date, were
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person located, operating or ordinarily resident in, or
organized under the laws of, a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Net Leverage Ratio” means, as of any date, the ratio of (a) Total Net
Debt on such date that is secured by a Lien to (b) EBITDA for the period of four
consecutive fiscal quarters ended on or most recently prior to such date.

“Senior Note Purchase Agreement” means the Company’s Note Purchase Agreement
dated as of March 2, 2006.

“Senior Notes” means the $175,000,000 5.50% Series 2006-A Guaranteed Senior
Notes, Tranche 2, due March 2, 2016 and the $50,000,000 5.55% Series 2006-A
Guaranteed Senior Notes, Tranche 3, due March 2, 2018 issued under the Senior
Note Purchase Agreement.

 

34



--------------------------------------------------------------------------------

“Senior Secured Credit Agreement” means that certain Credit Agreement dated as
of the date hereof among the Company, the other borrowers party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders and other
agents party thereto.

“Senior Secured Credit Facilities” means the senior secured credit facilities
set forth in the Senior Secured Credit Agreement.

“Senior Secured Domestic Loan Party” has the meaning provided to the term
“Domestic Loan Party” under the Senior Secured Credit Agreement (as such
agreement is in effect on the date hereof).

“Senior Secured External Subsidiary” has the meaning provided to the term
“External Subsidiary” under the Senior Secured Credit Agreement (as such
agreement is in effect on the date hereof).

“Senior Secured Foreign Loan Party” has the meaning provided to the term
“Foreign Loan Party” under the Senior Secured Credit Agreement (as such
agreement is in effect on the date hereof).

“Senior Secured Foreign Subsidiary Borrower” has the meaning provided to the
term “Foreign Subsidiary Borrower” under the Senior Secured Credit Agreement (as
such agreement is in effect on the date hereof).

“Senior Secured Loan Documents” has the meaning provided to the term “Loan
Documents” under the Senior Secured Credit Agreement (as such agreement is in
effect on the date hereof).

“Senior Secured Loan Party” has the meaning provided to the term “Loan Party”
under the Senior Secured Credit Agreement (as such agreement is in effect on the
date hereof).

“Senior Secured Obligations” has the meaning provided to the term “Obligations”
under the Senior Secured Credit Agreement (as such agreement is in effect on the
date hereof).

“Senior Secured Security Documents” has the meaning provided to the term
“Security Documents” under the Senior Secured Credit Agreement (as such
agreement is in effect on the date hereof).

“Senior Secured Term B Facility” means the term B facility set forth in the
Senior Secured Credit Agreement.

“Significant Subsidiary” means each present or future subsidiary of the Company
which would constitute a “significant subsidiary” within the meaning of Rule
1-02 of Regulation S-X as currently in effect promulgated by the SEC.

“Single Employer Plan” means a Plan which is maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.

 

35



--------------------------------------------------------------------------------

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of accounts receivable and related rights and property in
connection with and pursuant to a Permitted Securitization.

“Specified Time” means 11:00 a.m., London time.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary that is by its terms contractually subordinated in right of payment
to any of the Obligations.

“Subsequent Acceptance Period” means the subsequent acceptance period (weitere
Annahmefrist) for the Offer pursuant to Section 16(2) of the German Takeover
Code.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
other business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Company.

“Substantial Portion” means, with respect to the Property of the Company and its
Restricted Subsidiaries, Property which (a) represents more than 15% of the
consolidated assets of the Company and its Restricted Subsidiaries on a Pro
Forma Basis as would be shown in the consolidated financial statements of the
Company and its Restricted Subsidiaries as at the beginning of the twelve-month
period ending with the most recent month prior to the applicable determination
date and for which consolidated Company financial statements were available,
(b) is responsible for more than 15% of the consolidated net sales of the
Company and its Restricted Subsidiaries on a Pro Forma Basis as reflected in the
financial statements referred to in clause (a) above, (c) represents more than
25% of the consolidated assets of the Company and its Restricted Subsidiaries as
would be shown in the most recent consolidated financial statements of the
Company and its Restricted Subsidiaries as of the Execution Date or (d) is
responsible for more than 25% of the consolidated net sales of the Company and
its Restricted Subsidiaries as reflected in the financial statements referred to
in clause (c) above. For the avoidance of doubt, after the Acquisition Closing
Date, “Substantial Portion” above shall include the assets and net sales of
Target and its Subsidiaries on a Pro Forma Basis.

“Syndication Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as syndication agent for the Bridge Facility evidenced by this
Agreement.

“Target” means Wincor Nixdorf AG, a German Stock Corporation listed at the
Frankfurt Stock Exchange.

“Target Group” means the Target and its Subsidiaries.

“Target Refinancing” means the repayment in full of outstanding obligations
(other than contingent indemnification claims not then due) under and
termination of any guarantees and security in respect of (a) the Target’s
€400,000,000 revolving dual-currency credit agreement

 

36



--------------------------------------------------------------------------------

dated December 13, 2011 with Bayerische Landesbank as agent (€100,000,000 of
which was cancelled on 28 January 2014) and (b) the Target’s €100,000,000
(project) financing agreement with the European Investment Bank (EIB) (and, in
the case of Indebtedness listed in clauses (a) and (b), including any
Indebtedness that refinances, renews or replaces any such Indebtedness).

“Target Shares” means the Capital Stock of Target proposed to be acquired by the
Company and/or its Restricted Subsidiaries in connection with the Acquisition
(for the avoidance of doubt including acquisitions thereof subsequent to the
Acquisition Closing Date).

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Assets” means the total assets of the Company and its Restricted
Subsidiaries, determined in accordance with GAAP.

“Total Cap” means 10.00% per annum (plus an additional 0.50% per annum if the
Indicative Company Rating is less than either Ba3 (with stable or better
outlook) from Moody’s or BB- (with stable or better outlook) from S&P; plus an
additional 0.50% per annum on and after the date that is 3 months from the
execution date of the Arranger Fee Letter, plus an additional 0.50% per annum on
and after the date that is 6 months from the execution date of the Arranger Fee
Letter. It is understood that the interest rate on Loans may exceed the Total
Cap solely to the extent provided in Section 2.9.

“Total Debt” as of any date, means all of the following for the Company and its
Restricted Subsidiaries on a consolidated basis and without duplication: (i) all
debt for borrowed money and similar monetary obligations evidenced by bonds,
notes, debentures, Capitalized Lease Obligations or otherwise, including without
limitation obligations in respect of the deferred purchase price of properties
or assets, in each case whether direct or indirect (other than accounts payable
and/or accrued expenses and commercial Letters of Credit with respect to the
foregoing, in each case arising in the ordinary course of such Person’s business
payable in accordance with customary practices); (ii) all reimbursement
obligations under outstanding Letters of Credit (other than commercial Letters
of Credit referenced in clause (i) above) in respect of drafts which (A) may be
presented (other than performance or standby Letters of Credit) or (B) have been
presented and have not yet been paid and are not included in clause (i) above;
(iii) all Off-Balance Sheet Liabilities and Receivables Indebtedness; (iv) all
Guarantee Obligations of indebtedness or liabilities of the type described in
clauses (i), (ii) or (iii) above and (v) all obligations of the kind referred to
in the foregoing clauses (i), (ii), (iii) or (iv) secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, provided that, if such Person has not assumed such
obligations, then the amount of debt of such Person for purposes of this clause
(v) shall be equal to the lesser of the amount of the obligations of the holder
of such obligations and the fair market value of the assets of such Person which
secure such obligations. Notwithstanding the foregoing, each of the following
shall be excluded from, and not considered part of, Total Debt: (1) money
borrowed by the Company against the cash value of life insurance policies owned
by the Company; (2) Integrated

 

37



--------------------------------------------------------------------------------

Service Contract Debt up to an aggregate amount at any time outstanding not in
excess of $100,000,000; (3) Indebtedness consisting of avals by any of the
Company’s Restricted Subsidiaries for the benefit of, and with respect to
obligations which are not classified as Indebtedness of, any of the Company’s
other Restricted Subsidiaries which are entered into in the ordinary course of
business and consistent with standard business practices; (4) Indebtedness
permitted under Section 6.18(x) and (5) any Off-Balance Sheet Liabilities
arising in connection with (x) any sale of accounts or lease receivables under
an Integrated Service Contract to the extent relating to the product (as opposed
to the service) portion of the Integrated Service Contract, or otherwise in
connection with the incurrence of Integrated Service Contract Debt, or (y) any
other sale of accounts or lease receivables that is not part of an ongoing
factoring or similar program (including a Permitted Factoring that is not part
of an ongoing factoring or similar program) and do not arise under an Integrated
Service Contract or otherwise in connection with the incurrence of Integrated
Service Contract Debt, in each case to the extent such transferred accounts or
lease receivables are non-recourse to any of the Company or its Restricted
Subsidiaries.

“Total Net Debt” means, at any time, Total Debt minus 75% of all Unencumbered
Cash with maturities of less than one year of the Company and its Restricted
Subsidiaries calculated on a consolidated basis in accordance with GAAP.

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Total Net
Debt on such date to (b) EBITDA for the period of four consecutive fiscal
quarters ended on or most recently prior to such date.

“Total Tangible Assets” means the total assets of the Company and its Restricted
Subsidiaries, calculated on a consolidated basis in accordance with GAAP, other
than intangible assets (as determined in accordance with GAAP).

“Transactions” means the Acquisition (and subsequent acquisitions of any Target
Shares by the Company or its applicable Restricted Subsidiaries), the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
to be a party, the borrowing of Loans hereunder, the execution, delivery and
performance of the Senior Secured Loan Documents, the incurrence of the New
Senior Unsecured Notes, the refinancing of Indebtedness of the Company, the
Target and their Subsidiaries and the issuance/payment in kind of Capital Stock
of the Company in connection therewith, and in each case, the use of the
proceeds thereof and the payment of fees and expenses in connection with the
foregoing.

“Transferee” is defined in Section 13.2.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or Eurocurrency Advance.

“Unconditional Date” means the date on which all conditions of the Offer
specified in the Offer Document have been satisfied (or, to the extent permitted
hereunder, waived or treated as satisfied by AcquisitionCo).

 

38



--------------------------------------------------------------------------------

“Unencumbered Cash” means all cash and Cash Equivalents owned by the Company or
any Restricted Subsidiary not disclosed as restricted cash or restricted Cash
Equivalents in the Company’s financial statements furnished pursuant to
Section 6.1 (or as applicable prior to delivery thereof, those referenced in
Section 5.4); provided that (i) cash or Cash Equivalents held in escrow for
Certain Funds Purposes shall not be disqualified from being considered
Unencumbered Cash solely due to Liens or escrow restrictions arising from such
escrow arrangement (it being understood the proceeds of escrowed loans under the
Senior Secured Term B Facility and/or New Senior Unsecured Notes shall be
disregarded from financial ratio calculations pursuant to Section 16.7) and
(ii) any cash and Cash Equivalents subject to any cash pooling arrangement or
cash management in respect of netting services and similar arrangements shall be
considered Unencumbered Cash only to the extent, with respect to any such
arrangements, that the total amount of cash and Cash Equivalent on deposit
subject to such arrangements equals or exceeds the total amount of overdrafts or
similar obligations subject thereto.

“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of all benefit liabilities under a Single Employer Plan exceeds the fair
market value of all such Plan assets allocable to such benefit liabilities, all
determined as of the then most recent valuation date for such Plan in accordance
with Section 4001(a)(18) of ERISA.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company that is
designated as an Unrestricted Subsidiary by the Company pursuant to Section 6.30
subsequent to the Execution Date and (b) any subsidiary of an Unrestricted
Subsidiary.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 3.4(f)(ii)(D)(2).

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or similar
persons thereof.

“Wholly Owned Subsidiary” of a Person means any other Person of which 100% of
the outstanding Capital Stock of which (other than directors’ qualifying shares
required by law) shall at the time be owned or controlled, directly or
indirectly, by such Person and/or one or more Wholly Owned Subsidiaries of such
Person. “Wholly Owned Domestic Subsidiary”, “Wholly Owned Restricted Subsidiary”
and “Wholly Owned Domestic Restricted Subsidiary” have correlative meanings with
respect to the applicable type of Subsidiary.

“Withholding Agent” means, as applicable, any Loan Party or the Administrative
Agent.

1.2 Rules of Construction. All terms defined in Section 1.1 shall include both
the singular and the plural forms thereof and shall be construed accordingly.
Use of the terms “herein”, “hereof”, and “hereunder” shall be deemed references
to this Agreement in its entirety

 

39



--------------------------------------------------------------------------------

and not to the Section or clause in which such term appears. References to
“Sections” and “subsections” shall be to Sections and subsections, respectively,
of this Agreement unless otherwise specifically provided. Notwithstanding
anything herein, in any financial statements of the Company or in GAAP to the
contrary, for purposes of calculating the Applicable Margin and of calculating
and determining compliance with the financial covenants in Sections 6.22 and
6.23 of the Senior Secured Credit Agreement, including defined terms used
therein, and for purposes of calculating any other applicable financial ratios
or incurrence tests hereunder, any acquisitions or Dispositions outside the
ordinary course of business made by the Company or any of its Restricted
Subsidiaries, including through mergers or consolidations, the incurrence or
repayment of Indebtedness and any other applicable transactions related thereto
and occurring during the period for which such items were calculated, shall be
deemed to have occurred on the first day of the relevant period for which such
items were calculated on a Pro Forma Basis.

To the extent any provision of the Exchange Indenture is deemed to be
incorporated and set forth in this Agreement, (i) any reference to the “Issuer”
or the “Company” or similar terms in the Exchange Indenture shall be deemed to
be a reference to the Company, (ii) any reference to a “Holder” or similar term
in the Exchange Indenture shall be deemed to be a reference to a Lender,
(iii) any reference to the “Trustee” or similar term in the Exchange Indenture
shall be deemed to be a reference to the Administrative Agent, (iv) any
reference to the “Notes” or similar term in the Exchange Indenture shall be
deemed to be a reference to the Loans and (v) any reference to “this Indenture”
or similar term in the Exchange Indenture shall be deemed to be a reference to
this Agreement and the other Loan Documents, in each case as the context may
require.

1.3 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP without
giving effect to such change in GAAP or in the application thereof that is the
subject of such notice until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided, further, that if GAAP is
amended or revised subsequent to the date hereof to cause operating leases to be
treated as capitalized leases, then such change shall not be given effect
hereunder, and those types of leases which were treated as operating leases as
of the date hereof shall continue to be treated as operating leases and not
capitalized leases. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made,
(i) without giving effect to any election under Financial Accounting Standards
Board Accounting Standards Codification 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein, (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Accounting Standards Codification 470-20
(or any other Accounting Standards

 

40



--------------------------------------------------------------------------------

Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) for the avoidance of doubt, except as
provided in the definition of “Consolidated Net Income”, without giving effect
to the financial condition, results and performance of the Unrestricted
Subsidiaries.

1.4 [Reserved].

1.5 Foreign Currency Calculations.

(a) For purposes of determining any amount as a result of foreign currency
exchange rate fluctuation, the Administrative Agent shall determine the Exchange
Rate as of the applicable date in a manner consistent with such determinations
under the Senior Secured Credit Agreement (as in effect in the date hereof). For
purposes of any determination under Section 6.16 or 6.18, 7.5, 7.9, 7.10, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than U.S. Dollars shall be translated into U.S. Dollars at the
Exchange Rate in effect on the date of such determination; provided that no
Default shall arise as a result of any limitation set forth in U.S. Dollars in
Section 6.16 or 6.18 being exceeded solely as a result of changes in the
Exchange Rate from those rates applicable at the time or times Indebtedness or
Liens were initially consummated in reliance on the exceptions under such
Sections.

ARTICLE II

THE CREDITS

2.1 Commitments.

(a) Each Lender severally and not jointly agrees, on the terms and conditions
set forth in this Agreement, to make to the Company on the Acquisition Closing
Date, an Initial Bridge Loan in a single draw denominated in Dollars in an
aggregate amount not to exceed the amount of such Lender’s Commitment. Amounts
borrowed under this Section 2.1(a) and repaid or prepaid may not be reborrowed.

2.2 Repayment of Loans; Evidence of Debt.

2.2.1 The Company hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender in Dollars the then unpaid principal amount
of each Initial Bridge Loan of such Lender made to the Company on the Maturity
Date and on such other dates and in such other amounts as may be required from
time to time under the terms of this Agreement.

2.2.2 The Company hereby further agrees to pay to the Administrative Agent for
the account of each Lender thereof, interest in Dollars on the unpaid principal
amount of the Loans made to the Company from time to time outstanding until
payment thereof in full at the rates per annum, and on the dates, set forth in
Section 2.8.

 

41



--------------------------------------------------------------------------------

2.2.3 The books and records of the Administrative Agent and of each Lender
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Company therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such books and records or any error therein, shall not in any
manner affect the obligation of the Company to repay (with applicable interest)
the Loans made to the Company by such Lender in accordance with the terms of
this Agreement.

2.2.4 The Company agrees that, upon the request to the Administrative Agent by
any Lender from time to time and the subsequent request to the Company by the
Administrative Agent, the Company will execute and deliver to such Lender
promissory notes evidencing the Loans of any such requesting Lender,
substantially in the form of Exhibit C attached hereto with appropriate
insertions as to date, currency and principal amount (each, a “Note”); provided
that the delivery of such Notes shall not be a condition precedent to the
Execution Date, the Acquisition Closing Date or any Advance.

2.3 Procedures for Borrowing Loans. To request a Loan under the Bridge Facility
(which such Loan shall only be required to be made on a Business Day), the
Company shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 11:00 a.m., Chicago time
three Business Days prior to the requested Borrowing Date if all or any part of
the requested Loans are to be Eurocurrency Loans or one Business Day prior to
the requested Borrowing Date if all or any part of the requested Loans are to be
Floating Rate Loans) specifying in each case (each such notice, a “Borrowing
Notice”) (i) the amount to be borrowed, (ii) the requested Borrowing Date,
(iii) whether such Loan is a Floating Rate Loan or a Eurocurrency Loan and
(iv) if applicable, the length of the initial Interest Period therefor. Each
Advance shall be in Dollars. Each such Advance shall be in an amount equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or such other
amounts as may be agreed upon between the Company and the Administrative Agent.
Upon receipt of any such notice from the Company, the Administrative Agent shall
promptly notify the Lenders with respect to such Advance. Not later than 1:00
p.m., local time of the Administrative Agent’s funding office for the Company,
on the requested Borrowing Date, each Lender shall make an amount equal to its
Pro Rata Share of the principal amount of such Loans requested to be made on
such Borrowing Date available to the Administrative Agent at the Administrative
Agent’s funding office for the Company specified by the Administrative Agent
from time to time by notice to the Lenders and in immediately available or other
same day funds customarily used for settlement in Dollars. The amounts made
available by each Lender will then be made available to the Company at the
funding office for the Company and in like funds as received by the
Administrative Agent.

2.4 Termination or Reduction.

(a) Unless previously terminated, (i) the Commitments shall terminate and be
reduced to zero on the earlier of (x) the occurrence of the Mandatory
Cancellation Date prior to the consummation of the Acquisition, (y) the making
of the Initial Bridge Loans on the Acquisition Closing Date and (z) 5:00 p.m.,
Chicago time, on the Acquisition Closing Date.

(b) The Company may permanently reduce the Commitments, in whole or in part,
ratably among the Lenders thereunder in, if less than all such Commitments,
integral

 

42



--------------------------------------------------------------------------------

multiples of $10,000,000, in each case upon at least three Business Days’
irrevocable written notice to the Administrative Agent, and which notice shall
specify the amount of any such reduction; provided, however, that a notice of
termination of Commitments may state that such notice is conditioned upon the
effectiveness of other credit facilities, incurrence of other Indebtedness, or
consummation of another transaction (such as a Change of Control), in which case
such notice may be revoked (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. In addition,
all accrued fees under any Commitments shall be payable on the effective date of
any termination of such Commitments.

(c) Notwithstanding anything to the contrary in this Agreement, if on any date
on or prior to the Acquisition Closing Date the Company or its Restricted
Subsidiaries (for the avoidance of doubt, excluding the Target and its
Subsidiaries) receive proceeds that would, if received on or after the
Acquisition Closing Date, otherwise have required a prepayment of Initial Bridge
Loans under Section 2.6.2 (such proceeds, the “Pre-Closing Sweep Amounts”), the
Company shall (x) segregate such Pre-Closing Sweep Amounts in an account to
facilitate reducing Advances to be made under the Bridge Facility by using the
Pre-Closing Sweep Amounts in lieu thereof; provided that the Bridge Facility
shall not be drawn in an amount less than $250,000,000 (unless the drawn amount
is zero) as a result of this clause (x) and (y) take commercially reasonable
efforts to place such Pre-Closing Sweep Amounts into escrow for application to
Certain Funds Purposes and obtain the approval of its financial advisor to
reduce the Commitments by such escrowed amount; provided that the Commitments
shall not be reduced below $250,000,000 as a result of this clause (y) unless
they are reduced to zero. For the avoidance of doubt, in determining if a
drawing or Commitment, as applicable, can be reduced to zero pursuant to the
preceding sentence, amounts that previously did not reduce potential draws or
Commitments because of the restriction on reducing such amounts below
$250,000,000 shall be aggregated with any such subsequently received amounts.

(d) Notwithstanding anything to the contrary in this Agreement, the Commitments
shall be automatically and ratably reduced by the aggregate amount of Net Cash
Proceeds that the Company and any of its Subsidiaries (including, for the
avoidance of doubt, any Unrestricted Subsidiary) shall have received from the
issuance (including into escrow provided that the conditions to release from
escrow are no more restrictive than the conditions to funding the Initial Bridge
Loans set forth in Section 4.2) of any New Senior Unsecured Notes issued on or
prior to the Acquisition Closing Date.

2.5 Fees. The Company agrees to pay to the Administrative Agent and the
Arrangers such other fees as separately agreed to in writing by the Company and
such Persons and/or their applicable Affiliates.

2.6 Optional and Mandatory Principal Payments.

2.6.1 The Company may at any time and from time to time prepay Floating Rate
Loans, if any, in whole or in part, without penalty or premium, except as set
forth below and in Section 2.6.3, upon at least one Business Day’s irrevocable
notice to the Administrative Agent, specifying the date and amount of
prepayment. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein. Partial prepayment of
Floating Rate Loans shall be in a minimum aggregate amount of $1,000,000 or any
integral multiple of $1,000,000 in excess thereof.

 

43



--------------------------------------------------------------------------------

The Company may at any time and from time to time prepay, without premium or
penalty, except as set forth below and in Section 2.6.3 (together with payment
of any amount payable pursuant to Section 3.3), its Eurocurrency Loans in whole
or in part, upon at least three Business Days’ irrevocable notice to the
Administrative Agent specifying the date and amount of prepayment. Partial
prepayments of Eurocurrency Loans shall be in an aggregate principal amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof, or such
lesser principal amount as may equal the outstanding Eurocurrency Loans or such
lesser amount as may be agreed to by the Administrative Agent.

Notwithstanding the foregoing, from and after the occurrence of a Demand Failure
Event, in connection with each prepayment of Loans pursuant to this
Section 2.6.1, the Company shall at the time of such prepayment to the
Administrative Agent for the ratable benefit of Lenders whose Loans are being
prepaid, pay a prepayment premium equal to the redemption premium then
applicable to a redemption of Exchange Notes under the Exchange Indenture
(without regard to whether any Exchange Notes are outstanding or the Exchange
Indenture has been entered into); provided that Loans made by the Commitment
Parties and held by the Commitment Parties or investors that are Affiliates of
the Commitment Parties (other than bona fide investment funds and asset
management Affiliates and other than Loans purchased in an open market sale from
a third parties or as a result of market making activities) shall be prepayable
at par plus accrued interest and accrued original issue discount for so long as
such Loans are held by them.

2.6.2 Mandatory Prepayment of Loans.

(a) On and after the Acquisition Closing Date and prior to the Initial Bridge
Loan Maturity Date, (i) if any New Senior Unsecured Notes shall be issued or
incurred by the Company or any Restricted Subsidiary an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Loans as set forth in Section 2.6.4 and
(ii) if any other Indebtedness (other than as set forth in clause (i) or
permitted under Section 6.18) shall be issued or incurred by the Company or any
Restricted Subsidiary an amount (less the amount required or applied, if any, to
repay or reduce commitments under the Senior Secured Credit Facilities (or any
Permitted Refinancing thereof) or other senior secured Indebtedness that such
Senior Secured Credit Facilities (or any Permitted Refinancing thereof) permit
such proceeds to be shared with in accordance with their terms) equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Loans as set forth in Section 2.6.4.

(b) On and after the Acquisition Closing Date and prior to the Initial Bridge
Loan Maturity Date, if the Company or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or sale of Capital Stock (other than
(x) issuances pursuant to the Company’s or any Subsidiary’s equity compensation
plans, employee stock purchase plan and any dividend reinvestment or direct
purchase plan and issuances similar to the foregoing and (y) for the avoidance
of doubt, issuances or sales of Capital Stock of the Company representing or in
connection with elections by shareholders of the Target to receive all or a
portion of the equity

 

44



--------------------------------------------------------------------------------

component of their consideration in the form of cash from the sale of all or a
portion of such equity component by the Company or its Subsidiaries), 100% of
such Net Cash Proceeds shall be applied on the date of such issuance or sale
toward the prepayment of the Loans. After the Initial Bridge Loan Maturity Date,
Loans hereunder, if any, shall be subject to mandatory redemption provisions
applicable to the Exchange Notes in the Exchange Indenture, and shall be
entitled to offers for mandatory redemption ratably with any such Exchange Notes
and, if applicable, New Senior Unsecured Notes, if any.

(c) On and after the Acquisition Closing Date, if the Company or any Restricted
Subsidiary shall receive Net Cash Proceeds from any Asset Sale Prepayment Event
or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereto, 100% of such Net Cash Proceeds not required or applied to repay
or reduce commitments under the Senior Secured Credit Facilities (or any
Permitted Refinancing thereof) or other senior secured Indebtedness that such
Senior Secured Credit Facilities (or any Permitted Refinancing thereof) permit
such proceeds to be shared with in accordance with their terms, shall be applied
on or prior to the fifth Business Day after such receipt (or in the case of an
Asset Sale Prepayment Event or Recovery Event in an amount less than
$75,000,000, on or prior to the date five Business Days after the date the
financial statements for the fiscal quarter in which such event occurred are
required to be delivered pursuant to Section 6.01(i) or (ii)) toward the
prepayment of the Loans as set forth in Section 2.6.4; provided that,
notwithstanding the foregoing, no later than each Reinvestment Prepayment Date,
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event (less amounts required or applied to repay or reduce
commitments under the Senior Secured Credit Facilities (or any Permitted
Refinancing thereof) or other senior secured Indebtedness that such Senior
Secured Credit Facilities (or any Permitted Refinancing thereof) permit such
proceeds to be shared with in accordance with their terms) shall be applied
toward the prepayment of the Loans as set forth in Section 2.6.4.

Prepayments from, and, without duplication, of amounts equal to, Net Cash
Proceeds of any Asset Sale Prepayment Event or Recovery Event by or of a Foreign
Subsidiary (to the extent otherwise required) will be limited to the extent
(x) the repatriation of Foreign Subsidiaries’ funds to fund such prepayments is
prohibited, restricted or delayed by applicable laws, (y) repatriation of
Foreign Subsidiaries’ funds to fund such prepayment could reasonably be expected
to result in adverse tax consequences to the Company and its Restricted
Subsidiaries or (z) such funds originate at the Target or its Subsidiaries prior
to the Domination Agreement Effective Date. All mandatory prepayments are
subject to permissibility under (a) in the case of Foreign Subsidiaries, local
law restrictions (such as restrictions relating to financial assistance,
corporate benefit, restrictions on upstreaming of cash intra-group and the
fiduciary and statutory duties of the directors of the relevant Restricted
Subsidiaries) and (b) with respect to non-Wholly Owned Restricted Subsidiaries,
organizational document restrictions, to the extent not created in contemplation
of such prepayments. The non-application of any such mandatory prepayment
amounts in compliance with the foregoing provisions of this paragraph will not
constitute an Unmatured Default or Default and such amounts shall be available
for working capital purposes of the Company and its Restricted Subsidiaries. The
Company will undertake to use commercially reasonable efforts to overcome or
eliminate any such restrictions and/or minimize any such costs of prepayment
(subject to the considerations above) to make the relevant payment, other than,
for the avoidance of doubt, to the extent resulting from asset sales or

 

45



--------------------------------------------------------------------------------

operations of the Target and its Restricted Subsidiaries prior to the Domination
Agreement Effective Date. Notwithstanding the foregoing, any prepayments made
after application of the above provisions shall be net of any costs, expenses or
taxes incurred by the Company and its Restricted Subsidiaries or any of its
Affiliates or equity partners and arising as a result of compliance with this
paragraph.

2.6.3 Each prepayment pursuant to this Section 2.6 and each conversion (other
than a conversion of a Floating Rate Loan to a Eurocurrency Loan) pursuant to
Section 2.7 shall be accompanied by accrued and unpaid interest on the amount
prepaid to the date of prepayment and any amounts payable under Section 3.3 in
connection with such payment.

2.6.4 If two different Types of Loans are outstanding, the applicable prepayment
pursuant to this Section 2.6 shall be applied first to prepay Floating Rate
Loans and second to prepay Eurocurrency Loans then outstanding in such order as
the Company may direct

2.7 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurocurrency Advances. Each Eurocurrency Advance
shall continue as a Eurocurrency Advance until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Advance shall be
automatically converted into a Floating Rate Advance unless the Company shall
have given the Administrative Agent a Conversion/Continuation Notice requesting
that, at the end of such Interest Period, such Eurocurrency Advance continue as
a Eurocurrency Advance for the same or another Interest Period. Subject to the
terms hereof, the Company may elect from time to time to convert all or any part
of an Advance of any Type into any other Type or Types of Advance (subject to,
in the case of conversion of any Eurocurrency Advance other than on the last day
of the Interest Period applicable thereto, payment of any amounts payable under
Section 3.3 in connection therewith). The Company shall give the Administrative
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of an Advance or continuation of a Eurocurrency Advance not later than 11:00
a.m. (Chicago time) at least one Business Day, in the case of a conversion into
a Floating Rate Advance, or three Business Days, in the case of a conversion
into or continuation of a Eurocurrency Advance, prior to the date of the
requested conversion or continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(c) the amounts and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurocurrency Advance, the duration of the Interest Period applicable thereto.

2.8 Interest Rates, Interest Payment Dates; Interest and Fee Basis.

(a) Prior to Rollover Date. Prior to the Rollover Date, each Floating Rate Loan
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Loan is made or is converted from a
Eurocurrency Loan into a Floating

 

46



--------------------------------------------------------------------------------

Rate Loan pursuant to Section 2.7 to but excluding the date it ceases to be a
Floating Rate Loan, at a rate per annum equal to the Floating Rate for such day.
Prior to the Rollover Date, each Eurocurrency Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurocurrency Rate determined for such Interest Period.

(b) After Rollover Date. On and after the Rollover Date, each Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the Rollover Date, at a rate per annum equal to the Total Cap, except
as set forth in Section 2.9.

(c) Total Cap. Notwithstanding anything contained in clauses 2.8(a) and
(b) above, the per annum interest rate on the Loans shall not exceed the Total
Cap.

(d) Interest accrued on each Initial Bridge Loan shall be payable on the last
day of its applicable Interest Period (or if a Demand Failure Event has
occurred, on such date and each Payment Date thereafter), on any date on which
such Initial Bridge Loan is prepaid, whether by acceleration or otherwise, and
on the Initial Bridge Loan Maturity Date. Interest accrued on each Extended Term
Loan shall be payable semi-annually, commencing on the date that is six months
after the Initial Bridge Loan Maturity Date, on any date on which such Extended
Term Loan is prepaid, whether by acceleration or otherwise, and on the Extended
Term Loan Maturity Date.

(e) Interest shall be payable for the day an Advance is made but not for the day
of any payment on the amount paid if payment is received prior to 1:00 p.m.
(local time) at the place of payment. If any payment of principal of or interest
or fee on an Advance shall become due on a day which is not a Business Day,
except as otherwise provided in the definition of Interest Period, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

(f) All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period such interest or fee is payable over a year comprised of 360 days or, in
the case of Floating Rate Loans based on the Prime Rate, 365/366 days.

(g) Changes in the rate of interest on that portion of any Advance maintained as
a Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such
Eurocurrency Advance.

2.9 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in this Agreement, during the continuance of a Default the Required
Lenders may, at their option, by notice to the Company (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued
(after the expiration of the then current Interest Period) as a Eurocurrency
Advance.

 

47



--------------------------------------------------------------------------------

Upon and during the continuance of any Default under Section 7.2 with respect to
principal, interest or fees, the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders as to changes and interest rates) declare that (i) each
Eurocurrency Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus
2% per annum and (ii) each Floating Rate Advance and any other amount due under
this Agreement shall bear interest at a rate per annum equal to the Floating
Rate otherwise applicable to Floating Rate Loans plus 2% per annum; provided
that, upon and during the continuance of any acceleration for any reason of any
of the Obligations, the interest rate set forth in clauses (i) and (ii) shall be
applicable to all Advances without any election or action on the part of the
Administrative Agent or any Lender.

2.10 Pro Rata Payment, Method of Payment; Proceeds of the Guaranty.

(a) Each borrowing of Loans from the Lenders thereunder shall be made pro rata
according to the Pro Rata Shares of the Lenders in effect on the date of such
borrowing. Except as otherwise provided in this Agreement, any reduction of
Commitments of the Lenders shall be allocated by the Administrative Agent among
the Lenders pro rata according to the Pro Rata Shares of the Lenders with
respect thereto. Except as otherwise provided in this Agreement, each payment
(including each prepayment) by the Company hereunder on account of principal, or
interest on Loans shall be allocated by the Administrative Agent pro rata to the
Lenders according to the respective outstanding principal amounts thereof. All
payments (including prepayments) to be made by the Company hereunder, whether on
account of principal, interest, fees or otherwise, shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the
Administrative Agent for the account of the Lenders at the applicable payment
office of the Administrative Agent for such payment specified from time to time
in writing by the Administrative Agent to the Company by 1:00 P.M. (local time)
on the date when due. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds received by the Administrative Agent. All
payments hereunder shall be in Dollars; provided that with respect to other
payments required to be made by it pursuant to Section 10.6 that are invoiced in
a currency other than Dollars, shall be payable in the currency so invoiced.

(b) Application of Proceeds of the Guaranty. All amounts received under any
Guaranty when a Default exists shall first be applied as payment of the accrued
and unpaid fees of the Administrative Agent hereunder and then to all other
unpaid or unreimbursed Obligations (including reasonable attorneys’ fees and
expenses in accordance with Section 10.6) owing to the Administrative Agent in
its capacity as Administrative Agent only, and then any remaining amount of such
proceeds shall be distributed:

(i) first, to the Persons owed any Obligations, pro rata in accordance with the
respective unpaid amounts of Obligations then owing, until all the Obligations
then owing have been paid and satisfied in full; and

(ii) second, to the Person entitled thereto as directed by the Company or as
otherwise determined by applicable law or applicable court order.

(c) Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.

 

48



--------------------------------------------------------------------------------

2.11 Telephonic Notices. The Company hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons the Administrative Agent or any Lender reasonably and in
good faith believes to be an Authorized Officer. The Company agrees to deliver
promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

2.12 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Commitment reduction notice, Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. The Administrative Agent will notify each Lender of the interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.13 Lending Installations. Each Lender may, subject to Section 3.5, make and
book its Loans at any Lending Installation(s) selected by such Lender and may
change its Lending Installation(s) from time to time. All terms of this
Agreement shall apply to any such Lending Installation(s) and the Notes, if any,
shall be deemed held by each Lender for the benefit of such Lending
Installation(s). Each Lender may, by written or telex notice to the
Administrative Agent and the Company, designate one or more Lending
Installations which are to make and book Loans and for whose account Loan
payments are to be made.

2.14 Non-Receipt of Funds by the Administrative Agent. Unless the Company or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of the Company,
a payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Company, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for the first five days and the interest rate
applicable to the relevant Loan for each day thereafter or (ii) in the case of
payment by the Company, the interest rate applicable to the relevant Loan.

 

49



--------------------------------------------------------------------------------

2.15 [Reserved]

2.16 [Reserved].

2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Commitments and Aggregate Outstandings of such Defaulting Lender shall
not be included in determining whether all Lenders, all affected Lenders or
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.2), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders (other than as a result of such Defaulting Lender having a
greater or lesser Aggregate Outstandings or Commitments) or which increases the
amount of any Commitment of such Defaulting Lender, forgives any principal
amount of any Loans owing to such Defaulting Lender or any interest (other than
default interest) or fees owing to such Defaulting Lender previously accrued at
the time of such forgiveness or extends the termination date of such Commitment
or extends the final maturity beyond the then maturity date of any Loan or Note
with respect to such Defaulting Lender shall require the consent of such
Defaulting Lender; and

(b) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise but excluding Section 3.5) shall, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
Requirements Of Law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iii) third, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Company or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Company or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(v) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a prepayment of the
principal amount of any Loans for which a Defaulting Lender has failed to fund
its applicable share, such payment shall be applied solely to prepay the Loans
of all non-Defaulting Lenders pro rata prior to being applied to the prepayment
of any Loans owed to any Defaulting Lender.

In the event that the Administrative Agent and the Company each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, such Lender shall cease to be a Defaulting Lender and
the Pro Rata Shares of

 

50



--------------------------------------------------------------------------------

the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Company while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.18 Guaranties.

(a) During the period prior to the Acquisition Closing Date, the Company shall
execute and deliver, or cause to be executed and delivered, to the Lenders and
the Administrative Agent, Guaranties of Domestic Subsidiaries such that, at all
times during such period, all Domestic Subsidiaries which are not Guarantors do
not, if considered in the aggregate as a single Subsidiary, constitute a
Significant Subsidiary (and for purposes of making such determination, it is
acknowledged that, as provided in Rule 1-02 of Regulation S-X as currently in
effect promulgated by the SEC, the investment in and advances to, and share of
total assets and income of, any Domestic Subsidiary shall be determined based on
the investment in and advances to, and share of total assets and income of, such
Domestic Subsidiary and its Subsidiaries on a consolidated basis).

(b) On and after the Acquisition Closing Date, within 45 days (or such longer
period of time as the Administrative Agent shall agree) after delivery (or date
of required delivery) of each set of applicable financial statements pursuant to
Sections 6.1(i) and (ii), the Company shall execute and deliver, or cause to be
executed and delivered, to the Lenders and the Administrative Agent, Guaranties
from its present and future Wholly Owned Domestic Restricted Subsidiaries (other
than Excluded Subsidiaries and Immaterial Subsidiaries) such that all Wholly
Owned Domestic Restricted Subsidiaries (other than Excluded Subsidiaries and
Immaterial Subsidiaries) are Guarantors as of such date.

(c) In connection with the delivery of any such Guaranties, the Company shall
provide such other documentation to the Administrative Agent, including, without
limitation, one or more opinions of counsel reasonably satisfactory to the
Administrative Agent, corporate documents and resolutions, which in the
reasonable opinion of the Administrative Agent is necessary or advisable in
connection therewith. For the avoidance of doubt, notwithstanding the above, for
so long as a Subsidiary of the Company guarantees the Senior Notes, any
Securities (as defined in the Arranger Fee Letter), the Senior Secured Credit
Facilities, the facilities under the Existing Loan Agreement or Indebtedness for
borrowed money subject to the covenant set forth in Section 6.28 (or in each
case any refinancing, renewal or replacement thereof), such Subsidiary will be
required to guaranty the Obligations.

2.19 Permanent Refinancing; Option to Exchange Initial Bridge Loans for Exchange
Notes.

(a) On the Initial Bridge Loan Maturity Date, all outstanding Initial Bridge
Loans shall be automatically converted into term loans (each, an “Extended Term
Loan”) having an aggregate principal amount equal to the unpaid principal amount
of such Initial Bridge Loans, in each case to the extent such Loans are not
repaid in whole or in part in cash on or prior to such date and no Default with
respect to the Company under Sections 7.6 or 7.7 shall have occurred and be
continuing.

 

51



--------------------------------------------------------------------------------

(b) On any Business Day on or after the Initial Bridge Loan Maturity Date, at
the option of the applicable Lender, the Extended Term Loans may be exchanged in
whole or in part for one or more senior unsecured notes (the “Exchange Notes”)
issued pursuant to the Exchange Indenture having an aggregate principal amount
equal to the unpaid principal amount of such Extended Term Loans; provided,
however, that (i) the Company shall not be required to issue Exchange Notes
until the Company shall have received requests to issue at least $50,000,000 in
aggregate principal amount of Exchange Notes (the “Initial Exchange Note
Issuance”) and (ii) the Company may defer any subsequent issuance of Exchange
Notes (a “Subsequent Exchange Note Issuance”) until such time as it shall have
received an additional request to exchange an aggregate principal amounts of
Extended Term Loans that equals or exceeds $1,000,000.

(i) Such Lender shall provide the Company prior irrevocable written notice of
such election (each such notice, an “Exchange Notice”) at least five Business
Days prior to the date of exchange specified in such Exchange Notice (each such
date, an “Exchange Date”). The Exchange Notice shall specify the principal
amount of Extended Term Loans to be exchanged (which shall be at least
$1,000,000 and integral multiples of $1,000,000 in excess thereof or the entire
remaining aggregate principal amount of Loans of such Lender) and, subject to
the terms of the Exchange Indenture, the name of the proposed registered holder
and the amount of each Exchange Note requested. Extended Term Loans exchanged
for Exchange Notes pursuant to this Section 2.19 shall be deemed repaid and
canceled, and the Exchange Notes so issued shall be governed by the provisions
of the Exchange Indenture. The Exchange Notes shall be issued in the form set
forth in the Exchange Indenture.

(ii) As more particularly provided in the Exchange Indenture, (A) Exchange Notes
issued pursuant to the Exchange Indenture shall bear interest at the Total Cap
and (B) Exchange Notes issued pursuant to the Exchange Indenture (I) shall
mature on the Extended Term Loan Maturity Date, and (II) shall be redeemable as
set forth in the Exchange Indenture and the form of Exchange Notes attached
thereto.

(iii) Following delivery of any Exchange Notice, the Company shall (A) deliver a
written notice to the trustee under the Exchange Indenture (the “Trustee”),
directing such Trustee to authenticate and deliver Exchange Notes as specified
in the Exchange Notice and (B) use all commercially reasonable efforts to effect
delivery of such Exchange Notes to the requesting Lender on the applicable
Exchange Date.

(c) The Company agrees that as a condition to the effectiveness of the exchange
of Extended Term Loans for Exchange Notes in the Initial Exchange Note Issuance
(unless waived by the Administrative Agent):

(i) The Company shall have selected a bank or trust company reasonably
acceptable to the Lenders to act as Trustee.

 

52



--------------------------------------------------------------------------------

(ii) The Company shall have issued the Exchange Notes pursuant to the Exchange
Indenture substantially in the applicable form set forth therein, and the
Company and each Guarantor shall have executed and delivered the Exchange
Indenture.

(iii) The Company and each Guarantor shall have provided to the Administrative
Agent copies of resolutions of its Board of Directors approving the execution
and delivery of the Exchange Indenture and, in the case of the Company, the
issuance of the Exchange Notes, together with a customary certificate of the
secretary of the Company or such Guarantor certifying such resolutions.

(iv) The Company and each Guarantor shall have executed and delivered the
Registration Rights Agreement.

(v) The Company and each Guarantor shall have provided to the Administrative
Agent copies of resolutions of its Board of Directors approving the execution
and delivery of the Registration Rights Agreement, together with a customary
certificate of the secretary of the Company and such Guarantor certifying such
resolutions.

(vi) The Company shall have caused its counsel to deliver to the Administrative
Agent executed legal opinions in form and substance customary for a transaction
of that type to be mutually agreed upon by the Company and the Administrative
Agent (including, without limitation, with respect to due authorization,
execution and delivery, validity and enforceability of the Exchange Notes and
the related guarantees, the Exchange Indenture and the Registration Rights
Agreement).

(d) The Company agrees that as a condition to the effectiveness of the exchange
of Extended Term Loans for Exchange Notes in any Subsequent Exchange Note
Issuance (unless waived by the Administrative Agent):

(i) the Company shall have issued the Exchange Notes pursuant to the Exchange
Indenture substantially in the applicable form set forth therein.

(ii) The Company and each Guarantor the shall have provided to the
Administrative Agent copies of resolutions of its Board of Directors approving
the execution and delivery of the Exchange Indenture and, in the case of the
Company, the issuance of the Exchange Notes, together with a customary
certificate of the secretary of the Company or such Guarantor certifying such
resolutions.

(iii) The Company shall have caused its counsel to deliver to the Administrative
Agent executed legal opinions in form and substance customary for a transaction
of that type to be mutually agreed upon by the Company and the Administrative
Agent (including, without limitation, with respect to due authorization,
execution and delivery, validity and enforceability of the Exchange Notes and
the related guarantees).

(e) If the foregoing conditions set forth in Section 2.19(c) or Section 2.19(d),
as applicable, are not satisfied on any applicable Exchange Date, then the
Lenders shall retain all

 

53



--------------------------------------------------------------------------------

of their rights and remedies with respect to the Extended Term Loans pursuant to
this Agreement until such conditions are satisfied and the Extended Term Loans
are so exchanged for Exchange Notes. The Company agrees to satisfy the
conditions set forth in Section 2.19(c) no later than 10 Business Days after the
receipt of one or more Exchange Notices requesting issuance of at least
$50,000,000 in aggregate principal amount of Exchange Notes, and the Company
agrees to satisfy the conditions set forth in Section 2.19(d) no later than 5
Business Days after receipt of one or more Exchange Notices requesting issuance
of at least $1,000,000 in aggregate principal amount of Exchange Notes. The
Company agrees it shall deliver the Exchange Notes in escrow, subject to release
upon satisfaction or waiver of the applicable issuance conditions, to the
Administrative Agent upon its request after the Company’s receipt of the first
Exchange Notice which causes the requested amount to date to exceed in aggregate
at least $50,000,000.

(f) It is understood and agreed that the Extended Term Loans exchanged for
Exchange Notes constitute the same indebtedness as such Exchange Notes and that
no novation shall be effected by any such exchange.

2.20 Inability to Determine Rates.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for an Advance
the LIBOR Screen Rate shall not be available for such Interest Period for any
reason and the Administrative Agent shall determine in good faith that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then such Advance shall be made
or continued as a Floating Rate Advance at the Floating Rate.

(b) If prior to the commencement of any Interest Period for an Advance:

(i) the Administrative Agent reasonably determines in good faith (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate for a Loan for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate for a Loan for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Advance for such Interest Period,

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist (which notification the
Administrative Agent agrees to promptly give in such circumstance), (A) any
Conversion/Continuation Notice that requests the conversion of any Eurocurrency
Advance to, or continuation of any Eurocurrency Advance in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective and (B) such Advance shall be made as a Floating Rate Advance.

 

54



--------------------------------------------------------------------------------

ARTICLE III

CHANGE IN CIRCUMSTANCES, TAXES

3.1 [Reserved].

3.2 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations hereunder, or its deposits,
reserves, other liabilities or capital attributable thereto (other than
(A) Indemnified Taxes; (B) Excluded Taxes and (C) Other Connection Taxes on
gross or net income, profits or revenue (including value-added or similar
Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan or
of maintaining its obligation to make any such Loan or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder,
whether of principal, interest or otherwise, then the Company will pay to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered (other than
(A) Indemnified Taxes; (B) Excluded Taxes and (C) Other Connection Taxes on
gross or net income, profits or revenue (including value-added or similar
Taxes)).

(b) If any Change in Law regarding capital requirements or liquidity has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Company will pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 3.2 shall be delivered to the Company
and shall be conclusive absent manifest error. Subject to paragraph (d) of this
Section 3.2, the Company shall pay such Lender, the amount shown as due on any
such certificate, absent manifest error, within 30 days after receipt thereof.

 

55



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.2 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section 3.2 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

3.3 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurocurrency Loan other than on the last day of an Interest Period
applicable thereto (including as a result of a Default), (b) the conversion of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked and is revoked), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 3.5, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense (excluding loss of anticipated profits due to the
addition of the Applicable Margin to the Adjusted LIBO Rate) attributable to
such event. In the case of a Eurocurrency Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount reasonably determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 3.3 shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.

3.4 Withholding of Taxes; Gross-Up. (a) Each payment by any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
unless such deduction or withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to deduct or withhold Taxes, then such Withholding Agent may so deduct
or withhold and shall timely pay the full amount of Taxes deducted or withheld
to the relevant Governmental Authority in accordance with applicable law. If
such Taxes are Indemnified Taxes, then the amount payable by such Loan Party
shall be increased as necessary so that, net of such deduction or withholding
(including such deduction or withholding applicable to additional amounts
payable under this Section 3.4), the applicable Recipient receives the amount it
would have received had no such deduction or withholding been made.

 

56



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Company. The Company shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. Each applicable Loan Party shall
indemnify each Recipient for the full amount of any Indemnified Taxes that are
paid or payable by such Recipient in connection with any Loan Document
(including amounts paid or payable under this Section 3.4(d)) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.4(d) shall be paid
within 10 days after demand therefor. A certificate as to the amount of such
payment or liability delivered to the applicable Loan Party by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.4(e) shall be paid
within 10 days after demand therefor. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Company and the Administrative Agent, at
the time or times reasonably requested by the Company or the Administrative
Agent and at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or as
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company

 

57



--------------------------------------------------------------------------------

or the Administrative Agent as will enable the Company or the Administrative
Agent to determine whether or not such Lender is subject to any withholding
(including backup withholding) or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(f)(ii)(A) through (E) and
Section 3.4(f)(iii) below) shall not be required if in the Lender’s judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so, deliver to the Company and the Administrative
Agent (in such number of copies reasonably requested by the Company and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit D attached hereto (a “U.S. Tax Certificate”) to the effect that such
Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code and (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) and in paragraph (f)(iii) that would be required of each such
beneficial owner or partner of such partnership if such beneficial owner or
partner

 

58



--------------------------------------------------------------------------------

were a Lender; provided, however, that if the Lender is a partnership and one or
more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

(F) in the case of a Non-U.S. Lender, any other form prescribed by applicable
law as a basis for claiming exemption from, or a reduction of, U.S. Federal
withholding Tax together with such supplementary documentation necessary to
enable the Company or the Administrative Agent to determine the amount of Tax
(if any) required by law to be withheld or deducted.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company and the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.4(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including
additional amounts paid pursuant to this Section 3.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.4(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 3.4(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted,

 

59



--------------------------------------------------------------------------------

withheld, or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.4(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.4 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

3.5 Mitigation Obligations; Replacement of Lenders.

(a) If any Recipient requests compensation under Section 3.2, or if the Company
is required to pay any additional amount to any Recipient or any Governmental
Authority for the account of any Recipient pursuant to Section 3.4, then such
Recipient shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Recipient, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.2 or 3.4, as the case
may be, in the future and (ii) would not subject such Recipient to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Recipient. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Recipient in connection with any such designation or assignment
including the $3,500 fee contemplated by Section 13.1(b).

(b) If any Lender (i) shall become affected by any of the changes or events
described in Section 3.2 or 3.4 and the Company is required to pay additional
amounts or make indemnity payments with respect to the Lender thereunder,
(ii) is a Defaulting Lender, or (iii) has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of
Section 8.2 or any other provision of any Loan Document requires the consent of
all Lenders or all affected Lenders and with respect to which the Required
Lenders shall have granted their consent (any such Lender being hereinafter
referred to as a “Departing Lender”), then in such case, the Company may, upon
at least five Business Days’ notice to the Administrative Agent and such
Departing Lender (or such shorter notice period specified by the Administrative
Agent), designate a replacement lender reasonably acceptable to the
Administrative Agent (a “Replacement Lender”) to which such Departing Lender
shall, subject to its receipt (unless a later date for the remittance thereof
shall be agreed upon by the Company and the Departing Lender) of all amounts
then owed to such Departing Lender under Sections 3.2 or 3.4, if any, assign all
(but not less than all) of its interests, rights, obligations, Loans and
Commitments hereunder; provided, that the Departing Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the Replacement Lender (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts).
Upon any assignment by any Lender pursuant to this Section 3.5 becoming
effective, the Replacement Lender shall thereupon be deemed to be a “Lender” for
all purposes of this Agreement (unless such Replacement Lender was, itself, a
Lender prior thereto) and such Departing Lender shall thereupon cease to be a
“Lender” for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Section 3.2 or 3.4 and
Section 10.6).

 

60



--------------------------------------------------------------------------------

(c) Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 3.5, the Departing
Lender shall cease to be a “Lender” for all purposes of this Agreement and the
Replacement Lender shall be substituted therefor upon payment to the Departing
Lender by the Replacement Lender of all amounts set forth in paragraph (b) of
Section 3.5 without any further action of the Departing Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Execution Date. This Agreement shall become effective on the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 8.2):

(a) The Administrative Agent shall have received (i) a counterpart of (x) this
Agreement signed by the Company and (y) a Guaranty signed by each of the
Guarantors required to be a party hereto as of the Execution Date, or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission of a signature page of this
Agreement and the Guaranty) that such party has signed a counterpart of such
agreements.

(b) The Administrative Agent shall have received copies of the articles of
incorporation, partnership agreement or similar organizational documents of the
Company and each Guarantor as of the Execution Date, together with all
amendments thereto, and a certificate of good standing or similar governmental
evidence of corporate existence (to the extent applicable), certified by the
Secretary or an Assistant Secretary or other duly authorized representative of
the Company or each Guarantor, as the case may be, or of the Company.

(c) The Administrative Agent shall have received copies of the by-laws or other
similar operating agreement (to the extent applicable) and Board of Directors’
resolutions (and resolutions of other bodies, if any are reasonably deemed
necessary by counsel for the Administrative Agent) of the Company and each
Guarantor authorizing the execution and performance of the Loan Documents,
certified by the Secretary or an Assistant Secretary or other duly authorized
representative of the Company or each Guarantor, as the case may be, or of the
Company.

(d) The Administrative Agent shall have received an incumbency certificate of
the Company and each Guarantor, which shall identify by name and title and bear
the signature of the officers of the Company or such Guarantor authorized to
sign the applicable Loan Documents and to make borrowings hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Guarantor.

(e) The Administrative Agent shall have received a customary written opinion or
opinions of the Company’s and Guarantors’ counsel, addressed to the
Administrative Agent and Lenders, in form and substance customary for unsecured
transactions of this type.

 

61



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received at least 3 Business Days prior
to the Execution Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, requested by any
Arranger at least 10 Business Days prior to the Execution Date.

(g) Payment of all fees, interest and other amounts due and payable as of the
Execution Date from the Company and its Subsidiaries to the Arrangers,
Administrative Agent and the Lenders under the Loan Documents and pursuant to
any fee or similar letters executed by the Company in connection herewith shall
be paid, including reimbursement or payment of all out-of-pocket expenses
required thereunder to be reimbursed or paid by the Company and its
Subsidiaries, in each case solely to the extent invoiced in writing to the
Company in reasonable detail at least one Business Day prior to the Execution
Date; provided that this condition will be satisfied on the Execution Date prior
to such payment if arrangements reasonably satisfactory to the Arrangers are in
place at such time for the payment of such fees and expenses on the Execution
Date.

(h) The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company and its Subsidiaries for the three most recently completed
fiscal years ended at least 90 days prior to the Execution Date, (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Company and its Subsidiaries for each subsequent
fiscal quarter ended (x) at least 45 days prior to the Execution Date if such
period is one of the first three fiscal quarters of a fiscal year or (y) at
least 90 days prior to the Execution Date if such period is the fourth fiscal
quarter of a fiscal year, (iii) the audited consolidated group balance sheet and
group income statement, group cash flow statement and changes in group equity of
the Target and its Subsidiaries for the three most recent fiscal years that are
publicly available as of the Execution Date and (iv) the unaudited consolidated
group balance sheet, group income statement, group cash flow statement and
changes in group equity of the Target and its Subsidiaries for each subsequent
fiscal quarter that are publicly available as of the Execution Date; provided
that public filing of the required financial statements on Form 10-K and Form
10-Q by the Company (and the public filing of such financial statements on the
website of the Target) will satisfy the foregoing requirements.

(i) The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Company and its Subsidiaries as of and for the 12-month period ending on the
last day of the most recently completed four-fiscal quarter period for which
financial statements for the Company and its Subsidiaries were delivered under
clause (h) above (or more recent financial statements if available at the
Company’s sole discretion) (it being agreed that the most recent financials
statements of the Target and its subsidiaries delivered under paragraph
(h) above shall be used to construct such pro formas, even if the four-fiscal
quarter period thereof is not the same four-fiscal quarter period applicable to
the most

 

62



--------------------------------------------------------------------------------

recently delivered Company financial statements), prepared after giving effect
to the Transactions and the other transactions contemplated hereby to be
consummated on the Acquisition Closing Date as if the Transactions and such
other transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such income
statements), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

(j) The Administrative Agent shall have received a certificate from the chief
financial officer or treasurer of the Company in substantially the form of
Exhibit E hereto certifying the solvency of the Company and its Subsidiaries on
a consolidated basis immediately after giving effect to the transactions
contemplated hereby to be consummated on the Execution Date.

(k) The terms of the Business Combination Agreement shall be reasonably
satisfactory to the Arrangers (which in any event shall provide as a closing
condition that the Offer is accepted for a number of shares representing at
least 75% of the outstanding voting shares of the Target (after deducting any
treasury shares held by the Target which are subject to the Non-Tender
Agreement)).

The Administrative Agent shall notify the Company and the Lenders that the
conditions in this Section 4.1 have been satisfied (or waived), as of the
Execution Date, in writing on the date thereof and such notice shall be
conclusive and binding.

4.2 Acquisition Closing Date. The respective obligations of the Lenders to make
Initial Bridge Loans on the Acquisition Closing Date shall become effective on
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 8.2):

(a) The Execution Date shall have occurred.

(b) Payment of all fees, interest and other amounts due and payable as of the
Acquisition Closing Date from the Company and its Subsidiaries to the Arrangers,
Administrative Agent and the Lenders under the Loan Documents and pursuant to
any fee or similar letters executed by the Company in connection herewith shall
be paid, including reimbursement or payment of all out-of-pocket expenses
required thereunder to be reimbursed or paid by the Company and its
Subsidiaries, in each case solely to the extent invoiced in writing to the
Company in reasonable detail at least one Business Day prior to the Acquisition
Closing Date (provided that such applicable payments may be made by net rather
than gross proceeds of Loans as agreed).

(c) (x) The terms of the Offer Documentation, to the extent material to the
interest of the Lenders, shall be consistent with the terms of the Business
Combination Agreement and shall in any event, contain the Key Offer Terms unless
consented to in writing by the Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned, it being agreed such consent shall

 

63



--------------------------------------------------------------------------------

be deemed given if the Arrangers fail to respond within 2 Business Days after
written notice from the Company). The Acquisition shall have been consummated,
or will be consummated substantially concurrently with the funding of the
Advances on the Acquisition Closing Date, in accordance with the Offer
Documentation and no amendments, consents or waivers to or of the Acquisition
Documentation and/or Non-Tender Documents that are materially adverse to the
Lenders or the Arrangers shall have been made without the consent of the
Arrangers (such consent not to be unreasonably withheld, delayed or conditioned,
it being agreed such consent shall be deemed given if the Arrangers fail to
respond within 2 Business Days after written notice from the Company), it being
understood that any amendments, consents or waivers in respect of the Key Offer
Terms or the provisions of the Business Combination Agreement limiting recourse
against financing sources shall be material and adverse to the Lenders and
Arrangers. The Non-Tender Documents shall be effective.

(y) (i) The Administrative Agent shall have received (x) a copy of the draft
Offer Documentation at least 3 Business Days (or such shorter period of time as
the Arrangers agree, such agreement not to be unreasonably withheld, delayed or
conditioned) prior to submission to the BaFin and (y) (A) copies of any
amendments, supplements or modifications to the Business Combination Agreement
and (B) copies of any amendments, supplements or modifications to, the Offer
Documentation since the drafts thereof referred to in clause (x) and (ii) the
Unconditional Date shall have occurred.

(d) As of the Acquisition Closing Date, the Certain Funds Representations shall
be true and correct in all material respects (or, if qualified by materiality,
in all respects) and no Certain Funds Event of Default shall have occurred and
be continuing or would result from the from the extensions of credit hereunder
on the Acquisition Closing Date.

(e) The Existing Company Debt Refinancing shall have occurred or shall occur
substantially concurrently with the funding of the Advances on the Acquisition
Closing Date and the Company and its Subsidiaries (including the Target and its
Subsidiaries) shall have no material Indebtedness for borrowed money outstanding
other than (i) the Senior Secured Credit Facilities (or in lieu of the
Replacement Facilities, the Existing Loan Agreement or new backstop facilities
not in excess of $750 million in aggregate amount), (ii) the Bridge Facility
and/or the New Senior Unsecured Notes in lieu of all or a portion thereof,
(iii) ordinary course deferred purchase price obligations, ordinary course
working capital facilities, ordinary course cash management, ordinary course
capital leases, ordinary course letters of credit, ordinary course purchase
money and ordinary course equipment financings and ordinary course foreign
subsidiary credit facilities (in the case of such ordinary course foreign
subsidiary credit facilities, any replacements, extensions and renewals thereof
not materially in excess of the amounts (inclusive of unfunded commitments) as
of the date hereof), (iv) indebtedness of the Target and its Subsidiaries
permitted to survive the Acquisition under the Business Combination Agreement
and the Offer Documentation and (v) additional indebtedness as consented to by
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed).

 

64



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received (x) a certificate from the
chief financial officer or treasurer of the Company in substantially the form of
Exhibit E hereto certifying the solvency of the Company and its Subsidiaries on
a consolidated basis immediately after giving effect to the Transactions
contemplated hereby to be consummated on the Acquisition Closing Date and (y) a
certificate of an Authorized Officer of the Company certifying as to the matters
set forth in Sections 4.2(c), (d) and (e).

(g) The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.3 with respect to the Advances being made on the
Acquisition Closing Date.

The Administrative Agent shall notify the Company and the Lenders that the
conditions in this Section 4.2 have been satisfied (or waived) in writing on the
date thereof, and such notice shall be conclusive and binding.

4.3 Actions by Lenders During the Certain Funds Period. During the Certain Funds
Period and notwithstanding any provision to the contrary in the Loan Documents
or otherwise, but subject to the applicable conditions in Sections 4.1 and 4.2,
none of the Lenders nor the Agents shall, unless (x) a Certain Funds Event of
Default has occurred and is continuing at the time of or immediately after
giving effect to a proposed Advance or (y) a Certain Funds Representation
remains incorrect in any material respect or, if a Certain Funds Representation
contains a materiality concept, incorrect in any respect, be entitled to:

(a) cancel any of its Commitments, except as set forth in Section 2.4 above;

(b) rescind, terminate or cancel the Loan Documents or the Commitments or
exercise any similar right or remedy or make or enforce any claim under the Loan
Documents it may have to the extent to do so would prevent or limit the making
of Advances, except as set forth in Section 2.4 above;

(c) refuse to participate in the making of Advances unless the conditions
expressly applicable to drawing thereof set forth in Sections 4.1 or 4.2, as
applicable, have not been satisfied;

(d) exercise any right of set-off or counterclaim in respect of a Loan under the
Commitments for Certain Funds Purposes to the extent to do so would prevent or
limit the making of Advances; or

(e) cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Loan Document to the extent to do so would prevent or limit the making
of Advances;

 

65



--------------------------------------------------------------------------------

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Lenders on the Execution Date, the
Acquisition Closing Date and each other date such representations and warranties
are made pursuant to the Loan Documents (provided that prior to the Domination
Agreement Effective Date such representations and warranties shall not apply to
or otherwise include the Target or its Subsidiaries), that:

5.1 Corporate Existence and Standing. Each of the Company and, other than as
would not reasonably be expected to have a Material Adverse Effect, its
Restricted Subsidiaries is a corporation, partnership, limited liability company
or other organization, duly organized and validly existing under the laws of its
jurisdiction of organization and has all requisite corporate, partnership,
company or similar authority to conduct its business as presently conducted (in
each case, in the case of Foreign Subsidiaries, to the extent such legal
concepts are applicable thereto).

5.2 Authorization and Validity. Each Loan Party has the corporate or other power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other applicable company proceedings. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. Each
Loan Document constitutes a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Loan Parties of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any of its Restricted Subsidiaries or the Company’s or
any Restricted Subsidiary’s constitutive documents or the provisions of any
material indenture, instrument or agreement to which the Company or any of its
Restricted Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien (other than any Lien permitted
by Section 6.16) in, of or on the Property of the Company or a Restricted
Subsidiary pursuant to the terms of any such indenture, instrument or agreement.
Other than those that have been obtained, no order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.

 

66



--------------------------------------------------------------------------------

5.4 Financial Statements. The Company has heretofore furnished to the Lenders:

(a) the Company’s consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2014, reported on by KPMG, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2015; and

(b) the audited consolidated group balance sheet and group income statement,
group cash flow statement and changes in group equity of the Target and its
subsidiaries for the three most recent fiscal years that are publicly available
as of the Execution Date and (ii) the consolidated group balance sheet and group
income statement, group cash flow statement and changes in group equity of the
Target and its subsidiaries for each subsequent fiscal quarter that are publicly
available as of the Execution Date.

All financial statements of the Company and its Subsidiaries delivered to the
Administrative Agent pursuant to clause (i) or (ii) of Section 6.1 or Article IV
on and after the Execution Date were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present in all material respects the consolidated financial
condition and operations of the Company and its Subsidiaries (other than in the
case of annual financial statements, subject to the absence of footnotes and
year-end audit adjustments).

5.5 Material Adverse Change. Since December 31, 2014, there has been no change
in the business, Property, operations or condition (financial or otherwise) of
the Company and its Restricted Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.

5.6 Taxes. Each of the Company and its Restricted Subsidiaries has filed all
United States federal tax returns and all other material tax returns that are
required to be filed with any Governmental Authority and has paid all Taxes
required to be paid by it, except (i) such Taxes, if any, as are being contested
in good faith and as to which reserves have been provided in accordance with
GAAP and as to which no Lien (other than as permitted by Section 6.16) exists or
(ii) where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. No tax Liens have been filed and no claims are being
asserted with respect to any such Taxes, other than as permitted by
Section 6.16.

5.7 Litigation and Guarantee Obligations. Except as set forth on Schedule 5.7
hereto, there is no litigation, arbitration or proceeding pending or, to the
knowledge of any of the Company’s executive officers, any governmental
investigation or inquiry pending or any litigation, arbitration, governmental
investigation, proceeding or inquiry threatened in writing against or affecting
the Company or any of its Restricted Subsidiaries that could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of the Loans or Advances (other than Loans or Advances for
Certain Funds Purposes). Other than any liability incident to such litigation,
arbitration or proceedings listed on Schedule 5.7, the Company and its
Restricted Subsidiaries have no material Guarantee Obligations not provided for
or disclosed in financial statements referred to in Section 5.4 that could
reasonably be expected to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

5.8 Subsidiaries. Schedule 5.8 hereto contains an accurate list of all
Subsidiaries of the Company as of the Execution Date, setting forth their
respective jurisdictions of incorporation or organization and the percentage of
their respective Capital Stock owned by the Company or other Subsidiaries. All
of the issued and outstanding shares of Capital Stock of such Subsidiaries held
by the Company have been duly authorized and issued and are fully paid and
non-assessable (to the extent such concepts are applicable). As of the Execution
Date there are no Unrestricted Subsidiaries.

5.9 ERISA. Except where noncompliance could not reasonably be expected to have a
Material Adverse Effect, each member of the Controlled Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Single Employer Plan. Each member of the Controlled Group is in
compliance with the applicable provisions of ERISA and the Code with respect to
each Plan except where such non-compliance would not have a Material Adverse
Effect. Except as could not reasonably be expected to have a Material Adverse
Effect, each Single Employer Plan complies in all respects with all applicable
requirements of law and regulations, no Reportable Event which has or may result
in any liability has occurred with respect to any Single Employer Plan, and no
steps have been taken to terminate any Single Employer Plan. No member of the
Controlled Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Single Employer Plan or Multiemployer Plan, or
made any amendment to any Plan, which has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code having a value individually or collectively in
excess of $50,000,000 or (iii) incurred any actual liability under Title IV of
ERISA that could reasonably be expected to have a Material Adverse Effect, other
than a liability to the PBGC for premiums under Section 4007 of ERISA or a
liability that has been satisfied.

5.10 Accuracy of Information. No information, exhibit or report furnished by the
Company or any of its Subsidiaries in writing to the Administrative Agent or to
any Lender in connection with the negotiation of the Loan Documents contained
(with respect to the information or data relating to Target, its Subsidiaries or
their respective businesses prior to the Acquisition, to Company’s knowledge)
any material misstatement of fact or omitted to state a material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, as of the date thereof; provided, however,
that with respect to projected financial information and information of a
general economic or industry specific nature, the Company represents only that
such information has been prepared in good faith based on assumptions believed
by the Company to be reasonable.

5.11 Regulations T, U and X. Neither the Company nor any of its Restricted
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any Advance will be used
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying any such Margin Stock or maintaining or extending credit to others for
such purpose in any way that would violate Regulation T, U or X. After applying
the proceeds of each Advance, Margin Stock will not constitute more than 25% of
the value of the assets (either of the Company alone or of the Company and its
Subsidiaries on a consolidated basis) that are subject to any provisions of any
Loan Document that may cause the Advances to be deemed secured, directly or
indirectly, by Margin Stock. The Company and its Subsidiaries are in compliance
with Section 6.2.

 

68



--------------------------------------------------------------------------------

5.12 Use of Proceeds. The proceeds of the Bridge Facility shall only be used for
Certain Funds Purposes.

5.13 Compliance With Laws; Properties. The Company and its Restricted
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property, failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.

5.14 Plan Assets; Prohibited Transactions. The Company and its Subsidiaries have
not engaged in any non-exempt prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code which could reasonably be
expected to have a Material Adverse Effect; and neither the execution of this
Agreement nor the making of Loans (assuming the accuracy of the following
representations and warranties which the Lenders hereby make for the benefit of
the Company: (i) that no part of the funds to be used by the Lenders for funding
any of the Loans shall constitute assets of an “employee benefit plan” within
the meaning of ERISA or the assets of a “plan” as defined in Section 4975(e)(1)
of the Code and (ii) that no Lender will transfer its interest herein unless the
prospective transferee makes the representations and warranties set forth in
this parenthetical phrase as if had originally been a party to this Agreement)
hereunder will constitute a non-exempt prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

5.15 Environmental Matters. In the ordinary course of its business, the officers
of the Company consider the effect of Environmental Laws on the business of the
Company and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Company and its Subsidiaries due
to Environmental Laws. On the basis of this consideration, the Company has
reasonably concluded that the Company and its Subsidiaries are not in violation
of any Environmental Laws in such a fashion that could reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any Subsidiary has
received any written notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or, to the knowledge of the Company, are the subject of any federal or
state investigation evaluating whether any Remedial Action is required to be
performed by the Company or any of its Subsidiaries, which non-compliance or
Remedial Action could reasonably be expected to have a Material Adverse Effect.

5.16 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

5.17 [Reserved].

5.18 Insurance. The Company and its Restricted Subsidiaries maintain insurance
with financially sound and reputable insurance companies (or self-insurance
programs) on their Property in such amounts (with such customary deductibles,
exclusions and self-insurance) and covering such risks as management of the
Company reasonably considers consistent with sound business practice.

 

69



--------------------------------------------------------------------------------

5.19 Ownership of Properties. On the Execution Date, the Company and its
Restricted Subsidiaries will have good title, free of all Liens (other than as
permitted by Section 6.16), to all Property and assets reflected in their
financial statements for such date as owned by them.

5.20 Labor Controversies. There are no labor controversies pending or, to the
best of the Company’s knowledge, threatened against the Company or any
Restricted Subsidiary, that could reasonably be expected to have a Material
Adverse Effect.

5.21 Burdensome Obligations. The Company does not presently anticipate that
future expenditures needed to meet the provisions of federal or state statutes,
orders, rules or regulations will be so burdensome as to cause a Material
Adverse Effect.

5.22 Patriot Act. None of the Company or its Subsidiaries is in violation, in
any material respects, of any applicable law primarily relating to
counter-terrorism including, without limitation, the United States Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2011, the
Patriot Act.

5.23 Anti-Corruption Laws and Sanctions. The Company has implemented, maintains
in effect and enforces policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents (in their respective capacities as such) with
Anti-Corruption Laws and Sanctions, and, subject to the matters prior to the
Execution Date as described in the Press Releases, the Company, its Subsidiaries
and their respective officers and employees (in their respective capacities as
such) and to the knowledge of the Company, its directors and agents (in their
respective capacities as such), are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or any of their respective officers or employees, or (b) to the
knowledge of the Company, any director or agent of the Company or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person described in clause (a) of
the definition thereof (or a Person owned or controlled by any Person described
in such clause (a)), or a Sanctioned Person as described in clause (b) of the
definition thereof in violation in any material respect of Sanctions. No
Advance, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or Sanctions in any material respect.

5.24 [Reserved].

5.25 Solvency. As of the Execution Date, immediately after the consummation of
the Transactions to occur on the Execution Date, and as of the Acquisition
Closing Date, immediately after the consummation of the Transactions to occur on
the Acquisition Closing Date, as applicable (i) each of the Fair Value and the
Present Fair Salable Value of the assets of the Company and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) the Company and its Subsidiaries taken as a whole Do Not Have
Unreasonably Small Capital; and (iii) the Company and its Subsidiaries taken as
a whole Can Pay Their Stated Liabilities and Identified Contingent Liabilities
as they mature.

 

70



--------------------------------------------------------------------------------

For the purposes hereof, (a) the term “Fair Value” means the amount at which the
assets (both tangible and intangible), in their entirety, of the Company and its
Subsidiaries taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act; (b) the term “Present Fair Salable Value” means the amount
that could be obtained by an independent willing seller from an independent
willing buyer if the assets (both tangible and intangible) of the Company and
its Subsidiaries taken as a whole are sold on a going concern basis with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated; (c) the term “Stated Liabilities” means the recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of the Company and its Subsidiaries taken as a whole, as
of the applicable date, after giving effect to the consummation of the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on such applicable date),
determined in accordance with GAAP consistently applied; (d) the term
“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Company and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the applicable date)
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Company, (e) the term “Can Pay Their Stated
Liabilities and Identified Contingent Liabilities as they mature” means that the
Company and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the applicable date) have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable; and (f) the term “Do Not Have
Unreasonably Small Capital” means the Company and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of this Agreement, the making of the Loans and the use of proceeds of
such Loans on the applicable date) have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

5.26 Business Combination Agreement; Non-Tender Documents. As of the Execution
Date the Business Combination Agreement contain all of the terms material to the
interest of the Lenders agreed between the Company or any of its Subsidiaries
and the Target or any of its shareholders or its Subsidiaries, other than such
as contained in the Non-Tender Documents (to the extent then in effect).

ARTICLE VI

COVENANTS

On or after the earlier of the Replacement Facilities Effective Date and the
Acquisition Closing Date, unless the Required Lenders shall otherwise consent in
writing (provided that prior

 

71



--------------------------------------------------------------------------------

to the Domination Agreement Effective Date such covenants shall not apply to the
Target or its Subsidiaries), the following covenants shall apply; provided that
from the date on which all Initial Bridge Loans have been converted to Extended
Term Loans pursuant to Section 2.19(a) and until the Obligations (other than
contingent indemnity obligations not then due) are paid in full and the
Commitments are terminated, the Company covenants and agrees with the Lenders
that in lieu of the covenants set forth in Sections 6.13 through 6.27 it shall
comply with the negative covenants contained in the Exchange Indenture.

6.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent, for the benefit of the
Lenders:

(i) Within 90 days (or such earlier date as the Company may be required to file
its applicable annual report on Form 10-K by the rules and regulations of the
SEC) after the close of each of its fiscal years, an audit report (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) certified by independent certified
public accountants reasonably acceptable to the Administrative Agent, prepared
in accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
statements, and a statement of cash flows, and if available to the Company after
the Company’s use of commercially reasonable efforts to so obtain, accompanied
by a certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Unmatured Default, or if, in the opinion of such
accountants, any Default or Unmatured Default shall exist, stating the nature
and status thereof.

(ii) Within 45 days (or such earlier date as the Company may be required to file
its applicable quarterly report on Form 10-Q by the rules and regulations of the
SEC) after the close of each of the first three quarterly periods of each fiscal
year, for itself and its Subsidiaries, consolidated unaudited balance sheets as
at the close of each such period and consolidated unaudited profit and loss
statements and a consolidated unaudited statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by a Designated Financial Officer.

(iii) If any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under Section 6.01(i) or
(ii) above, financial statements (in substantially the same form as the
financial statements delivered pursuant to Section 6.01(i) or (ii) above)
prepared on the basis of consolidating the accounts of the Company and its
Restricted Subsidiaries and treating any Unrestricted Subsidiaries as if they
were not consolidated with the Company or accounted for on the basis of the
equity method but rather accounting for an investment and otherwise eliminating
all accounts of Unrestricted Subsidiaries, together with an explanation of
reconciliation adjustments in reasonable detail.

(iv) Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit F attached

 

72



--------------------------------------------------------------------------------

hereto (a “Compliance Certificate”) signed by a Designated Financial Officer and
stating (i) that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof and (ii) setting
forth the calculation and uses of the Available Amount for the fiscal period
then ended if the Company shall have used the Available Amount for any purpose
during such fiscal period.

(v) Promptly and in any event within 30 Business Days after the Company knows
that any Reportable Event has occurred with respect to any Plan (or such longer
period as is acceptable to the Administrative Agent), a statement, signed by a
Designated Financial Officer of the Company, describing said Reportable Event
and the action which the Company proposes to take with respect thereto.

(vi) Promptly and in any event within 15 Business Days after receipt by the
Company (or such longer period as is acceptable to the Administrative Agent), a
copy of (a) any written notice or claim to the effect that the Company or any of
its Subsidiaries is or may be liable to any Person as a result of the Release by
the Company, any of its Subsidiaries, or any other Person of any Hazardous
Substances into the environment, and (b) any written notice alleging any
violation of any Environmental Law by the Company or any of its Subsidiaries,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.

(vii) Promptly after the sending or filing thereof, copies of all reports, proxy
statements and financial statements that the Company or any of its Restricted
Subsidiaries sends to or files with any of their respective securities holders
(other than the Company or another Subsidiary) or any securities exchange or the
SEC pertaining to the Company or any of its Restricted Subsidiaries as the
issuer of securities.

(viii) Such other information (including non-financial information) as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.

Notwithstanding the foregoing clauses (i) and (ii) above, as to any information
contained in materials furnished pursuant to clause (vii) above, the Company
shall not be separately required to furnish such information under the clauses
(i) or (ii) above, provided the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
the above clauses (i) and (ii) above at the times specified therein. Materials
required to be delivered pursuant to any of clauses (i) through (vii),
inclusive, above (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet,
and gives written notice thereof to the Administrative Agent; or (ii) on which
such documents are posted on the Company’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), and the Administrative Agent shall have received written notice of such
posting.

 

73



--------------------------------------------------------------------------------

6.2 Use of Proceeds.

(a) The Company will, and will cause each Subsidiary to, (i) use the proceeds of
the Advances under the Bridge Facility for Certain Funds Purposes only. The
Company will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to purchase or carry any Margin Stock in any way in violation of
Regulation T, U or X.

(b) The Company will not request any Advance, and the Company shall not use, and
shall ensure that their respective Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Advance directly or indirectly (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation in any material respect of any Anti-Corruption
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, in violation of Sanctions, or (C) in any manner that would result in
the violation of any Sanctions by any Lender or Agent party hereto. The Company
will take actions designed to ensure compliance by the Company, its Subsidiaries
and their respective directors, officers, employees and agents (in their
respective capacities as such) with Anti-Corruption Laws and Sanctions in all
material respects.

6.3 Notice of Default. The Company will, and will cause each Restricted
Subsidiary to, give prompt notice in writing to the Administrative Agent of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.

6.4 Conduct of Business. Neither the Company nor any of its Restricted
Subsidiaries shall enter into any material business, either directly or through
any Restricted Subsidiary, except for those businesses (a) in which the Borrower
and its Restricted Subsidiaries and/or the Target and its Subsidiaries are
engaged on the date of this Agreement or (b) that are reasonably related,
incidental, ancillary, complementary (including related, complementary,
synergistic or ancillary technologies) or similar thereto, or a reasonable
extension, development or expansion thereof. The Company will, and will cause
each Restricted Subsidiary to do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a corporation, partnership, limited
liability company or other organizational form in its jurisdiction of
incorporation or organization, as the case may be (unless, with respect to
Restricted Subsidiaries, the failure to do so could not reasonably be expected
to have a Material Adverse Effect), and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.5 Taxes. The Company will, and will cause each Restricted Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all Taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those that are being contested in good faith by
appropriate proceedings and with respect to which reserves have been set aside
in accordance with GAAP or (ii) where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

6.6 Insurance. The Company will, and will cause each Restricted Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts (with such customary deductibles, exclusions
and self-insurance) and covering such risks as is consistent with sound business
practice.

6.7 Compliance with Laws. The Company will, and will cause each Restricted
Subsidiary to, comply with all Requirements of Law, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.8 Properties; Inspection. The Company will, and will cause each Restricted
Subsidiary to, do all things reasonably necessary to maintain, preserve, protect
and keep its material Property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements to the extent
the Company reasonably deems consistent with sound business practice. The
Company will, and will cause each Restricted Subsidiary to, permit
representatives of the Administrative Agent (and through the Administrative
Agent, the Lenders), to reasonably inspect any of the Property of the Company
and each Restricted Subsidiary, the financial or accounting records of the
Company and each Restricted Subsidiary and other documents of the Company and
each Restricted Subsidiary, in each case only to the extent any of the foregoing
is reasonably related to the credit evaluation by the Administrative Agent and
the Lenders under this Agreement, to examine and make copies of such records and
documents of the Company and each Restricted Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Restricted Subsidiary
with, and to be advised as to the same by, their respective officers upon
reasonable prior notice at such reasonable times and intervals as the
Administrative Agent may designate.; provided that (x) other than after the
occurrence and during the continuance of a Default, no more than one such
inspection shall be conducted in any fiscal year and (y) only after the
occurrence and during the continuance of a Default shall such inspections be at
Company’s expense; provided further that all such inspection rights will be
limited to the extent necessary for the Company and its Subsidiaries to comply
with contractual confidentiality obligations not entered into by the Company or
any of its Subsidiaries for the purpose of avoiding obligations under this
Section 6.8. The Agents and the Lenders agree to use reasonable efforts to
coordinate and manage the exercise of their rights under this Section 6.8 so as
to minimize the disruption to the business of the Borrower and its Subsidiaries
resulting therefrom.

6.9 Further Assurances, Etc.

(a) On and after the Acquisition Closing Date the Company will, and will cause
each Restricted Subsidiary that is a Guarantor (including any Wholly Owned
Domestic Restricted Subsidiaries required to enter into the Guaranty pursuant to
Section 2.18), to execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions, which may be
required under any applicable law, or which the Administrative Agent may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents, all at the expense of the Company.

6.10 Maintenance of Ratings. The Company will use commercially reasonable
efforts to cause to be maintained at all times (a)(i) a corporate family rating,
in the case of Moody’s or (ii) an issuer credit rating, in the case of S&P, for
the Company and (b) credit ratings for the Bridge Facility from Moody’s and S&P,
but in the case of clauses (a) and (b), for the avoidance of doubt, not any
specific rating.

 

75



--------------------------------------------------------------------------------

6.11 Offer to Repurchase upon Change of Control.

(a) On and after the Acquisition Closing Date, if a Change of Control occurs the
Company shall make an offer to prepay all of the Loans pursuant to the offer
described below (the “Change of Control Offer”) at a price in cash (the “Change
of Control Prepayment”) equal to 100% of the aggregate principal amount thereof
plus accrued and unpaid interest, to the date of purchase. Within 30 days
following any Change of Control, the Company shall send notice of such Change of
Control Offer by first-class mail, with a copy to the Administrative Agent, to
each Lender to the address of such Lender appearing in the register with a copy
to the Administrative Agent, with the following information:

(i) that a Change of Control Offer is being made pursuant to this Section 6.11
and that such Lender has the right to require the Company to prepay such
Lender’s Loans;

(ii) the prepayment amount and the prepayment date, which will be no earlier
than 30 days nor later than 60 days from the date such notice is mailed (the
“Change of Control Prepayment Date”);

(iii) that any Loans not properly accepted for prepayment pursuant to this
Section 6.11 will remain outstanding and continue to accrue interest;

(iv) that unless the Company defaults in the payment of the Change of Control
Prepayment, all Loans accepted for prepayment pursuant to the Change of Control
Offer will cease to accrue interest on the Change of Control Prepayment Date;

(v) that Lenders shall be entitled to withdraw their election to require the
Company to prepay such Loans, provided that the Company receives, not later than
the close of business on the expiration date of the Change of Control Offer, a
facsimile transmission or letter setting forth the name of the Lender, the
principal amount of Loans accepted for prepayment, and a statement that such
Lender is withdrawing its election to have such Loans prepaid;

(vi) that if such notice is delivered prior to the occurrence of a Change of
Control stating that the Change of Control Offer is conditional on the
occurrence of such Change of Control; and

(vii) the other instructions, as determined by the Company, consistent with this
Section 6.11, that a Lender must follow.

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Lender receives such notice. If
(a) the notice is mailed in a manner herein provided and (b) any Lender fails to
receive such notice or a Lender receives such notice but it is defective, such
Lender’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Loans as to all other
Lenders that properly received such notice without defect.

 

76



--------------------------------------------------------------------------------

(b) On the Change of Control Prepayment Date, the Company shall:

(i) prepay all Loans, or portions thereof, accepted for prepayment in accordance
with this Section 6.11, pursuant to the Change of Control Offer by means of
depositing with the Administrative Agent an amount equal to the aggregate Change
of Control Prepayment in respect of all Loans or portions thereof so accreted
for prepayment; and

(ii) deliver, or cause to be delivered, to the Administrative Agent, a
certificate of an Authorized Officer of the Company stating that such Loans or
portions thereof have been prepaid by the Company.

(c) The Company shall not be required to make a Change of Control Offer
following a Change of Control if a third-party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 6.11 applicable to a Change of Control Offer made by
the Company and repays all Loans accepted for prepayment pursuant to such Change
of Control Offer. Notwithstanding anything to the contrary herein, a Change of
Control Offer may be made in advance of a Change of Control, conditional upon
such Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making of the Change of Control Offer.

Other than as specifically provided in this this Section 6.11, any prepayment
pursuant to this this Section 6.11 shall be made pursuant to the provisions of
Section 2.6.2.

6.12 Guaranties. The Company will cause each applicable Wholly Owned Domestic
Restricted Subsidiary of the Company to guarantee the Obligations pursuant to a
Guaranty to the extent required by Section 2.18.

6.13 Merger; Consolidations; Fundamental Changes. The Company will not, nor will
it permit any Restricted Subsidiary to, merge or consolidate with or into any
other Person; provided that, so long as no Default or Unmatured Default shall
have occurred and be continuing or would result therefrom on a Pro Forma Basis,
the Company may merge or consolidate with any other corporation and each
Restricted Subsidiary may merge or consolidate with any other Person, provided,
further, that (i) in the case of any such merger or consolidation involving the
Company, the Company is the surviving corporation and continues to be organized
in the United States, (ii) in the case of any such merger or consolidation
involving a Guarantor that does not survive such merger or consolidation, the
surviving Person assumes all of such Guarantor’s obligations under the Loan
Documents and, if not already the Company or a Guarantor, becomes a Guarantor
pursuant to documentation reasonably satisfactory to the Administrative Agent
and (iii) any Disposition of a Subsidiary otherwise permitted under
Section 6.14. It is understood that in connection with a Limited Condition
Acquisition otherwise permitted hereunder, the Company may elect to test the no
Default or Unmatured Default requirement set forth above on the date the
definitive documentation with respect to such Limited Condition Acquisition is
entered into and not on the date such transaction is consummated.

 

77



--------------------------------------------------------------------------------

The Company will not, nor will it permit any Restricted Subsidiary to, liquidate
or dissolve, provided that a Restricted Subsidiary may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the interest of the Company and is not materially disadvantageous to the Lenders
(it being agreed that Guarantor that liquidates or dissolves shall transfer any
of its assets to the Company or another Guarantor, unless otherwise permitted
pursuant to Section 6.15).

For the avoidance of doubt, this Section 6.13 shall permit the Acquisition (and
subsequent acquisitions of any Target Shares by the Company or its applicable
Restricted Subsidiaries) pursuant to the Acquisition Documentation.

6.14 Sale of Assets. The Company will not, nor will it permit any Restricted
Subsidiary to, lease, sell or otherwise Dispose of its Property, to any other
Person (other than to the Company or a Guarantor or between Restricted
Subsidiaries that are not Guarantors), except:

(i) Sales and leases of inventory in the ordinary course of business;

(ii) Dispositions of assets that are obsolete, damaged, worn out or surplus, in
each case in the ordinary course of business;

(iii) Dispositions of machinery, equipment or other fixed assets to the extent
that (A) such assets are exchanged for credit against the purchase price of
similar replacement assets that are purchased within 180 days or (B) the
proceeds of such Disposition are applied to the purchase price of replacement
assets within 180 days;

(iv) Dispositions of cash, Cash Equivalents and the like in the ordinary course
of business or in connection with cash management activities;

(v) Discounts, adjustments or forgiveness of accounts receivable and other
contract claims in the ordinary course of business or in connection with
collection or compromise thereof and sales of accounts receivable in the
ordinary course of business and at the request of the account debtor thereon to
facilitate the processing and payment thereof;

(vi) Dispositions resulting from any taking or condemnation of any property of
the Company or any Restricted Subsidiary by any Governmental Authority or any
assets subject to a casualty;

(vii) (x) The lease or sublease of real property in the ordinary course of
business and not constituting a sale and leaseback and (y) the sale and
leaseback of real property provided any Indebtedness arising from such sale and
leaseback is not prohibited hereunder;

(viii) Assignments and licenses of intellectual property of the Company and its
Restricted Subsidiaries in the ordinary course of business;

(ix) Sales of accounts receivable (and rights and property ancillary thereto)
pursuant to, and in accordance with the terms of, a Permitted Securitization;

 

78



--------------------------------------------------------------------------------

(x) Sales, assignments or other transfers of accounts or lease receivables (and
rights and property ancillary thereto) (i) pursuant to, and in accordance with,
the terms of a Permitted Factoring that is part of an ongoing factoring or
similar program, or (ii) arising under an Integrated Service Contract or
otherwise in connection with the incurrence of Integrated Service Contract Debt;

(xi) Dispositions constituting Investments permitted by Section 6.15 and
Dispositions constituting Restricted Payments permitted by Section 6.25;

(xii) Disposition of any property, interests or assets (i) to any Domestic Loan
Party and (ii) by any Restricted Subsidiary that is not a Guarantor to any other
Restricted Subsidiary that is not a Guarantor;

(xiii) the Company or any Restricted Subsidiary may consummate the concurrent
purchase and sale or exchange of property useful in a similar business between
the Company or any of its Restricted Subsidiaries and another person to the
extent that the assets received by the Company or its Restricted Subsidiaries
are of equivalent or greater fair market value than the assets transferred;
provided that to the extent the assets Disposed of pursuant to this clause
(xiii) constituted collateral under the Senior Secured Loan Documents, the
assets received by the Company or its applicable Restricted Subsidiary shall
also constitute Collateral;

(xiv) Dispositions of treasury stock of the Company to Restricted Subsidiaries
for use as consideration for acquisitions permitted under Section 6.15;

(xv) That certain sale of the Company’s North America based e-security business
announced prior to the Execution Date;

(xvi) Other leases, sales (including sale-leasebacks) or other Dispositions of
Property that, together with all other Property of the Company and its
Restricted Subsidiaries previously leased, sold or Disposed of in reliance upon
this clause (xvi) during the twelve-month period ending with the most recent
month prior to the month in which any such lease, sale or other Disposition
occurs for which financial statements of the Company have been delivered
pursuant to Section 6.1(i) or (ii), did not constitute a Substantial Portion of
the Property of the Company and its Restricted Subsidiaries as of the end of
such most recent prior month;

(xvii) Sale and/or transfers of joint venture equity interests and assets to
facilitate that certain contemplated joint venture transaction disclosed to the
Arrangers prior to the Execution Date; and

(xviii) Dispositions of Target Shares to Wholly Owned Restricted Subsidiaries
(other than the Target and its Subsidiaries).

Notwithstanding anything in this Section 6.14 to the contrary, no such leases,
sales or other dispositions of property may be made (other than pursuant to
clause (i) above) if any Default or, in the case of clauses (ix) and (xvi),
Unmatured Default has occurred and is continuing.

 

79



--------------------------------------------------------------------------------

6.15 Investments and Acquisitions. The Company will not, nor will it permit any
Restricted Subsidiary to, make any Investments or to make any Future Acquisition
of any Person, except:

(i) Investments in cash and Cash Equivalents;

(ii) Investments in the Company and the Guarantors;

(iii) (a) Investments in existence on the Effective Date and (b) so long as no
Default or Unmatured Default has occurred and is continuing or would be caused
thereby, Investments in an SPC in connection with a Permitted Securitization and
in an aggregate outstanding amount for this clause (b) not to exceed (x) 10% of
the aggregate principal amount of Indebtedness permitted to be incurred in
respect of Permitted Securitizations plus (y) the aggregate amount of accounts
and notes receivables and related rights and property transferred to an SPC in
connection with Permitted Securitizations plus (z) the aggregate amount of
capital contributions and loans made or deemed made by the transferor to the SPC
in respect of a portion of the purchase price for such transferred assets not
paid in cash;

(iv) Investments by Foreign Subsidiaries that are not Senior Secured Foreign
Subsidiary Borrowers in other Foreign Subsidiaries;

(v) the Company and its Restricted Subsidiaries may make intercompany loans
between and among one another (including through cash pooling arrangements)
(collectively, “Intercompany Loans”); provided that at no one time shall the
aggregate outstanding principal amount of all net Intercompany Loans made in
reliance on this clause (v) by Senior Secured Loan Parties to Senior Secured
External Subsidiaries or by Senior Secured Domestic Loan Parties to Senior
Secured Foreign Loan Parties, exceed the Dollar Equivalent Amount of $75,000,000
(determined without regard to any write-downs or write-offs of such Intercompany
Loans) and no Intercompany Loan shall be permitted under this clause (v) if a
Default or Unmatured Default has occurred and is continuing or would be caused
thereby;

(vi) Investments received as part of the settlement of litigation or in
satisfaction of extensions of credit to any Person pursuant to the
reorganization, bankruptcy or liquidation of such Person or a good faith
settlement of debts with such Person;

(vii) Investments received in settlement of amounts due to the Company or any
Restricted Subsidiary effected in the ordinary course of business;

(viii) so long as no Default or Unmatured Default has occurred and is continuing
or would be caused thereby, other Investments provided that the aggregate amount
of such Investments made (net of any return in cash (including via book entry)
of the principal amount thereof) in any consecutive four fiscal quarter period
does not exceed 10% of Total Tangible Assets as of the beginning of such period,
as set forth on the consolidated balance sheet of the Company included in the
financial statements of the Company delivered pursuant to Section 6.1(i) or
(ii) for the most recently ended fiscal quarter (or fiscal year if such fiscal
quarter is the fourth fiscal quarter of the Company’s fiscal year) prior to such
period;

 

80



--------------------------------------------------------------------------------

(ix) so long as no Default or Unmatured Default has occurred and is continuing
or would be caused thereby, any Future Acquisition so long as (A) in the case of
the acquisition of Persons that do not become Guarantors or acquired property or
assets that is not acquired by the Company or a Guarantor the aggregate amount
of consideration in respect of such Persons that do not become Guarantors or
acquired property or assets that is not acquired by the Company or a Guarantor
(including without limitation any payments in cash, Capital Stock or other
consideration, any direct or deferred payments (to the extent such deferred
payments should be shown as a liability on a balance sheet of the Company and
its Restricted Subsidiaries in accordance with GAAP) and the amount of any
Indebtedness (other than Letters of Credit incurred in the ordinary course of
business) assumed pursuant to such Future Acquisition) paid or payable by the
Company or any Restricted Subsidiary in connection with any such Future
Acquisition to the extent pursuant to this clause (ix) does not exceed the
greater of $100,000,000 and 2.5% of Total Tangible Assets as shown on or
determined in accordance with the most recent financial statements of the
Company delivered pursuant to Section 6.1(i) or (ii), (B) such Future
Acquisition is not a Hostile Acquisition and (C) on a Pro Forma Basis after
giving effect to such Investment, the Company is in compliance with the
financial covenants set forth in Sections 6.22 and 6.23 of the Senior Secured
Credit Agreement (as in effect on the date hereof), recomputed as of the last
day of the most recently ended fiscal quarter of the Company for which financial
statements are available under 6.1(i) or (ii). Any Investments acquired in
connection with such permitted Future Acquisition shall be permitted, provided
that such Investments were not made in connection with the anticipation of such
Future Acquisition;

(x) so long as no Default or Unmatured Default has occurred and is continuing or
would be caused thereby, Investments to the extent that on a Pro Forma Basis
immediately after giving effect to such Investment, the Company’s Total Net
Leverage Ratio is less than or equal to the Total Net Leverage Ratio applicable
as of such date as set forth in Section 6.22 of the Senior Secured Credit
Agreement less 0.25 to 1.00 (provided that if such ratio under Section 6.22 of
the Senior Secured Credit Agreement is 4.00 to 1.00 or less no such reduction of
0.25 to 1.00 shall be made), recomputed as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements are available
under 6.1(i) and (ii);

(xi) so long as no Default or Unmatured Default has occurred and is continuing
or would be caused thereby, on and after the Acquisition Closing Date,
Investments consisting of loans on arms-length terms, or terms more favorable to
the Company and its Restricted Subsidiaries other than the Target (in each case
as determined in good faith judgment of the Company) to the Target and/or its
Subsidiaries (and Investments in the form of intermediate intercompany loans to
Wholly Owned Restricted Subsidiaries (other than the Target and its
Subsidiaries) to finance the same), provided that such outstanding Investments
to the Target and its Subsidiaries shall not in the aggregate (without
duplication) exceed €500,000,000 at any one time;

 

81



--------------------------------------------------------------------------------

(xii) the Acquisition pursuant to the Acquisition Documentation and any
subsequent acquisitions of Target Shares (including any Investments in
connection therewith to permit the Company or its Restricted Subsidiaries to
consummate the Transactions as contemplated by the Acquisition Documentation or
subsequently cause the Target to become a Wholly Owned Subsidiary of the
Company, including investments in the form of the contribution of Target Shares
to Wholly Owned Restricted Subsidiaries (other than the Target and its
Subsidiaries));

(xiii) Receivables owing to the Company and extensions of trade credit in the
ordinary course of business;

(xiv) Investments held by Target in the case of the Acquisition or a Person
acquired in a Future Acquisition in each case to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition and were in existence on the date of such acquisition;

(xv) Investments consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(xvi) any Investment consisting of cash deposits (including escrowed deposits)
pursuant to binding commitments of the Company or its Restricted Subsidiaries in
effect with respect to (i) issuances or refinancings of Indebtedness otherwise
permitted hereunder and (ii) Future Acquisitions permitted hereunder and not yet
consummated;

(xvii) prepaid expenses, negotiable instruments held for collection, lease,
utility, workers’ compensation, performance and other similar deposits provided
to third parties in the ordinary course of business;

(xviii) So long as no Default or Unmatured Default has occurred and is
continuing, Investments in an aggregate amount not to exceed the unused
Available Amount; and

(xix) to the extent constituting Investments, transactions to facilitate that
certain contemplated joint venture transaction disclosed to the Arrangers prior
to the Execution Date.

Notwithstanding the foregoing, at the option of the Company by written notice to
the Administrative Agent, any Investment that is or is in connection with a
Limited Condition Acquisition shall be deemed to have been incurred on the date
the definitive acquisition agreement relating to such Limited Condition
Acquisition was entered into (and not at the time such Limited Condition
Acquisition is consummated) and any applicable financial ratio tests and no
Default or Unmatured Default tests shall be tested in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any Investment, and to all transactions in
connection therewith. In the event such election is made, any further
transactions undertaken in reliance on complying with a particular financial
ratio after the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered

 

82



--------------------------------------------------------------------------------

into and prior to the earlier of the consummation of such Limited Condition
Acquisition or the termination of such definitive agreement prior to the
incurrence, such financial ratio test must be satisfied both (i) assuming such
Limited Condition Acquisition has occurred, on a Pro Forma Basis and
(ii) without giving effect to such Limited Condition Acquisition or any
Investment, incurrence of Indebtedness or the other transactions in connection
therewith.

Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 6.15 may be made through intermediate Investments in Restricted
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or Cash Equivalents shall be the fair market value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

For purposes of determining compliance with this Section 6.15, if an Investment
meets, in whole or in part, the criteria of one or more of the categories of
Investments (or any portion thereof) permitted in this Section 6.15, the Company
may, in its sole discretion, classify or divide (and reclassify and redivide)
such Investment (or any portion thereof) in any manner that complies with this
Section 6.15 and will be entitled to only include the amount and type of such
Investment (or any portion thereof) in one of the above clauses and such
Investment will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof).

6.16 Liens. The Company will not, nor will it permit any Restricted Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Restricted Subsidiaries, except:

(i) (a) Permitted Encumbrances, (b) Liens, if any, created under the Loan
Documents or the Senior Secured Loan Documents (including Liens created under
the Senior Secured Security Documents securing Senior Secured Obligations) and
(c) on and after the Acquisition Closing Date, if the Replacement Facilities
Effective Date has not occurred and the Existing Loan Agreement (or backstop
facilities in replacement thereof) remains outstanding pursuant to
Section 6.18(i)(c), Liens securing obligations in respect of such Indebtedness
outstanding pursuant to Section 6.18(i)(c);

(ii) Liens existing on the date hereof and described on Schedule 6.16, but not
including any subsequent increase in the principal amount secured thereby;

(iii) Any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
clauses or in clause (viii) or (ix) below, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured prior to such extension, renewal or replacement (plus
accrued interest, fees and expenses in connection with such extension, renewal
or replacement) and that such extension, renewal or replacement Lien shall be
limited to all or a part of the assets that secured the Lien so extended,
renewed or replaced (plus improvements and construction on such property);

 

83



--------------------------------------------------------------------------------

(iv) Liens upon assets of an SPC granted in connection with a Permitted
Securitization permitted hereunder and customary backup Liens granted by the
transferor in accounts receivable and related rights and property transferred to
an SPC;

(v) Liens arising out of or related to the rights of buyers of accounts under
any Permitted Factoring or Integrated Service Contract or otherwise in
connection with the incurrence of Integrated Service Contract Debt permitted
hereunder.

(vi) Liens in favor of financial institutions against cash pooling arrangements
or bank account deposits in foreign bank accounts at such financial institution
granted in the ordinary course of business and consistent with standard business
practices in such foreign jurisdiction, provided that any such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Company or its Restricted Subsidiaries;

(vii) Liens customary in the banking industry constituting a right of set-off,
revocation, refund or chargeback under a customary deposit agreement or under
the Uniform Commercial Code of a bank or other financial institution (or similar
Liens of non-U.S. financial institutions) incurred in the ordinary course of
business where deposits are maintained by the Company or any Restricted
Subsidiary;

(viii) Liens on property and assets of the Target and its Restricted
Subsidiaries permitted to survive the Acquisition or be incurred thereafter and
prior to the Domination Agreement Effective Date under the terms of the
Acquisition Documentation;

(ix) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Restricted Subsidiary after the date hereof prior
to the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Restricted Subsidiary and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;

(x) Liens on assets and property of Foreign Subsidiaries securing Indebtedness
and other obligations of such Foreign Subsidiaries in an aggregate outstanding
amount not to exceed the greater of $100,000,000 and 2.5% of Total Tangible
Assets as shown on or determined in accordance with the most recent financial
statements of the Company delivered pursuant to Section 6.1(i) or (ii) at any
one time;

(xi) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by 6.18(xix), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness

 

84



--------------------------------------------------------------------------------

secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Restricted
Subsidiary;

(xii) Liens arising from filing UCC (or similar law of any jurisdiction)
financing statements or similar public filings, registrations or agreements in
foreign jurisdiction regarding leases and consignment or bailee arrangements in
the ordinary course of business permitted or not prohibited by any of the Loan
Documents or Senior Secured Loan Documents and Liens securing liabilities in
respect of indemnification obligations thereunder as long as each such Lien only
encumbers the assets that are the subject of the related lease (or contained in
such leasehold) or consignment or bailee, and other precautionary statements,
filings or agreements;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(xiv) Liens on cash or Investments permitted by Section 6.15 securing Hedging
Agreements in the ordinary course of business submitted for clearing in
accordance with applicable law;

(xv) Liens in favor of a Domestic Loan Party;

(xvi) Liens in favor of a commodity, brokerage or security intermediary who
holds a commodity, brokerage or, as applicable, a security account on behalf of
the Company or a Restricted Subsidiary provided such Lien encumbers only the
related account and the property held therein and relates to the security for
the activities associated with such account;

(xvii) Liens on deposits or other amounts held in escrow to secure contractual
payments (contingent or otherwise) payable by the Company or its Restricted
Subsidiaries to a seller after the consummation of a Future Acquisition;

(xviii) Liens not otherwise permitted by the foregoing provisions of this
Section 6.16, provided that (1) the aggregate outstanding amount secured by all
such Liens shall not at any time exceed the greater of $200,000,000 and 5% of
Total Tangible Assets as shown on or determined in accordance with the most
recent financial statements of the Company delivered pursuant to Section 6.1(i)
or (ii), (2) such Liens (x) do not secure the Senior Notes or New Senior
Unsecured Notes and (y) do not secure Indebtedness outstanding pursuant to
Section 6.18(i)(c) (or any Permitted Refinancing Indebtedness in respect
thereof) and (3) at the time of such incurrence and immediately after giving
effect thereto, no Default or Unmatured Default shall have occurred or be
continuing; and

(xix) On and after the Acquisition Closing Date, Liens on the collateral in
respect of the Senior Secured Credit Facilities securing obligations in respect
of any Bi-lateral LC/WC Agreement outstanding pursuant to Section 6.18(xxii).

 

85



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.16, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 6.16, the Company may, in its
sole discretion, classify or divide (and reclassify and redivide) such Lien (or
any portion thereof) in any manner that complies with this Section 6.16 and will
be entitled to only include the amount and type of such Lien or liability
secured by such Lien (or any portion thereof) in one of the above clauses and
such Lien will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof).

6.17 Affiliates. The Company will not, and will not permit any Restricted
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate unless such transaction, payment or transfer is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the Company and/or such Restricted Subsidiary, (c) solely between or
among the Company and the other Guarantors, or solely among non-Guarantor
Subsidiaries, (d) upon fair and reasonable terms (taken as a whole) not
materially less favorable to the Company or such Restricted Subsidiary than the
Company or such Restricted Subsidiary would obtain in a comparable arms-length
transaction, (e) a Restricted Payment permitted by Section 6.25, (f) an
Investment permitted by Section 6.15, or (g)(x) with the Target and/or its
Subsidiaries in connection with the consummation of the Transactions as
contemplated by the Acquisition Documents or in accordance with the terms of a
Domination Agreement or (y) any transactions existing at or with the Target or
its Subsidiaries permitted to survive the Acquisition or be incurred thereafter
and prior to the Domination Agreement Effective Date under the terms of the
Acquisition Documentation.

6.18 Indebtedness. The Company will not, and will not permit any Restricted
Subsidiary, to create, incur or suffer to exist any Indebtedness, except:

(i) (a) The Loans and other Obligations under the Loan Documents,
(b) Indebtedness under the Senior Secured Loan Documents in an aggregate
outstanding amount not to exceed $2,691,000,000 (less the amount of any
Indebtedness outstanding, if any, under clause (d) below), (c) Indebtedness of
the Company in respect of the New Senior Unsecured Notes; provided that the
aggregate principal amount of Indebtedness at any time outstanding under clauses
(a) and (c) shall not exceed $500,000,000 and (d) if the Replacement Facilities
Effective Date has not occurred and the Existing Loan Agreement (or backstop
facilities in replacement thereof) remains outstanding, Indebtedness thereunder
in an aggregate principal amount not to exceed $750,000,000 (it being understood
that to the extent the Replacement Facilities are outstanding, such Indebtedness
under this clause (d) shall not be outstanding at the same time);

(ii) Indebtedness of the Company and its Restricted Subsidiaries existing as of
the Execution Date and set forth on Schedule 6.18 and additional Indebtedness
consisting of working capital facilities, letter of credit facilities, bank
guarantee facilities or similar facilities; provided that Indebtedness
outstanding in reliance on this clause (ii) shall not in the aggregate exceed
$50,000,000;

(iii) Indebtedness consisting of avals by any of the Company or its Restricted
Subsidiaries for the benefit of, and with respect to obligations which are not

 

86



--------------------------------------------------------------------------------

classified as Indebtedness of, any of the Company or its Restricted Subsidiaries
which are entered into in the ordinary course of business and consistent with
standard business practices;

(iv) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof (other than the Target and its Restricted Subsidiaries); provided
that such Indebtedness existed at the time such Person becomes a Restricted
Subsidiary and was not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary, and the aggregate principal amount of
Indebtedness permitted by this Section 6.18(iv) shall not exceed $25,000,000 at
any time outstanding;

(v) Any Permitted Refinancing Indebtedness in respect of any Indebtedness
referred to in clauses (i)(b), (i)(c) or (i)(d) (to the extent such Permitted
Refinancing Indebtedness otherwise complies with the requirements set forth in
clause (i)(d) (it being understood such amount may be increased in compliance
with the definition of Permitted Refinancing Indebtedness)), (ii), (iii) or
(iv) above;

(vi) Indebtedness arising from (a) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, or (b) the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;

(vii) Receivables Indebtedness (excluding any intercompany Indebtedness among
the Company and its Restricted Subsidiaries) permitted under Section 6.24;

(viii) Indebtedness (other than Indebtedness for borrowed money) arising from
agreements of the Company or a Subsidiary providing for indemnification,
contribution, earnout, adjustment of purchase price or similar obligations, in
each case, incurred or assumed in connection any acquisition or Disposition
otherwise permitted under this Agreement;

(ix) Integrated Service Contract Debt in an aggregate amount outstanding at any
one time not to exceed $100,000,000;

(x) Indebtedness incurred in the ordinary course of business in connection with
cash pooling arrangements and cash management incurred in the ordinary course of
business in respect of netting services and similar arrangements in each case in
connection with cash management and deposit accounts, but only to the extent,
with respect to any such arrangements, that the total amount of deposits subject
to such arrangements equals or exceeds the total amount of overdrafts or similar
obligations subject thereto;

(xi) Indebtedness in respect of performance, surety, customs and appeal bonds,
or any indemnity agreement related thereto, arising in the ordinary course of
business;

 

87



--------------------------------------------------------------------------------

(xii) Other Indebtedness of the Company and the Guarantors; provided that, at
the time of the creation, incurrence or assumption of such other Indebtedness
and after giving effect thereto, the aggregate amount of all such other
Indebtedness does not exceed an amount equal to the greater of $100,000,000 and
2.5% of Total Tangible Assets as shown on or determined in accordance with the
most recent financial statements of the Company delivered pursuant to
Section 6.1(i) or (ii);

(xiii) Guarantee Obligations in respect of Indebtedness permitted under this
Section 6.18; provided that (i) if any Indebtedness that is Guaranteed is
subordinated to the Obligations then any Guarantee Obligations in respect of
such Indebtedness shall be subordinated to the Obligations of the applicable
Loan Party to the same extent and on terms not materially less favorable to the
Lenders as the Indebtedness so Guaranteed is subordinated to the Obligations and
(ii) no such permitted Indebtedness in respect of the Senior Secured Credit
Facilities, Senior Notes, New Senior Unsecured Notes and/or the Existing Loan
Agreement (or backstop facilities in replacement thereof) (or in each case any
Permitted Refinancing Indebtedness thereof) shall be Guaranteed by any
Restricted Subsidiary unless such Restricted Subsidiary has Guaranteed the
applicable Obligations pursuant to a Guaranty and (iii) such Guarantee
Obligations shall be incurred in compliance with Section 6.15;

(xiv) Intercompany Indebtedness among the Company and its Restricted
Subsidiaries in connection with effectuating the Transactions;

(xv) Indebtedness in respect of Hedging Agreements permitted by Section 6.21;

(xvi) Indebtedness among the Company and its Subsidiaries (including between or
among Subsidiaries); provided that, any such Indebtedness owing by any Senior
Secured Loan Party to any Subsidiary other than a Senior Secured Domestic Loan
Party shall be unsecured;

(xvii) So long as no Default or Unmatured Default shall have occurred and be
continuing, Indebtedness of the Company and the Guarantors if on a Pro Forma
Basis after giving effect to the incurrence or assumption of such Indebtedness
the Company’s Total Net Leverage Ratio is less than or equal to the Total Net
Leverage Ratio applicable as of such date as set forth in Section 6.22 of the
Senior Secured Credit Agreement less 0.25 to 1.00 (provided that if such ratio
under Section 6.22 of the Senior Secured Credit Agreement is 4.00 to 1.00 or
less no such reduction of 0.25 to 1.0 shall be made), recomputed as of the last
day of the most recently ended fiscal quarter of the Company for which financial
statements are available under 6.1(i) and (ii);

(xviii) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed the greater of $100,000,000 and 2.5% of Total Tangible Assets as
shown on or determined in accordance with the most recent financial statements
of the Company delivered pursuant to Section 6.1(i) or (ii) outstanding at any
time;

 

88



--------------------------------------------------------------------------------

(xix) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (and not in contemplation thereof),
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause shall not exceed
$20,000,000 at any time outstanding;

(xx) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence;

(xxi) Indebtedness of the Target and its Restricted Subsidiaries permitted to
survive the Acquisition or be incurred thereafter and prior to the Domination
Agreement Effective Date under the terms of the Acquisition Documentation (and
any Permitted Refinancing Indebtedness in respect thereof) not secured by assets
of the Company or its Restricted Subsidiaries (other than the Target and its
Subsidiaries) or guaranteed by the Company or its Restricted Subsidiaries (other
than the Target and its Subsidiaries);

(xxii) Indebtedness consisting of Bi-lateral LC/WC Agreements in an aggregate
maximum principal exposure amount at any one time up to $300,000,000 (it being
agreed the maximum principal exposure amount in respect of Bi-lateral LC/WC
Agreements constituting revolving loan credit facilities outstanding at any one
time shall not exceed $50,000,000 (in each case, such cap limitations to be
calculated exclusive of any bank guarantee or the like issued in connection with
a squeeze-out of any minority shareholders of the Target (i) in accordance with
Sec. 327b(3) of the German Stock Corporation Act (Aktiengesetz), (ii) in
accordance with Sec. 62 of the German Transformation Act (Umwandlungsgesetz) in
conjunction with 327b(3) of the German Stock Corporation Act (Aktiengesetz) or
(iii) in relation to a squeeze-out pursuant to 39a and 39b of the German
Takeover Code (Wertpapiererwerbs- und Übernahmegesetz)); and

(xxiii) Intercompany Indebtedness representing consideration for any
intercompany Disposition permitted by Section 6.14(xviii).

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the Exchange Rate or currencies will not
be deemed to be an incurrence of Indebtedness for purposes of this Section 6.18.
The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a consolidated balance sheet of the Company dated
such date prepared in accordance with GAAP.

 

89



--------------------------------------------------------------------------------

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

Further, for purposes of determining compliance with this Section 6.18, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 6.18, the Company may, in its sole discretion, classify or divide (and
reclassify and redivide) such item of Indebtedness (or any portion thereof) in
any manner that complies with this Section 6.18 and will be entitled to only
include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this
Section 6.18.

6.19 Negative Pledge Clauses. The Company will not, and will not permit any
Restricted Subsidiary to, enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of the Company or any Restricted
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, other than
(a) restrictions and conditions in this Agreement, the other Loan Documents, any
Indebtedness permitted by Section 6.18(i) or (iv), any documentation governing
the Senior Notes, any credit agreements, indentures or similar agreements
governing Indebtedness permitted to be incurred or outstanding pursuant to
Section 6.18 to the extent such agreements contain applicable Lien restrictions,
in the good faith determination of the Company, not materially less favorable to
the Lenders than those contained in customary documentation governing similar
Indebtedness in the market at the time of such incurrence, and any Permitted
Refinancing Indebtedness in respect thereof, (b) customary restrictions and
conditions contained in agreements relating to Dispositions permitted by
Section 6.14 pending the consummation of such Dispositions, (c) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness or the Persons obligated thereon,
(d) customary provisions in leases and other contracts restricting the
assignment, subletting or other transfer thereof (including the granting of any
Lien), (e) restrictions or conditions imposed by restrictions on cash and other
deposits or net worth provisions in leases and other agreements entered into in
the ordinary course of business, (f) restrictions and conditions binding on a
Restricted Subsidiary or its assets at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary or such assets were first acquired by such
Restricted Subsidiary (other than a Restricted Subsidiary that was a Restricted
Subsidiary on the Execution Date or assets owned by any Restricted Subsidiary on
the Execution Date), so long as such contractual obligations were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary or
assets being acquired, (g) customary provisions in partnership agreements,
limited liability company governance documents, joint venture agreements and
other similar agreements that restrict the transfer of

 

90



--------------------------------------------------------------------------------

assets of, or ownership interests in, the relevant partnership, limited
liability company, joint venture or similar Person, (h) any instrument governing
Indebtedness assumed in connection with the Acquisition (to the extent permitted
to survive the Acquisition pursuant to the Acquisition Documentation), (i) with
respect to bank deposit accounts, cash sweep arrangements, cash management
services or cash pooling arrangements, conditions that require consent of the
bank before any lien or pledge arrangement securing obligations and liabilities
of the Company or any Restricted Subsidiary are enacted (with each of the
foregoing being within the general parameters customary in the banking industry
or arising pursuant to the applicable banking institution’s general terms and
conditions) or (j) restrictions in respect of assets that, taken as a whole, are
immaterial, provided that in good faith judgment of the Company, such conditions
would not have a material adverse effect on the ability of any Borrower to
satisfy its Obligations hereunder.

6.20 Limitation on Restrictions on Subsidiary Distributions. The Company will
not, and will not permit any Restricted Subsidiary to, enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Company to (i) pay dividends or make
any other distributions in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, any Loan Party or Senior
Secured Loan Party, (ii) make loans or advances to or Investments in any Loan
Party or Senior Secured Loan Party or (iii) transfer any of its assets to any
Loan Party, except for such encumbrances or restrictions existing under or by
reason of (a) restrictions and conditions existing under the Loan Documents, any
other Indebtedness permitted by Section 6.18(i) or (iv), the Senior Notes, any
credit agreements, indentures or similar agreements governing Indebtedness
permitted to be incurred pursuant to Section 6.18 to the extent such agreements’
applicable restrictions will not materially impair the Company’s ability to make
principal or interest payment on the Loans, and any Permitted Refinancing
Indebtedness in respect thereof, (b) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement which has been entered
into in connection with the disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (c) any restrictions with
respect to assets encumbered by a Lien permitted by Section 6.16 so long as such
restriction applies only to the assets encumbered by such permitted Lien, (d) to
the extent required by the minority shareholders thereof, any restriction with
respect to a Foreign Subsidiary of which less than 90% of the Voting Stock is
owned by the Company or any of its Subsidiaries, (e) customary restrictions in
connection with Permitted Securitizations, (f) applicable Requirements of Law,
(g) customary restrictions and conditions contained in any agreement relating to
the Disposition of any property not prohibited by Section 6.14 pending the
consummation of such Disposition, (h) any agreement in effect at the time a
Restricted Subsidiary becomes a Restricted Subsidiary of the Company, so long as
such agreement was not entered into in connection with or in contemplation of
such person becoming a Restricted Subsidiary of the Company, (i) any instrument
governing Indebtedness assumed in connection with the Acquisition or any
permitted Future Acquisition and permitted pursuant to Section 6.18, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person so acquired; or (j) any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clauses (b), (h) or
(i) above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing; provided,

 

91



--------------------------------------------------------------------------------

further, that this Section 6.20 shall not apply to encumbrances or restrictions
(x) arising by reason of customary non-assignment or no-subletting clauses in
leases or other contracts entered into in the ordinary course of business and
consistent with past practices or (y) in agreements governing any Indebtedness
permitted pursuant to Section 6.18(xix) otherwise permitted hereby and covering
only those assets financed by such Indebtedness.

6.21 Hedging Agreements. The Company will not, and will not permit any
Restricted Subsidiary to, enter into or remain a party to any Hedging Agreement
for purposes of financial speculation.

6.22 [Reserved].

6.23 [Reserved].

6.24 Receivables Indebtedness. The Company and its Restricted Subsidiaries shall
not permit the aggregate outstanding amount of Receivables Indebtedness and,
without duplication, aggregate outstanding amount of any Permitted Factoring in
each case to the extent recourse to the Company or any Domestic Restricted
Subsidiary, at any one time to exceed the Dollar Equivalent Amount of
$100,000,000.

6.25 Restricted Payments. The Company will not, and will not permit any
Restricted Subsidiary to, declare or pay any dividend (other than dividends
payable solely in Capital Stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Company or any Restricted Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Company or any Restricted Subsidiary (collectively, “Restricted Payments”),
except that:

(a) any Restricted Subsidiary may make Restricted Payments to the Company, any
Wholly Owned Restricted Subsidiary or on account of its Capital Stock ratably to
the holders thereof (or more favorably with respect to the Loan Parties or any
other Wholly Owned Restricted Subsidiary);

(b) Restricted Payments may be made as required pursuant to the terms of the
Domination Agreement;

(c) the Company may make payments in cash in lieu of the issuance of fractional
shares or may repurchase partial interests in its Capital Stock for nominal
amounts which are required to be repurchased in connection with the exercise of
stock options or warrants to permit the issuance of only whole shares of Capital
Stock;

(d) Restricted Payments shall be permitted to consummate the Transactions as
contemplated by the Acquisition Documents and any subsequent acquisitions of
Target Shares;

(e) the Company may repurchase its Capital Stock upon the cashless exercise of
stock options, warrants or other convertible securities as a result of the
Company accepting such options, warrants or other convertible securities as
satisfaction of the exercise price of such Capital Stock;

 

92



--------------------------------------------------------------------------------

(f) the Company may pay for the repurchase, retirement or other acquisition or
retirement for value of Capital Stock of the Company (including related stock
appreciation rights or similar securities) held by any future, present or former
director, officer, member of management, employee or consultant of the Company
or any of its Restricted Subsidiaries (or the estate, heirs, family members or
former family members of any of the foregoing) (collectively, “Covered
Persons”); provided that (A) at the time of any such repurchase, retirement or
other acquisition or retirement for value no Unmatured Default or Default exists
or would result, (B) the aggregate amount of Restricted Payments made under this
clause (f) in any fiscal year does not exceed (x) $5.0 million (the “Yearly
Limit”) plus (y) the portion of the Yearly Limit from each of the immediately
preceding two fiscal years (but not fiscal years ended prior to the Effective
Date) which was not expended by the Company for Restricted Payments in such
fiscal years (the “Carryover Amount” and in calculating the Carryover Amount for
any fiscal year, the Yearly Limit applicable to the previous fiscal years shall
be deemed to have been utilized first by any Restricted Payments made under this
clause (f) in such fiscal year) plus (z) the net cash proceeds of any “key-man”
life insurance policies of the Company or any of its Restricted Subsidiaries
that have not been used to make any repurchases, retirements or acquisitions
under this clause (f); provided, further, that cancellation of Indebtedness
owing to the Company or any Restricted Subsidiary from Covered Persons in
connection with a repurchase of such securities of the Company will not be
deemed to constitute a Restricted Payment for purposes of this Section 6.25;

(g) provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments may be made in an aggregate amount not to exceed the greater
of $100,000,000 or 2.5% of Total Tangible Assets as shown on or determined in
accordance with the most recent financial statements of the Company delivered
pursuant to Section 6.1(i) or (ii) (with such amount reduced by the amount of
any payments, prepayments, repurchases or redemptions of or other optional or
voluntarily defeasements pursuant to Section 6.26(b));

(h) provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments constituting a quarterly cash dividend to the shareholders
of the Company shall be permitted in an amount not to exceed $30,000,000 per
quarter; provided that such amount shall automatically be modified to be 12.5
cents per share of common equity of the Company (for the avoidance of doubt,
without taking into account any share splits or comparable transactions with
similar effect) per quarter upon the occurrence of the Acquisition Closing Date;

(i) provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments shall be permitted to the extent the Company’s Total Net
Leverage Ratio on a Pro Forma Basis after giving effect to such Restricted
Payment is less than or equal to 2.50 to 1.00;

(j) provided no Unmatured Default or Default has occurred and is continuing and
the Company’s Total Net Leverage Ratio on a Pro Forma Basis after giving effect
to such Restricted Payment is less than or equal to 3.00 to 1.00, Restricted
Payments shall be permitted in an aggregate amount not to exceed the unused
Available Amount; and

(k) Restricted Payments pursuant to the Diebold, Incorporated 2014 Non-Qualified
Stock Purchase Plan (or any successor thereto) in an aggregate amount (net of
employee contributions) not to exceed $3,000,000 in any fiscal year.

 

93



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.25 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.25 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

6.26 Certain Payments of Indebtedness. The Company will not, and will not permit
any Restricted Subsidiary to make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds with respect to Subordinated
Indebtedness, the New Senior Unsecured Notes or other unsecured Indebtedness for
borrowed money represented by debt securities of the Company or a Guarantor (for
the avoidance of doubt, excluding the Bridge Facility), and in each case any
Permitted Refinancing Indebtedness in respect thereof (collectively, the
“Restricted Indebtedness”) except for (a) payments, prepayments, repurchases or
redemptions, or other optional or voluntary defeasements, with the proceeds of
any Permitted Refinancing Indebtedness in respect of such Restricted
Indebtedness that is permitted by Section 6.18, (b) provided no Unmatured
Default or Default has occurred and is continuing at the same time thereof,
payments, prepayments, repurchases or redemptions of or other optional or
voluntarily defeasements not in excess of the greater of $100,000,000 and 2.5%
of Total Tangible Assets (with such amount reduced by the amount of any
Restricted Payments pursuant to Section 6.25(g)); (c) provided no Unmatured
Default or Default has occurred and is continuing at the time thereof, to the
extent the Secured Net Leverage Ratio of the Company and its Restricted
Subsidiaries is less than or equal to 2.50 to 1.00 on a Pro Forma Basis, other
payments, prepayments, repurchases or redemptions of or other optional or
voluntary defeasements; (d) provided no Unmatured Default or Default has
occurred and is continuing at the time thereof, payments, prepayments,
repurchases and redemptions and other optional or voluntary defeasements shall
be permitted in an aggregate amount not to exceed the unused Available Amount,
(e) payments, prepayments, repurchases and redemptions of (and optional or
voluntary defeasements of) indebtedness set forth in the definition of “Existing
Company Debt Refinancing”, “Target Refinancing” and any Indebtedness of the
Target and its Subsidiaries existing as of the Acquisition Closing Date or that
was incurred after the Acquisition Closing Date and prior to the Domination
Agreement Effective Date and permitted under the terms of the Acquisition
Documentation and (f) repayments of intercompany debt.

6.27 Amendments to Organizational Documents. The Company will not, and will not
permit any Restricted Subsidiary to amend, supplement, terminate, replace or
waive or otherwise modify any Organizational Document of the Company or any
Restricted Subsidiary in a manner that is materially adverse to the interests of
the Lenders.

6.28 Additional Covenants. If at any time after the date hereof the Company or
any Guarantor shall become party to any instrument or agreement (including all
such instruments or

 

94



--------------------------------------------------------------------------------

agreements in existence as of the date hereof) in respect of the Senior Notes,
the Senior Secured Credit Facilities, the Existing Credit Agreement (including
any backstop facilities in replacement thereof and the documentation in respect
thereof), the New Senior Unsecured Notes (and the documentation in respect
thereof), and/or other material indebtedness for borrowed money with an
outstanding individual principal or outstanding committed amount in excess of
$125 million, and in each case any Permitted Refinancing Indebtedness in respect
thereof, that includes any guarantee, or solely in the case of the Senior Notes,
Senior Notes Documents and the New Senior Unsecured Notes (and the documentation
in respect thereof) and other Indebtedness for borrowed money subject to this
covenant that are unsecured debt securities, security or financial covenants or,
other than defaults relating to security or financial covenants if this
Section 6.28 would otherwise not be applicable to such security provisions or
financial covenants, defaults (in each case solely to the extent then in effect)
and not substantially provided for in this Agreement or more favorable in any
material manner to the lenders or holders thereunder than those provided for in
this Agreement, then the Company shall promptly so advise the Administrative
Agent at least five Business Days prior (or such later date as is acceptable to
the Administrative Agent) to entering into any such instrument or agreement and
provide the Administrative Agent with true and complete copies of such
instrument or agreement after the execution thereof. Thereupon, if the
Administrative Agent or the Required Lenders shall request, the Company shall
enter into an amendment to this Agreement or an additional agreement (as the
Administrative Agent may request), providing for substantially the same such
guarantee, security or financial covenants or defaults as provided for in such
instrument or agreement to the extent required and as may be selected by the
Administrative Agent.

6.29 The Offer, the Acquisition and Related Matters. The Company shall and shall
cause its Subsidiaries to:

(a) Conduct the Offer in accordance with, and otherwise comply in all material
respects with, the German Takeover Code and all other applicable laws and
regulations relating to the Offer.

(b) Except as consented to by the Arrangers in writing (such consent not to be
unreasonably withheld, conditioned or delayed), ensure that the Offer Document
corresponds in all material respects to the terms and conditions of the Offer as
set out, and to the extent set out, in the Business Combination Agreement.

(c) Promptly deliver to the Administrative Agent (i) at least 3 Business Days
prior to the first submission to BaFin (and as soon as reasonably practicable
prior to each other submission to BaFin, if any), a copy of the draft Offer
Document to be submitted to BaFin; and (ii) promptly after its publication, a
copy of any amendment, supplement or modification to the Offer Document.

(d) Ensure that the Offer Document contains all the Key Offer Terms.

(e) Upon request of the Administrative Agent, inform the Administrative Agent as
to the status and progress of the Offer, and any material post-Acquisition
transactions related thereto, including without limitation (i) any event or
circumstance which may reasonably be expected to cause the Offer to lapse and,
promptly upon request, details of the current level of

 

95



--------------------------------------------------------------------------------

acceptances of the Offer of which the Company is aware, (ii) a running tally
(reported to the Administrative Agent from time to time after the initial
Advance on the Acquisition Closing Date hereunder, on the number of shares of
the Target acquired by AcquisitionCo, (iii) the status of AcquisitionCo’s
efforts to enter into a Domination Agreement and (iv) the status of any squeeze
out of minority Shareholders of Target.

(f) Unless the Target has been merged into AcquisitionCo or converted into a
limited liability company, cause AcquisitionCo to use all commercially
reasonable efforts to enter into the Domination Agreement as soon as practicable
after the Final Settlement Date and shall cause AcquisitionCo and Target not to
terminate such Domination Agreement.

(g) Except as consented to by the Arrangers in writing (such consent not to be
unreasonably withheld, conditioned or delayed), not amend, waive, consent to or
otherwise modify any term of the Acquisition Documentation and/or Non-Tender
Documents in a manner materially adverse to the interests of the Lenders or
Arrangers (it being understood that any amendments, waivers in respect of the
Key Offer Terms or the provisions of the Business Combination Agreement limiting
recourse against financing sources shall be material and adverse to the interest
of the Lenders and Arrangers).

(h) As promptly as reasonably practicable after AcquisitionCo holds (or
otherwise controls or is attributed) a number of Target Shares which permit the
squeeze-out of any minority shareholders of Target, ensure that squeeze-out
procedures pursuant to Sections 39a sub. seq. of the German Takeover Code, 327a
of the German Stock Corporation Act (Aktiengesetz) or Section 62 of the German
Transformation Act (Umwandlungsgesetz) (whatever the Company considers more
appropriate to achieve timely squeeze-out of any remaining shareholders of the
Target) are initiated.

(i) Unless consented to by the Arrangers, not permit AcquisitionCo to take any
action or step (or permit the taking of any action or step) which may result in
AcquisitionCo, the Company or any of its Subsidiaries being or becoming obliged
to make a mandatory offer pursuant to Section 35 of the German Takeover Code.

(j) On or prior to the date that is 90 days after the Domination Agreement
Effective Date (or such later date as the Administrative Agent shall agree in
its sole discretion) the Target Refinancing shall have occurred; provided that
if the proceeds of Indebtedness are utilized to effect the Target Refinancing,
such Indebtedness shall be incurred and guaranteed only by the Company and the
Guarantors.

6.30 Designation of Certain Subsidiaries. The Company may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary by delivering to the Administrative Agent
a certificate of the Company specifying such designation and certifying that the
conditions to such designation set forth below are satisfied; provided that:

(i) both immediately before and immediately after any such designation, no
Unmatured Default or Default shall have occurred and be continuing;

 

96



--------------------------------------------------------------------------------

(ii) on a Pro Forma Basis, the Company shall be in compliance with the financial
covenants set forth in Sections 6.22 and 6.23 of the Senior Secured Credit
Agreement (as in effect on the date hereof) immediately after giving effect to
such designation;

(iii) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Unrestricted Subsidiary shall be an “unrestricted subsidiary”
or otherwise not subject to the covenants under any agreements governing the
Material Indebtedness for borrowed money subject to the covenant in
Section 6.28; and

(iv) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such designated Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 6.30.

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Company in such designated Subsidiary on the
date of designation in an amount equal to the fair market value of the Company
and its Restricted Subsidiaries’ Investment therein, as estimated in good faith
at such time by the Company. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such previously
Unrestricted Subsidiary existing at such time. and (ii) a return on any
Investment by the applicable Loan Party (or its relevant Subsidiaries) in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of such Loan Party’s
(or its relevant Subsidiaries’) Investment in such Subsidiary.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default (provided that prior to the Domination Agreement Effective Date such
provisions shall not apply to the Target or its Subsidiaries):

7.1 Any representation or warranty made by or on behalf of the Company or its
Subsidiaries to the Lenders or the Administrative Agent in any Loan Document, in
connection with any Loan, or in any certificate or information delivered in
writing in connection with any Loan Document, shall be false in any material
respect on the date as of which made.

7.2 Nonpayment of principal of any Loan when due, or nonpayment of interest on
any Loan or of any fee within five Business Days after written notice from the
Administrative Agent that the same has become due, or nonpayment of any other
obligations under any of the Loan Documents within five Business Days after
written notice from the Administrative Agent that the same has become due.

7.3 The breach by any Loan Party of any of the terms or provisions in Sections
6.2, 6.3, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21,
6.24, 6.25, 6.26, 6.27, 6.28, 6.29; 10.4(b) and/or if the proviso to the lead in
to Article VI is applicable and the Loan Parties are required to comply with the
negative covenants in the Exchange Indenture, a breach by any Loan Party of any
such negative covenants.

 

97



--------------------------------------------------------------------------------

7.4 The breach by any Loan Party of, or other default by any Loan Party under,
any of the terms or provisions of this Agreement or any other Loan Document
(other than a breach or default which constitutes a Default under Section 7.1,
7.2 or 7.3) which is not remedied within 30 days after written notice from the
Administrative Agent.

7.5 Failure of the Company or any of its Restricted Subsidiaries to pay when due
any principal of, or premium or interest on (beyond any applicable grace period
therefor) any Indebtedness or net Hedging Obligations to the extent such
Indebtedness and/or net Hedging Obligations aggregate in excess of $50,000,000
(“Material Indebtedness”); or the default by the Company or any of its
Restricted Subsidiaries in the performance of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Company or any of its
Restricted Subsidiaries shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof.

7.6 The Company or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary), shall (i) voluntarily have an order for relief entered with respect
to it under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts or seeking similar relief under any law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency or reorganization or relief of
debtors or similar proceeding or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate, company or other action to authorize or effect any of
the foregoing actions set forth in this Section 7.6, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7, (vii) not
pay, or admit in writing its inability to pay, its debts generally as they
become due, or (viii) with respect to any Restricted Subsidiary (other than an
Immaterial Subsidiary) incorporated in Germany is over indebted within the
meaning of section 19 of the Insolvency Code (Insolvenzordnung).

7.7 Without its application, approval or consent, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) or any Substantial
Portion of their respective Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Company or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.

 

98



--------------------------------------------------------------------------------

7.8 Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Restricted Subsidiaries which, when taken together with all other
Property of the Company and its Restricted Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such Condemnation occurs, constitutes a
Substantial Portion and is reasonably likely to have a Material Adverse Effect.

7.9 One or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than judgments covered by insurance issued by an
insurer that has accepted coverage and has the ability to pay such judgments)
shall be rendered against the Company, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
90 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Restricted Subsidiary to enforce any such
judgment which is not effectively stayed for a period of 30 consecutive days;

7.10 Any member of the Controlled Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA or Sections 412, 431 or 432 of the Code; or
notice of intent to terminate a Single Employer Plan with Unfunded Liabilities
in excess of $50,000,000 (a “Material Plan”) shall be filed under
Section 4041(c) of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in excess of $50,000,000 in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist that could reasonably be expected to result in
PBGC obtaining a decree adjudicating that any Material Plan must be terminated;
or the determination by the PBGC of liability in excess of $50,000,000 on any
member of the Controlled Group pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA; there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to one or more Multiemployer Plans
which causes one or more members of the Controlled Group to incur a current
payment obligation in excess of $50,000,000; or there shall occur a Foreign Plan
Event which causes one or more members of the Controlled Group to incur
liability in excess of $50,000,000.

7.11 The Company or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to the Release by the Company or any of
its Subsidiaries or any other Person of any Hazardous Substance, or any
violation of any applicable Environmental Law, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

7.12 This Agreement, any Guaranty (after effectiveness thereof) or, after the
Domination Agreement Effective Date and prior to the date the Target has merged
into AcquisitionCo or been converted into a limited liability company, the
Domination Agreement,

 

99



--------------------------------------------------------------------------------

shall for any reason cease to be in full force and effect and valid, binding and
enforceable in accordance with its terms after its date of execution, or any
Loan Party shall so state in writing, in each case other than in connection with
a release of any Guaranty in accordance with the terms of this Agreement.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration.

(a) If any Default described in Section 7.6 or 7.7 occurs, (i) the obligations
of the Lenders to make Loans hereunder and the Commitments shall automatically
terminate and the Obligations shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which the Company
hereby expressly waives and without any election or action on the part of the
Administrative Agent or any Lender.

(b) If any Default occurs and is continuing (other than a Default described in
Section 7.6 or 7.7, and subject to Section 4.3), (i) the Required Lenders may
terminate or suspend the obligations of the Lenders to make Loans or the
Commitments or declare the Obligations to be due and payable, or both, whereupon
(if so declared) the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Company hereby expressly waives.

8.2 Amendments.

8.2.1 Subject to the provisions of this Article VIII, the Required Lenders (or
the Administrative Agent with the consent in writing of the Required Lenders)
and the Company may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Company hereunder or waiving any
Unmatured Default or Default hereunder; provided, however, no such supplemental
agreement shall, without the consent of the Administrative Agent, modify any
rights or obligations of any kind of the Administrative Agent, and provided
further, that no such supplemental agreement shall,

(a) without the consent of each Lender directly and adversely affected thereby:

(i) increase any Commitment of any Lender without the written consent of such
Lender;

(ii) extend the final maturity of any Loan, Commitment, Note or forgive all or
any portion of the principal amount thereof (it being understood that a waiver
of any condition precedent or the waiver of any default, event of default or
mandatory prepayment shall not constitute a reduction in principal), or reduce
the stated rate of interest (it being understood a waiver of default interest is
not a reduction in the stated rate of interest) or fees or extend the time of
payment of interest or fees thereon (it being understood that no consent of any
Lender shall be required in connection with a conversion of Initial Bridge Loans
into Extended Term Loans pursuant to Section 2.19);

 

100



--------------------------------------------------------------------------------

(iii) reduce or extend the scheduled amortization of any Loans or Commitments;

(iv) change the currency in which any Loan or Commitment of any Lender is
denominated;

(v) impose additional restrictions on the right to exchange Extended Term Loans
for Exchange Notes or amend the rate of such exchange or, after the Initial
Bridge Loan Maturity Date, reduce the premium payable upon the redemption or
repurchase of any Loan or change the time at which any Loan may be redeemed or
repurchased as the result of a Change of Control or Asset Sale Prepayment Event
described in Sections 2.6.2(b) or 6.11, respectively, whether through an
amendment or waiver of provisions in the covenants, definitions or otherwise
(but for the avoidance of doubt not amendments to the definition of “Asset Sale
Prepayment Event” or “Change of Control”);

(vi) amend Section 2.10 in a manner that would alter the pro rata sharing of
payments required thereby;

(b) without the consent of all Lenders:

(i) Amend this Section 8.2.1 or reduce the percentage specified in the
definitions of Required Lenders.

(ii) Release all or substantially all of the Guarantors from the Guaranty,
provided that for the avoidance of doubt releases pursuant to Section 11.9 will
not require any amendment or waiver of this Agreement.

(iii) Permit the Company to assign its rights under this Agreement.

8.2.2 [Reserved]

8.2.3 Notwithstanding anything herein to the contrary, Defaulting Lenders shall
not be entitled to vote (whether to consent or to withhold its consent) with
respect to any amendment, modification, termination or waiver and, for purposes
of determining the Required Lenders, the Commitments and the Aggregate
Outstandings of such Defaulting Lender shall be disregarded except as provided
in Section 2.17(b).

8.2.4 [Reserved]

8.2.5 Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties, provided that (x) prior written notice of such proposed

 

101



--------------------------------------------------------------------------------

cure shall be given to the Lenders and (y) the Required Lenders do not object to
such cure in writing to the Administrative Agent within five Business Days of
such notice. In connection with any amendments required by or appropriate to
effectuate Sections 6.28, the Administrative Agent and the Company may, without
the consent of any other party hereto, make such changes to this Agreement as
they deem necessary to reflect the changes required by such Sections.

8.2.6 Notwithstanding anything to the contrary herein or in any other Loan
Document, (a) no modification or waiver of any provision of this Agreement
relating to the Administrative Agent shall be effective without the written
consent of the Administrative Agent; and (b) the Administrative Agent may waive
payment of the fee required under Section 13.1 without obtaining the consent of
any other party to this Agreement.

8.2.7 Notwithstanding anything to the contrary herein or in any other Loan
Document, guarantees and related documents executed by Loan Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with any other Loan Document, entered
into, amended, supplemented or waived, without the consent of any other person,
by the applicable Loan Party or Loan Parties and the Administrative Agent in its
sole discretion, to cure ambiguities, omissions, mistakes or defects or to cause
such guarantee or other document to be consistent with this Agreement and the
other Loan Documents.

8.3 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Company to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations (other than contingent indemnification obligations in respect of
which no claim has been made) have been paid in full.

ARTICLE IX

[RESERVED]

ARTICLE X

GENERAL PROVISIONS

10.1 Survival of Representations. All representations and warranties of the
Company contained in this Agreement shall survive delivery of the Loan Documents
and the making of the Loans herein contemplated.

 

102



--------------------------------------------------------------------------------

10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Company in violation of any limitation or prohibition provided by any applicable
statute or regulation.

10.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4 Entire Agreement; Integration. (a) The Loan Documents embody the entire
agreement and understanding among the Company, the Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the Company,
the Administrative Agent and the Lenders relating to the subject matter thereof
other than any separate letter agreements among the Company and any Arrangers
and/or the Administrative Agent which survive the execution of the Loan
Documents.

(b) Notwithstanding any other provision of this Agreement to the contrary
(including Section 8.2), upon the Administrative Agent’s request, the Company
agrees to promptly execute and deliver such amendments to this Agreement as
shall be necessary to implement any modifications pursuant to any separate
letter agreements referenced in Section 10.4(a), and such amendments shall only
require the consent of the Administrative Agent (acting at the direction of the
Arranger(s) required to effect such change under such letter agreements) and the
Company.

10.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.

10.6 Expenses; Indemnification.

(a) The Company shall reimburse the Administrative Agent, the Arrangers and
their respective Affiliates for any reasonable out-of-pocket costs and expenses
documented in reasonable detail (limited in the case of legal fees and expenses,
to the reasonable fees, charges and disbursements of one firm of counsel and a
single firm of local counsel in each relevant jurisdiction, in each case acting
for the foregoing collectively), upon presentation of a reasonably detailed
statement of all such costs and expenses, paid or incurred by the Administrative
Agent, the Arrangers and their respective Affiliates in connection with the
preparation, negotiation, execution, delivery, syndication, review, amendment,
modification, and administration (including, without limitation, preparation of
the reports described below) of the Loan Documents (which, in the case of
preparation, negotiation, execution, delivery and administration of the Loan
Documents shall be limited to a single counsel and a single local counsel in
each relevant jurisdiction). The Company also agrees to reimburse the
Administrative Agent and the Lenders for any reasonable out-of-pocket costs and
expenses (limited in the case of legal fees and expenses, to the fees, charges
and disbursements of one firm of counsel and a

 

103



--------------------------------------------------------------------------------

single firm of local counsel in each relevant jurisdiction, in each case acting
for the foregoing collectively, plus in the case of an actual or perceived
conflict of interest where the person affected by such conflict informs the
Company of such conflict and thereafter retains its own counsel, of another firm
of counsel for such affected person and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for such affected person) paid
or incurred by the Administrative Agent or any Lender in connection with the
collection and enforcement of the Loan Documents.

(b) The Company hereby further agrees to indemnify the Administrative Agent, the
Arrangers, each Lender and the respective Related Parties of each of the
foregoing (each such party, an “Indemnitee”) and hold them harmless from and
against all losses, claims, damages, liabilities and related expenses, including
without limitation, any reasonable and documented (in reasonable detail) legal
fees and expenses (but limited in the case of legal fees and expenses, to a
single firm of counsel for all such Indemnitees, taken as a whole, and, if
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all such Indemnitees, taken as a whole (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Company of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Indemnitee and, if
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for such affected Indemnitee)) of any such Indemnitee to the
extent arising out of, in connection with or as a result of the Transactions,
including, without limitation, the financings contemplated thereby, or any
transactions connected therewith or any claim, litigation, investigation or
proceeding (regardless of whether any such Indemnitee is a party thereto and
regardless of whether such claim, litigation, investigation or proceeding is
brought by a third party or by the Company or any of its Subsidiaries) to the
extent related to any of the foregoing; provided that the foregoing indemnity
will not, as to any Indemnitee, apply to losses, claims, damages, liabilities
and related expenses to the extent they (a) are found in a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the willful misconduct or gross negligence of such Indemnitee or any of its
Related Parties, (b) result from a claim brought by the Company or any of its
Subsidiaries against such Indemnitee or any of its Related Parties for material
breach of such Indemnitee’s or any of its Related Parties’ obligations hereunder
if the Company or such Subsidiary has obtained a final and non-appealable
judgment in its or its Subsidiary’s favor on such claim as determined by a court
of competent jurisdiction or (c) any dispute solely among Indemnitees or their
respective Related Parties other than claims against any agent or arranger in
its capacity or in fulfilling its role as agent or arranger or any similar role
under the Bridge Facility and other than claims to the extent arising out of any
act or omission on the part of the Company or its Affiliates. This paragraph
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim. The obligations of the
Company under this Section 10.6 shall survive the termination of this Agreement.

10.7 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

104



--------------------------------------------------------------------------------

10.8 Nonliability of Lenders. The relationship between the Company and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Company. Neither the Administrative Agent nor any Lender
undertakes any responsibility to the Company to review or inform the Company of
any matter in connection with any phase of the Company’s business or operations.
The Company agrees that neither the Administrative Agent nor any Lender shall
have liability to the Company (whether sounding in tort, contract or otherwise)
for losses suffered by the Company in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, except to the extent it is determined by a court of competent
jurisdiction in a final and non-appealable order that such losses resulted from
the gross negligence or willful misconduct of, or material breach of any of the
Loan Documents by, the party from which recovery is sought. Neither the
Administrative Agent nor any Lender shall have any liability with respect to,
and the Company hereby waives, releases and agrees not to sue for, any special,
punitive, indirect or consequential damages suffered by the Company in
connection with, arising out of, or in any way related to the Loan Documents,
the Transactions or the other transactions contemplated thereby.

10.9 Confidentiality.

(a) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and be instructed and agree to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority or by applicable laws or regulations, (iii) to the extent required by
any subpoena or similar legal process, provided, however, to the extent
permitted by applicable law and if practical to do so under the circumstances,
that the Person relying on this clause (iii) shall provide the Company with
prompt notice of any such required disclosure so that the Company may seek a
protective order or other appropriate remedy, and in the event that such
protective order or other remedy is not obtained, such Person will furnish only
that portion of the Information which is legally required, (iv) to any other
party to this Agreement, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (vii) as permitted by Section 13.2
hereof, (viii) with the consent of the Company or (ix) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or any agreement contemplated by this Section or (2) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Company (and not in breach of this Section or any
agreement contemplated by this Section). For the purposes of this Section,
“Information” means all information received from the Company or any Subsidiary
relating to the Company or any Subsidiary or their business, other than any such
information that

 

105



--------------------------------------------------------------------------------

is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company or any Subsidiary and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.9(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EACH OF THE ADMINISTRATIVE
AGENT AND THE LENDERS ACKNOWLEDGES THAT SOME OR ALL OF THE INFORMATION AS
DEFINED IN SECTION 10.9(a) IS OR MAY BE PRICE SENSITIVE INFORMATION AND THAT THE
USE OF SUCH INFORMATION MAY BE REGULATED OR PROHIBITED BY APPLICABLE LEGISLATION
INCLUDING SECURITIES LAWS RELATING TO INSIDER TRADING (UNDER THE GERMAN
SECURITIES TRADING ACT (Wertpapierhandelsgesetz – WpHG) OR OTHERWISE) AND EACH
OF THE ADMINISTRATIVE AGENT AND THE LENDERS UNDERTAKES NOT TO USE ANY
INFORMATION FOR ANY UNLAWFUL PURPOSE.

(d) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

10.10 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Loans provided for herein.

10.11 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Loan Parties that pursuant to the requirements
of the Patriot Act, it may be required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of the Loan Parties and other information that will allow such Lender to
identify the Loan Parties in accordance with the Patriot Act.

 

106



--------------------------------------------------------------------------------

10.12 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section 10.12 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

ARTICLE XI

THE ADMINISTRATIVE AGENT

11.1 Appointment. Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

11.2 Rights as a Lender. The bank serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Company or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

11.3 Limitation of Duties and Immunities. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Unmatured Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
required hereunder), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage

 

107



--------------------------------------------------------------------------------

of the Lenders as shall be necessary under the circumstances as provided in
Section 8.2.1) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default or Unmatured Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

11.4 Reliance on Third Parties. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

11.5 Sub-Agents. The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

11.6 Successor Agent. The Administrative Agent may resign upon 30 days’ notice
by notifying the Lenders and the Company. Upon any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor from among the Lenders that is a bank with an office in New
York, New York, or an Affiliate of any such bank. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent. Whether or not a
successor has been appointed such resignation shall become effective in
accordance with the notice given by the Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise

 

108



--------------------------------------------------------------------------------

agreed between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.6 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

11.7 Independent Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender further represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder. Each
Lender acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and letters of credit and not investments in a business
enterprise or securities.

11.8 Other Agents. Neither any of the Lenders identified in this Agreement as a
Syndication Agent, Arranger, documentation agent and/or co-agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as a Lender. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.

11.9 Permitted Release of Guarantors.

(a) [Reserved]

(b) [Reserved].

(c) [Reserved]

(d) Authorized Release of Guarantors. If the Administrative Agent shall have
received a certificate of an Authorized Officer of the Company requesting the
release of a Guarantor, certifying that the Administrative Agent is authorized
to release such Guarantor because (x) the Capital Stock issued by such Guarantor
have been disposed of to a Person other than a Domestic Loan Party in a
transaction permitted by Section 6.14 (or with the consent of the Required
Lenders pursuant to Section 8.2)) or (y) such Guarantor is no longer required to
provide a guaranty pursuant to Section 2.18 (including, but not limited to, the
release upon or after the Acquisition Closing Date of any Guarantor that is an
Excluded Subsidiary), then the Administrative Agent is irrevocably authorized by
the Lenders, without any consent or further agreement of any Lender to release
such Guarantor from all obligations under the Loan Documents; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Senior Notes, New Senior Unsecured Notes, the Existing Loan
Agreement (or any backstop facilities in replacement thereof) or any
Indebtedness Refinancing of any of the foregoing. To the extent the
Administrative Agent is required to execute any

 

109



--------------------------------------------------------------------------------

release documents in accordance with the immediately preceding sentence, the
Administrative Agent shall do so promptly upon request of the Company without
the consent or further agreement of any Lender.

(e) Intercreditor Agreements. The Administrative Agent is authorized to enter
into any intercreditor or subordination agreement with respect to Indebtedness
that is required or permitted to be subordinated hereunder or would necessitate
an intercreditor or subordination agreement (any such agreement, an “Additional
Agreement”), and the Credit Parties acknowledge that any Additional Agreement is
binding upon them. Each Lender (a) agrees that it will be bound by, and will not
take any action contrary to, the provisions of any Additional Agreement and
(b) hereby authorizes and instructs the Administrative Agent to enter into any
Additional Agreement.

11.10 [Reserved].

11.11 Lender Affiliates Rights. By accepting the benefits of the Loan Documents,
any Person (other than a party hereto) (a “non-Party Credit Party”) that is owed
any Obligation is bound by the terms of the Loan Documents. But notwithstanding
the foregoing: (a) neither the Administrative Agent, any Lender nor any Loan
Party shall be obligated to deliver any notice or communication required to be
delivered to any Lender under any Loan Documents to any non-Party Credit Party;
and (b) no non-Party Credit Party that is owed any Obligation shall be included
in any voting determinations under the Loan Documents or entitled to consent to,
reject, or participate in any manner in any amendment, waiver or other
modification of any Loan Document. The Administrative Agent shall not have any
liabilities, obligations or responsibilities of any kind whatsoever to any
non-Party Credit Party who is owed any Obligation. The Administrative Agent
shall deal solely and directly with the parties to the Loan Documents in
connection with all matters relating to the Loan Documents. The Obligation owed
to any non-Party Credit Party that is an Affiliate of a Lender (or a Person that
was a Lender at the time of designation of any such obligation as an Obligation)
shall be considered the Obligation of its related Lender for all purposes under
the Loan Documents and such Lender shall be solely responsible to the other
parties hereto for all the obligations of such Affiliate under any Loan
Document.

11.12 Actions in Concert. Notwithstanding anything contained in any of the Loan
Documents, the Company, the Administrative Agent and each Lender hereby agree
that no Credit Party shall have any right individually to enforce the guarantee
set forth in any Guaranty, it being understood and agreed that all powers,
rights and remedies under any Guaranty may be exercised solely by the
Administrative Agent for the benefit of the Lenders in accordance with the terms
thereof.

ARTICLE XII

SETOFF; ADJUSTMENTS AMONG LENDERS

12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any

 

110



--------------------------------------------------------------------------------

other Indebtedness at any time held or owing by any Lender to or for the credit
or account of the Company may be offset and applied toward the payment of the
Obligations owing to such Lender by the Company; provided, that if any
Defaulting Lender shall exercise such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

12.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Obligations owing from the Company (other than
payments received pursuant to Section 3.2, 3.3, 3.4, 10.6 or as otherwise
expressly set forth in this Agreement) in a greater proportion than that
received by any other Lender on its Obligations owing from the Company, such
Lender agrees, promptly upon demand, to purchase a portion of the Advances to
the Company held by the other Lenders so that after such purchase each Lender
will hold its ratable proportion of Advances to the Company. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives any protection for its Obligations or such amounts which may
be subject to setoff from or with respect to the Company, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such protection ratably in proportion to their Obligations
owing by the Company.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Company may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Company without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees, other than an Ineligible Person or a
Disqualified Lender, all or a portion of its rights and obligations under this
Agreement (including all or a

 

111



--------------------------------------------------------------------------------

portion of any of its Commitments and the Loans at the time owing to it) in
consultation with, but, except as provided in clause (A) below, without the
consent of, the Company, and with the prior written consent (such consent not to
be unreasonably withheld or delayed) of:

(A) the Company (such consent not to be unreasonably withheld or delayed) with
respect to an assignment of Commitments prior to the Acquisition Closing Date
unless (i) a Demand Failure Event has occurred or (ii) a Default under Sections
7.2, 7.6 or 7.7 has occurred and is continuing; provided that no such consent of
the Company shall be required if immediately after giving effect to such
assignment, the Commitment Parties (and their Affiliates) would hold, in the
aggregate 51% or more of the aggregate principal amounts of outstanding
Commitments; and provided, further, that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Loans to a Lender, an Affiliate
of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of such Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default under Sections 7.2, 7.6 or
7.7 has occurred and is continuing or if the assignment is to another Lender or
an Affiliate of a Lender;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to any Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it has not already done so, shall deliver to the
Administrative Agent any tax forms required by Section 3.4(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and their related parties or their

 

112



--------------------------------------------------------------------------------

respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

For the purposes of this Section 13.1, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) [Reserved].

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, subject to paragraph (d) of this
Section, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.2, 3.3, 3.4 (subject to the
requirements and limitations of Section 3.4) and 10.6 and the obligations of
Section 10.9 with respect to Information (as defined in such Section) received
by it while a Lender). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(v) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of and
stated interest on the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 3.4(f) (unless the

 

113



--------------------------------------------------------------------------------

assignee shall already have provided such forms), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee is a Defaulting Lender, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities, other than an
Ineligible Person or, to the extent a list thereof has been posted by the
Administrative Agent to all the Lenders, Disqualified Lenders (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Company, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the second proviso to Section 8.2.1 that affects such Participant.
Subject to paragraph (d) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.3 and 3.4
(subject to the requirements and limitations therein, including the requirements
under Section 3.4(f) (it being understood that the documentation required under
Section 3.4(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section, except as provided under
Section 13.1(d). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 12.2 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts of and
stated interest on each Participant’s interest in the Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

114



--------------------------------------------------------------------------------

(d) No Participant shall be entitled to receive any greater payment under
Section 3.2 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

13.2 Dissemination of Information. The Company authorizes each Lender to
disclose, solely in compliance with applicable laws, to any Participant or
potential assignee or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
Loan Documents and the creditworthiness of the Company and its Subsidiaries,
provided that each Transferee and prospective Transferee agrees to be bound by
Section 10.9.

ARTICLE XIV

NOTICES

14.1 Notices. Except as otherwise permitted by Section 2.11 with respect to
Borrowing Notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party:

(x) in the case of the Company to:

Diebold, Incorporated

5995 Mayfair Road

North Canton, Ohio 44720-1507

Attention: Vice President & Assistant Treasurer

Telecopy No.: 330-490-6823

Telephone: 330-490-6713

E-mail: steve.wolgamott@diebold.com

with a copy to:

Jones Day

222 East 41st Street

New York, New York 10017

Attention: Charles N. Bensinger III

 

115



--------------------------------------------------------------------------------

Telecopy No.: 212-755-7306

Telephone: 212-326-3797

E-mail: cnbensinger@jonesday.com

(y) in the case of the Administrative Agent to:

JPMorgan Chase Bank, N.A.

Address: 10 South Dearborn, Floor L2

Chicago, IL, 60603-2300, United States

Attention: Joyce King

Client Processing Specialist

Telecopy No.: 1-888-303-9732

Telephone: 312-385-7025

Email: jpm.agency.servicing.1@jpmorgan.com

(z) in the case of any Lender, at its address, facsimile number or e-mail
address set forth in its Administrative Questionnaire or as otherwise
established pursuant to an Assignment and Assumption (and the related
Administrative Questionnaire); or

(aa) in the case of any party, at such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company in accordance with the provisions of this
Section 14.1.

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received and during normal business
hours, (ii) if given by mail, 72 hours after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid, (iii) if
given by electronic transmission, when transmitted and received (with an
appropriate confirmation of receipt of delivery and during normal business
hours), all pursuant to procedures approved by the Administrative Agent,
provided that the approval of such procedures may be modified or revoked by the
Administrative Agent from time to time with reasonable prior notice to the
Company and may be limited to particular notices or other communications, or
(iv) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
shall not be effective until received.

14.2 Change of Address. The Company, the Administrative Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.

ARTICLE XV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Except as provided in
Section 4.1, this Agreement

 

116



--------------------------------------------------------------------------------

shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic mail message shall be effective as delivery of a manually executed
counterpart of this Agreement.

ARTICLE XVI

CHOICE OF LAW, CONSENT TO JURISDICTION,

WAIVER OF JURY TRIAL, JUDGMENT CURRENCY

16.1 Choice of Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York; provided that the laws of the
Federal Republic of Germany shall govern in determining whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Documents.

16.2 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16.3 Submission to Jurisdiction; Waivers. (a) Each party hereto hereby
irrevocably and unconditionally:

(i) submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court; provided, that nothing contained herein
or in any other Loan Document will prevent any Lender or the Administrative
Agent from bringing any action to enforce any award or judgment or exercise any
right against any property of any Loan Party in any other forum in which
jurisdiction can be established;

 

117



--------------------------------------------------------------------------------

(ii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (i) of this Section;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address specified
in Section 14.1, or (in the case of the Company) at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction in which the defendant is domiciled; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

(b) Each of the parties hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement against any other
party or the property thereof in the courts of any jurisdiction where such party
is domiciled. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

16.4 Acknowledgments. The Company hereby acknowledges and agrees that (a) no
fiduciary, advisory or agency relationship between the Loan Parties and the
Administrative Agent or Lenders is intended to be or has been created in respect
of any of the transactions contemplated by this Agreement or the other Loan
Documents, irrespective of whether the Administrative Agent or Lenders have
advised or are advising the Loan Parties on other matters, and the relationship
between the Administrative Agent and Lenders, on the one hand, and the Loan
Parties, on the other hand, in connection herewith and therewith is solely that
of creditor and debtor, (b) the Administrative Agent and Lenders, on the one
hand, and the Loan Parties, on the other hand, have an arm’s length business
relationship that does not directly or indirectly give rise to, nor do the Loan
Parties rely on, any fiduciary duty to the Loan Parties or their Affiliates on
the part of the Administrative Agent and Lenders, (c) the Loan Parties are
capable of evaluating and understanding, and the Loan Parties understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents, (d) the Loan Parties have been advised
that the Administrative Agent and Lenders are engaged in a broad range of
transactions that may involve interests that differ from the Loan Parties’
interests and that the Administrative Agent and Lenders have no obligation to
disclose such interests and transactions to the Loan Parties, (e) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Loan Parties have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f)

 

118



--------------------------------------------------------------------------------

each Administrative Agent and Lender has been, is, and will be acting solely as
a principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties, any of their affiliates or any other
Person, (g) none of the Administrative Agent or Lenders has any obligation to
the Loan Parties or their affiliates with respect to the transactions
contemplated by this Agreement or the other Loan Documents except those
obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Administrative Agent or Lender and the
Loan Parties or any such Affiliate and (h) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Administrative Agent or Lenders or among the Loan
Parties and the Administrative Agent or Lenders.

16.5 [Reserved]

16.6 Judgment.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, under
applicable law that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency in the city in which it
normally conducts its foreign exchange operation for the first currency on the
Business Day preceding the day on which final judgment is given.

(b) The obligation of the Company in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Company agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Company such excess.

16.7 Other Matters. Notwithstanding anything herein to the contrary, to the
extent agreed among the Company and the Arrangers, the loans under the Senior
Secured Term B Facility and any New Senior Unsecured Notes may be funded into
escrow (the “Escrow Funding”) prior to the Acquisition Closing Date. While in
escrow, the Indebtedness represented by the Escrow Funding and the proceeds
thereof shall not be included in calculations under this Agreement with respect
to the financial covenants in Sections 6.22 and 6.23 of the Senior Secured
Credit Agreement or any other financial ratios or incurrence tests hereunder and
any applicable Indebtedness represented by the Escrow Funding, any Liens on the
escrow account and any proceeds therein and any Investments thereof shall be
permitted under Article VI hereof.

[Signatures on the following pages]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

DIEBOLD, INCORPORATED By:  

/s/ Christopher A. Chapman

Print Name:   Christopher A. Chapman Title:   Senior Vice President and Chief
Financial Officer

Signature Page to Bridge Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Lisa Whatley

Print Name:   Lisa Whatley Title:   Managing Director

Signature Page to Bridge Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Syndication Agent and as a Lender
By:  

/s/ Bill O’Daly

Print Name:   Bill O’Daly Title:   Authorized Signatory

By:  

/s/ Max Wallins

Print Name:   Max Wallins Title:   Authorized Signatory

Signature Page to Bridge Credit Agreement